

Exhibit 10.1
 
 
 

--------------------------------------------------------------------------------

Execution Version
IDEXX LABORATORIES, INC.
$75,000,000 3.25% Series A Senior Notes due February 12, 2022
$75,000,000 3.72% Series B Senior Notes due February 12, 2027
$50,000,000 (or Foreign Currency Equivalent) Private Shelf Facility
 


MULTICURRENCY NOTE PURCHASE AND PRIVATE SHELF AGREEMENT
 
 
Dated December 19, 2014
 
 
 

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------








TABLE OF CONTENTS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Page
 
1.
 
AUTHORIZATION OF NOTES
 
 
1
 
 
 
 
 
 
 
Section 1.1.
 
Authorization of Issue of Series A Notes and Series B Notes
 
 
1
 
 
 
Section 1.2.
 
Authorization of Issue of Shelf Notes
 
 
2
 
 
 
 
2.
 
SALE AND PURCHASE OF NOTES
 
 
2
 
 
 
 
 
 
 
Section 2.1.
 
Sale and Purchase of Series A Notes and Series B Notes
 
 
2
 
 
 
Section 2.2.
 
Sale and Purchase of Shelf Notes
 
 
2
 
 
 
 
3.
 
CLOSING
 
 
8
 
 
 
 
 
 
 
Section 3.1.
 
Series A/B Closing
 
 
8
 
 
 
Section 3.2.
 
Facility Closings
 
 
9
 
 
 
Section 3.3.
 
Rescheduled Facility Closings
 
 
9
 
 
 
 
4.
 
CONDITIONS TO CLOSING
 
 
9
 
 
 
 
 
 
 
Section 4.1.
 
Representations and Warranties
 
 
10
 
 
 
Section 4.2.
 
Performance; No Default; No Material Adverse Effect
 
 
10
 
 
 
Section 4.3.
 
Compliance Certificates
 
 
10
 
 
 
Section 4.4.
 
Opinions of Counsel
 
 
11
 
 
 
Section 4.5.
 
Purchase Permitted By Applicable Law, Etc.
 
 
11
 
 
 
Section 4.6.
 
Sale of Other Notes
 
 
11
 
 
 
Section 4.7.
 
Payment of Fees
 
 
11
 
 
 
Section 4.8.
 
Private Placement Number
 
 
12
 
 
 
Section 4.9.
 
Changes in Corporate Structure
 
 
12
 





--------------------------------------------------------------------------------




 
 
Section 4.10.
 
Funding Instructions
 
 
12
 
 
 
Section 4.11.
 
Subsidiary Guarantee Agreement; Confirmation and Reaffirmation of Guaranty
 
 
12
 
 
 
Section 4.12.
 
Updated Schedules
 
 
12
 
 
 
Section 4.13.
 
Proceedings and Documents
 
 
13
 
 
 
 
5.
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
 
13
 
 
 
 
 
 
 
Section 5.1.
 
Organization; Powers
 
 
13
 
 
 
Section 5.2.
 
Authorization, Enforceability
 
 
13
 
 
 
Section 5.3.
 
Governmental Approvals; No Conflicts
 
 
14
 
 
 
Section 5.4.
 
Financial Condition
 
 
14
 
 
 
Section 5.5.
 
Properties
 
 
14
 
 
 
Section 5.6.
 
Litigation and Environmental Matters
 
 
15
 
 
 
Section 5.7.
 
Compliance with Laws and Agreements
 
 
15
 
 
 
Section 5.8.
 
Investment and Holding Company Status
 
 
15
 
 
 
Section 5.9.
 
Taxes
 
 
15
 
 
 
Section 5.10.
 
ERISA and Pensions
 
 
16
 
 
 
Section 5.11.
 
Disclosure
 
 
16
 
 
 
Section 5.12.
 
Subsidiaries
 
 
17
 
 
 
Section 5.13.
 
Federal Regulations
 
 
17
 

 
-i-






--------------------------------------------------------------------------------






TABLE OF CONTENTS
(continued)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Page
 
 
 
Section 5.14.
 
Private Offering by the Company
 
 
17
 
 
 
Section 5.15.
 
Foreign Assets Control Regulations, Etc.
 
 
17
 
 
 
 
6.
 
REPRESENTATIONS OF THE PURCHASERS
 
 
18
 
 
 
 
 
 
 
Section 6.1.
 
Purchase for Investment; Accredited Investor
 
 
18
 
 
 
Section 6.2.
 
Source of Funds
 
 
18
 
 
 
 
7.
 
[INTENTIONALLY OMITTED.]
 
 
20
 
 
 
 
8.
 
PAYMENT AND PREPAYMENT OF THE NOTES
 
 
20
 
 
 
 
 
 
 
Section 8.1.
 
Maturity; Required Prepayments
 
 
20
 
 
 
Section 8.2.
 
Optional Prepayments with Make-Whole Amount
 
 
20
 
 
 
Section 8.3.
 
Allocation of Partial Prepayments
 
 
21
 
 
 
Section 8.4.
 
Maturity; Surrender, Etc.
 
 
21
 
 
 
Section 8.5.
 
Purchase of Notes
 
 
21
 
 
 
Section 8.6.
 
Make-Whole Amount
 
 
21
 
 
 
Section 8.7.
 
Payments Due on Non-Business Days
 
 
27
 
 
 
Section 8.8.
 
Prepayment of Notes Upon Change in Control
 
 
27
 
 
 
Section 8.9.
 
Prepayment in Connection with Asset Dispositions
 
 
28
 
 
 
Section 8.10.
 
Swap Breakage
 
 
29
 
 
 
 
9.
 
AFFIRMATIVE COVENANTS
 
 
30
 
 
 
 
 
 
 
Section 9.1.
 
Financial Statements and Other Information
 
 
30
 
 
 
Section 9.2.
 
Notices of Material Events
 
 
31
 
 
 
Section 9.3.
 
Existence; Conduct of Business
 
 
32
 





--------------------------------------------------------------------------------




 
 
Section 9.4.
 
Payment of Obligations
 
 
32
 
 
 
Section 9.5.
 
Maintenance of Properties; Insurance
 
 
32
 
 
 
Section 9.6.
 
Books and Records; Inspection Rights
 
 
32
 
 
 
Section 9.7.
 
Compliance with Laws
 
 
33
 
 
 
Section 9.8.
 
Use of Proceeds
 
 
33
 
 
 
Section 9.9.
 
Subsidiary Guarantors
 
 
33
 
 
 
 
10.
 
NEGATIVE COVENANTS
 
 
34
 
 
 
 
 
 
 
Section 10.1.
 
Indebtedness
 
 
34
 
 
 
Section 10.2.
 
Liens
 
 
35
 
 
 
Section 10.3.
 
Fundamental Changes
 
 
36
 
 
 
Section 10.4.
 
Priority Debt
 
 
37
 
 
 
Section 10.5.
 
Transactions with Affiliates
 
 
37
 
 
 
Section 10.6.
 
[Intentionally Omitted.]
 
 
38
 
 
 
Section 10.7.
 
Financial Covenants
 
 
38
 
 
 
Section 10.8.
 
Sanctions Laws and Regulations
 
 
38
 
 
 
 
11.
 
EVENTS OF DEFAULT
 
 
38
 
 
 
 
12.
 
REMEDIES ON DEFAULT, ETC.
 
 
41
 

 
-ii-




--------------------------------------------------------------------------------










TABLE OF CONTENTS
(continued)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Page
 
 
 
Section 12.1.
 
Acceleration
 
 
41
 
 
 
Section 12.2.
 
Other Remedies
 
 
41
 
 
 
Section 12.3.
 
Rescission
 
 
42
 
 
 
Section 12.4.
 
No Waivers or Election of Remedies, Expenses, Etc.
 
 
42
 
 
 
 
13.
 
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES
 
 
42
 
 
 
 
 
 
 
Section 13.1.
 
Registration of Notes
 
 
42
 
 
 
Section 13.2.
 
Transfer and Exchange of Notes
 
 
43
 
 
 
Section 13.3.
 
Replacement of Notes
 
 
43
 
 
 
 
14.
 
PAYMENTS ON NOTES
 
 
44
 
 
 
 
 
 
 
Section 14.1.
 
Place of Payment
 
 
44
 
 
 
Section 14.2.
 
Home Office Payment
 
 
44
 
 
 
 
15.
 
EXPENSES, ETC.
 
 
44
 
 
 
 
 
 
 
Section 15.1.
 
Transaction Expenses
 
 
44
 
 
 
Section 15.2.
 
Survival
 
 
45
 
 
 
 
16.
 
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
 
 
45
 
 
 
 
17.
 
AMENDMENT AND WAIVER
 
 
45
 
 
 
 
 
 
 
Section 17.1.
 
Requirements
 
 
45
 





--------------------------------------------------------------------------------




 
 
Section 17.2.
 
Solicitation of Holders of Notes
 
 
46
 
 
 
Section 17.3.
 
Binding Effect, Etc.
 
 
47
 
 
 
Section 17.4.
 
Notes Held by Company, Etc.
 
 
47
 
 
 
 
18.
 
NOTICES
 
 
47
 
 
 
 
19.
 
REPRODUCTION OF DOCUMENTS
 
 
48
 
 
 
 
20.
 
CONFIDENTIAL INFORMATION
 
 
49
 
 
 
 
21.
 
SUBSTITUTION OF PURCHASER
 
 
50
 
 
 
 
22.
 
MISCELLANEOUS
 
 
50
 
 
 
 
 
 
 
Section 22.1.
 
Successors and Assigns
 
 
50
 
 
 
Section 22.2.
 
Accounting Terms
 
 
50
 
 
 
Section 22.3.
 
Severability
 
 
51
 
 
 
Section 22.4.
 
Construction, Etc.
 
 
51
 
 
 
Section 22.5.
 
Counterparts
 
 
51
 
 
 
Section 22.6.
 
Governing Law
 
 
51
 
 
 
Section 22.7.
 
Jurisdiction and Process; Waiver of Jury Trial
 
 
52
 
 
 
Section 22.8.
 
Judgment Currency
 
 
52
 
 
 
Section 22.9.
 
Determinations Involving Different Currencies
 
 
53
 
 
 
Section 22.10.
 
Transaction References
 
 
53
 
 
 
Section 22.11.
 
Release of Guarantees
 
 
53
 

 
-iii-




--------------------------------------------------------------------------------










 
 
 
 
 
 
INFORMATION SCHEDULE – AUTHORIZED OFFICERS
 
 
 
SCHEDULE A
 
—
 
INFORMATION RELATING TO SERIES A PURCHASERS AND SERIES B PURCHASERS
 
 
 
SCHEDULE B
 
—
 
DEFINED TERMS
 
 
 
SCHEDULE 5.6
 
—
 
DISCLOSED MATTERS
 
 
 
SCHEDULE 5.10(b)
 
—
 
ERISA
 
 
 
SCHEDULE 5.12
 
—
 
SUBSIDIARIES
 
 
 
SCHEDULE 8.6(b)
 
—
 
INITIAL SWAP AGREEMENT
 
 
 
SCHEDULE 10.1
 
—
 
EXISTING INDEBTEDNESS
 
 
 
SCHEDULE 10.2
 
—
 
EXISTING LIENS
 
 
 
EXHIBIT 1-A
 
—
 
FORM OF 3.25% SERIES A SENIOR NOTE DUE FEBRUARY 12, 2022
 
 
 
EXHIBIT 1-B
 
—
 
FORM OF 3.72% SERIES B SENIOR NOTE DUE FEBRUARY 12, 2027
 
 
 
EXHIBIT 1-C
 
—
 
FORM OF SHELF NOTE
 
 
 
EXHIBIT 2(c)
 
—
 
FORM OF REQUEST FOR PURCHASE
 
 
 
EXHIBIT 2(e)
 
—
 
FORM OF CONFIRMATION OF ACCEPTANCE
 
 
 
EXHIBIT 4.4(A)
 
—
 
FORM OF OPINION OF SPECIAL COUNSEL FOR THE COMPANY
 
 
 
EXHIBIT 4.4(B)
 
—
 
FORM OF OPINION OF SPECIAL COUNSEL FOR THE PURCHASERS
 
 
 
EXHIBIT 4.11
 
—
 
FORM OF SUBSIDIARY GUARANTEE AGREEMENT

 
iv




--------------------------------------------------------------------------------










IDEXX LABORATORIES, INC.
One IDEXX Drive
Westbrook, Maine 04092
$75,000,000 3.25% Series A Senior Notes due February 12, 2022
$75,000,000 3.72% Series B Senior Notes due February 12, 2027
$50,000,000 Private Shelf Facility
December 19, 2014
To Each of the Purchasers of Series A Notes Listed in
Schedule A Hereto (each a “Series A Purchaser”)
To Each of the Purchasers of Series B Notes Listed in
Schedule A Hereto (each a “Series B Purchaser”)
To Metropolitan Life Insurance Company
10 Park Avenue
Morristown, NJ 07962 (“MetLife”)
To each other MetLife Affiliate which becomes
bound by this agreement as hereinafter provided
(together with the Series A Purchasers and the
Series B Purchasers and MetLife,
each, a “Purchaser” and collectively, the “Purchasers”):
Ladies and Gentlemen:
IDEXX Laboratories, Inc., a Delaware corporation (together with any successor
thereto that becomes a party hereto pursuant to Section 10.3, the “Company”),
agrees with MetLife and each of the Purchasers as follows:
1. AUTHORIZATION OF NOTES.
Section 1.1. Authorization of Issue of Series A Notes and Series B Notes. The
Company will authorize the issue and sale of (i) $75,000,000 aggregate principal
amount of its 3.25% Series A Senior Notes due February 12, 2022 (the “Series A
Notes”, such term to include any such notes issued in substitution or exchange
therefor or replacement thereof pursuant to Section 13), and (ii) $75,000,000
aggregate principal amount of its 3.72% Series B Senior Notes due February 12,
2027 (the “Series B Notes”, such term to include any such notes issued in
substitution or exchange therefor or replacement thereof pursuant to
Section 13). The Series A Notes shall be substantially in the form set out
in Exhibit 1-A and the Series B Notes shall be substantially in the form set out
in Exhibit 1-B. Certain capitalized and other terms used in this Agreement are
defined in Schedule B; and references to a “Schedule” or an “Exhibit” are,
unless otherwise specified, to a Schedule or an Exhibit attached to this
Agreement.




--------------------------------------------------------------------------------










Section 1.2. Authorization of Issue of Shelf Notes. The Company will authorize
the issue of its additional senior promissory notes (the “Shelf Notes”, such
term to include any such notes issued in substitution or exchange therefor or
replacement thereof pursuant to Section 13) in the aggregate principal amount of
up to $50,000,000 (or its equivalent in the Accepted Currencies), to be dated
the date of issue thereof, to mature, in the case of each Shelf Note so issued,
no more than 15 years after the date of original issuance thereof, to have an
average life, in the case of each Shelf Note so issued, of no more than 15 years
after the date of original issuance thereof, to bear interest on the unpaid
balance thereof from the date thereof at the rate per annum, and to have such
other particular terms, as shall be set forth, in the case of each Shelf Note so
issued, in the Confirmation of Acceptance with respect to such Note delivered
pursuant to Section 2.2(e), to be substantially in the form of Exhibit
1-C attached hereto. The terms “Note” and “Notes” as used herein shall include
each Series A Note, each Series B Note and each Shelf Note delivered pursuant to
any provision of this Agreement. Notes which have (i) the same final maturity,
(ii) the same principal prepayment dates, (iii) the same principal prepayment
amounts (as a percentage of the original principal amount of each Note),
(iv) the same interest rate, (v) the same interest payment periods, (vi) the
same currency specification and (vii) the same date of issuance (which, in the
case of a Note issued in substitution, exchange or replacement for another Note,
shall be deemed for these purposes the date on which such Note’s ultimate
predecessor Note was issued), are herein called a “Series” of Notes.
2. SALE AND PURCHASE OF NOTES.
Section 2.1. Sale and Purchase of Series A Notes and Series B Notes. Subject to
the terms and conditions of this Agreement, the Company will issue and sell to
each Series A Purchaser and each such Series A Purchaser will purchase from the
Company, at the Closing provided for in Section 3.1, Series A Notes in the
principal amount specified opposite such Series A Purchaser’s name in Schedule
A at the purchase price of 100% of the principal amount thereof. Subject to the
terms and conditions of this Agreement, the Company will issue and sell to each
Series B Purchaser and each such Series B Purchaser will purchase from the
Company, at the Closing provided for in Section 3.1, Series B Notes in the
principal amount specified opposite such Series B Purchaser’s name in Schedule
A at the purchase price of 100% of the principal amount thereof. The Purchasers’
obligations hereunder are several and not joint obligations and no Purchaser
shall have any liability to any Person for the performance or non-performance of
any obligation by any other Purchaser hereunder.
Section 2.2. Sale and Purchase of Shelf Notes.
(a) Facility. MetLife is willing to consider, in its sole discretion and within
limits which may be authorized for purchase by MetLife or MetLife Affiliates
from time to time, the purchase of Shelf Notes pursuant to this Agreement. The
willingness of MetLife to consider such purchase of Shelf Notes is herein called
the “Facility”. At any time, the aggregate principal amount of Shelf Notes
stated in Section 1.2, minus the aggregate principal amount of Shelf Notes
purchased and sold pursuant to this Agreement prior to such time, minus the
aggregate principal amount of Accepted Notes (as hereinafter defined) which have
not yet been purchased and sold hereunder prior to such time, is herein called
the “Available Facility Amount” at such time. For purposes of the preceding
sentence, all aggregate
 
2




--------------------------------------------------------------------------------










principal amounts of Notes and Accepted Notes shall be calculated in Dollars;
with respect to any Notes denominated, or Accepted Notes to be denominated, in
any Accepted Currency other than Dollars, the U.S. Dollar Equivalent of such
Notes or Accepted Notes shall be used for such calculation. NOTWITHSTANDING THE
WILLINGNESS OF METLIFE TO CONSIDER PURCHASES OF SHELF NOTES BY METLIFE OR
METLIFE AFFILIATES, THIS AGREEMENT IS ENTERED INTO ON THE EXPRESS UNDERSTANDING
THAT NEITHER METLIFE NOR ANY METLIFE AFFILIATE SHALL BE OBLIGATED TO MAKE OR
ACCEPT OFFERS TO PURCHASE SHELF NOTES, OR TO QUOTE RATES, SPREADS OR OTHER TERMS
WITH RESPECT TO SPECIFIC PURCHASES OF SHELF NOTES, AND THE FACILITY SHALL IN NO
WAY BE CONSTRUED AS A COMMITMENT BY METLIFE OR ANY METLIFE AFFILIATE.
(b) Issuance Period. Shelf Notes may be issued and sold pursuant to this
Agreement until the earlier of (i) the third anniversary of the date of this
Agreement (or if such anniversary date is not a Business Day, the Business Day
next preceding such anniversary), (ii) the thirtieth day after MetLife shall
have given to the Company, or the Company shall have given to MetLife, a written
notice stating that it elects to terminate the issuance and sale of Shelf Notes
pursuant to this Agreement (or if such thirtieth day is not a Business Day, the
Business Day next preceding such thirtieth day), (iii) the last Closing Day
after which there is no Available Facility Amount, (iv) the termination of the
Facility under Section 12 of this Agreement and (v) the acceleration of any Note
under Section 12 of this Agreement. The period during which Shelf Notes may be
issued and sold pursuant to this Agreement is herein called the “Issuance
Period”.
(c) Request for Purchase. The Company may from time to time during the Issuance
Period make requests for purchases of Shelf Notes (each such request being
herein called a “Request for Purchase”). Each Request for Purchase shall be made
to MetLife by telecopier or overnight delivery service, and shall (i) specify
the currency (which shall be an Accepted Currency of the Shelf Notes to be
issued pursuant thereto, (ii) specify in Dollars the aggregate principal amount
of Notes (or the Dollar Equivalent of Notes to be denominated in Sterling or
Euros) covered thereby, which shall not be less than $10,000,000 and not be
greater than the Available Facility Amount at the time such Request for Purchase
is made, (ii) specify the principal amounts, final maturities, principal
prepayment dates and amounts and interest payment periods (quarterly or
semi-annually in arrears) of the Shelf Notes covered thereby, (iii) specify the
use of proceeds of such Shelf Notes, (iv) specify the proposed day for the
closing of the purchase and sale of such Shelf Notes, which shall be a Business
Day during the Issuance Period not less than 10 days and not more than 25 days
after the making of such Request for Purchase, (v) specify the number of the
account and the name and address of the depository institution to which the
purchase prices of such Shelf Notes are to be transferred on the Closing Day for
such purchase and sale, (vi) certify that the representations and warranties
contained in Section 5 are true on and as of the date of such Request for
Purchase and that there exists on the date of such Request for Purchase no Event
of Default or Default, and (vii) be substantially in the form of Exhibit
2(c) attached hereto. Each Request for Purchase shall be in writing signed by
the Company and shall be deemed made when received by MetLife.
 
3




--------------------------------------------------------------------------------










(d) Rate Quotes. Not later than five Business Days after the Company shall have
given MetLife a Request for Purchase pursuant to Section 2.2(c), MetLife may,
but shall be under no obligation to, provide to the Company by telephone or
telecopier, in each case between 9:30 A.M. and 1:30 P.M. New York City local
time (or such later time as MetLife may elect) interest rate spreads (expressed
in basis points) for the several currencies, principal amounts (or the
approximate Sterling Equivalent or Euro Equivalent in the case of Notes to be
denominated in Sterling or Euros, as the case may be, as estimated by MetLife
pursuant to the last sentence of this Section 2.4), maturities, principal
prepayment schedules, and interest payment periods of Shelf Notes specified in
such Request for Purchase (each such interest rate quote provided in response to
a Request for Purchase herein called a “Quotation”). Each Quotation shall
represent the spread (expressed in basis points) at which MetLife or a MetLife
Affiliate would be willing to purchase such Notes at 100% of the principal
amount thereof over the yield to maturity (i) in the case of Notes to be
denominated in Dollars, on the on the run U.S. treasury security with a maturity
corresponding to the average life of such Notes or in the absence of a single
such U.S. treasury security, over the linearly interpolated yield to maturity on
two such U.S. treasury securities with maturities on either side of the average
life of such Notes (such single U.S. treasury security or two such U.S. Treasury
securities being herein referred to as the “Designated Treasuries”), (ii) in the
case of Notes to be denominated in Sterling, on the on the run U.K. gilt-edged
security with a maturity corresponding to the average life of such Notes or in
the absence of a single such gilt-edged security, over the linearly interpolated
yield to maturity on two U.K. gilt-edged securities with maturities on either
side of the average life of such Notes (such single gilt-edged security or two
gilt-edged securities being herein referred to as the “Designated Gilt(s)”) and
(iii) in the case of Notes to be denominated in Euros, on the on the run
benchmark German Bund with a maturity corresponding to the average life of such
Notes or in the absence of a single such benchmark German Bund, over the
linearly interpolated yield to maturity on two benchmark German Bund with
maturities on either side of the average life of such Notes (such single German
Bund or two German Bunds being herein referred to as the “Designated Euro
Securities”). In the event that a Request for Purchase shall include a request
for Notes denominated in Sterling or Euros, the Quotation shall also specify the
Designated Gilt(s) or Designated Euro Securities, as the case may be, the
proposed Closing Day and the rate of exchange used by MetLife in calculating the
approximate Sterling Equivalent or Euro Equivalent of the requested principal
amount of such Note (it being understood that the final Sterling Equivalent or
Euro Equivalent, as the case may be, of such requested principal amount shall be
determined by MetLife at the time the Company accepts the relevant Quotation
pursuant to Section 2.2(e)).
(e) Acceptance. Within the Acceptance Window, an Authorized Officer of the
Company may, subject to Section 2.2(f), elect to accept on behalf of the Company
a Quotation as to the aggregate principal amount of the Shelf Notes specified in
the related Request for Purchase. Such election shall be made by an Authorized
Officer of the Company notifying MetLife by telephone or telecopier within the
Acceptance Window (but not earlier than 10:00 A.M. or later than 1:00 P.M., New
York City local time) that the Company elects to accept such Quotation,
specifying the Shelf Notes (each such Shelf Note being herein called an
“Accepted Note” and such acceptance being herein called an “Acceptance”). The
day the Company notifies MetLife of an Acceptance with respect to any Accepted
Notes is herein called the “Acceptance Day” for such Accepted Notes. The
interest rate on each Accepted Note shall be calculated by MetLife at the time
of Acceptance as the sum of (i) the yield to
 
4




--------------------------------------------------------------------------------










maturity or the yield or linearly interpolated yield, as the case may be, on the
Designated Treasuries, Designated Gilt(s) or the Designated Euro Securities, as
the case may be, with a maturity corresponding to the average life of the
Accepted Note plus (ii) the spread specified in the relevant Quotation. Any
Quotation as to which MetLife does not receive an Acceptance within the
Acceptance Window shall expire, and no purchase or sale of Shelf Notes hereunder
shall be made based on any such expired Quotation. Subject to Section 2.2(f) and
the other terms and conditions hereof, the Company agrees to sell to MetLife or
a MetLife Affiliate, and MetLife agrees to purchase or cause the purchase by
MetLife Affiliate of, the Accepted Notes as to which Quotations shall have been
provided to the Company for purchases by MetLife or MetLife Affiliates at 100%
of the principal amount of such Notes. As soon as practicable following the
Acceptance Day, the Company, MetLife and each MetLife Affiliate which is to
purchase any such Accepted Notes will execute a confirmation of such Acceptance
substantially in the form of Exhibit 2(e) attached hereto (herein called a
“Confirmation of Acceptance”). If the Company should fail to execute and return
to MetLife within three Business Days following the Company’s receipt thereof a
Confirmation of Acceptance with respect to any Accepted Notes, MetLife may at
its election at any time prior to MetLife’s receipt thereof cancel the closing
with respect to such Accepted Notes by so notifying the Company in writing.
(f) Market Disruption. Notwithstanding the provisions of Section 2.2(e), any
Quotation provided pursuant to Section 2.2(d) shall expire if prior to the time
an Acceptance with respect to such Quotation shall have been notified to MetLife
in accordance with Section 2.2(e), the domestic market for U.S. Treasury
securities or derivatives shall have closed or there shall have occurred a
general suspension, material limitation, or significant disruption of trading
(i) in securities generally on the New York Stock Exchange or (ii) in the
domestic market for U.S. Treasury securities or derivatives (in the case of
Shelf Notes to be denominated in Dollars), U.K. gilt-edged securities (in the
case of Shelf Notes to be denominated in Sterling), German Bunds (in the case of
Shelf Notes to be denominated in Euros), or other financial instruments or
(iii) in the case of Shelf Notes to be denominated in a currency other than in
Dollars, in the forward currency market, the financial futures market or the
interest rate swap market, then such Quotations shall expire, and no purchase or
sale of Notes hereunder shall be made based on such expired Quotation. If the
Company thereafter notifies MetLife of the Acceptance of any such Quotation,
such Acceptance shall be ineffective for all purposes of this Agreement, and
MetLife shall promptly notify the Company that the provisions of this
Section 2.2(f) are applicable with respect to such Acceptance.
(g) Fees.
(i) Issuance Fee. The Company will pay to each Purchaser in immediately
available funds a fee (herein called the “Issuance Fee”) on each Closing Day
occurring 90 days or more after the Series A/B Closing Day in an amount equal to
0.125% (or such lesser fee as agreed upon between the Company and each
Purchaser) of the aggregate principal amount of Notes sold to such Purchaser on
such Closing Day.
 
5




--------------------------------------------------------------------------------










(ii) Delayed Delivery Fee. If the closing of the purchase and sale of any
Accepted Note is delayed for any reason beyond the original Closing Day for such
Accepted Note, the Company will pay to each Purchaser which shall have agreed to
purchase such Accepted Note:
(A) in the case of an Accepted Note denominated in Dollars, on the Cancellation
Date or actual closing date of such purchase and sale, an amount (herein called
the “Dollar Delayed Delivery Fee”) equal to the product of (1) the amount
determined by MetLife to be the amount by which the bond equivalent yield per
annum of such Accepted Note exceeds the investment rate per annum on an
alternative Dollar investment of the highest quality selected by MetLife and
having a maturity date or dates the same as, or closest to, the Rescheduled
Closing Day from time to time fixed for the delayed delivery of such Accepted
Note, (2) the principal amount of such Accepted Note, and (3) a fraction the
numerator of which is equal to the number of actual days elapsed from and
including the original Closing Day for such Accepted Note and the denominator of
which is 360 days; and
(B) in the case of an Accepted Note denominated in Sterling or Euros, on the
Cancellation Date or actual closing date of such purchase and sale, an amount
(herein called the “Non-Dollar Delayed Delivery Fee”) equal to the sum of (x) an
amount equal to the product of (i) the difference between the Rate of Interest
on the Accepted Note and the Overnight Investment Rate on funds deposited on
each day from and including the original Closing Day for such Accepted Note,
(ii) the aggregate principal amount of such Accepted Note and (iii) a fraction
the numerator of which is equal to the number of actual days elapsed from and
including the original Closing Day for such Accepted Note to but excluding the
date of such payment, and the denominator of which is 360 in the case of
Accepted Notes denominated in Euros and 365 in the case of Accepted Notes
denominated in Sterling plus (y) any cost or expenses (if any) incurred by the
Purchaser or any of its affiliates with respect to any interest rate and/or
currency exchange agreement entered into by the Purchaser or such affiliate in
connection with a delayed closing in relation to the Accepted Notes and upon
request the Purchaser shall provide such Issuer with a certificate setting out
the manner of calculation and the amount set out in such certificate shall be
conclusive, save in the case of manifest error.
In no case shall a Delayed Delivery Fee be less than zero. The Delayed Delivery
Fee described in clause (B) above shall be paid in the currency in which the
Accepted Notes are denominated. Nothing contained herein shall obligate any
Purchaser to purchase any Accepted Note on any day other than the Closing Day
for such Accepted Note, as the same may be rescheduled from time to time in
compliance with Section 3.3. If all conditions to Closing set forth in Section 4
hereof have been satisfied on the original Closing Day for any Accepted Notes
(other than (x) Section 4.4(b) unless the Company or any Subsidiary Guarantor
shall have failed
 
6




--------------------------------------------------------------------------------










to comply with any reasonable request of the Purchasers or their special counsel
to provide information necessary for the Purchasers’ special counsel to deliver
the opinion required by such clause (b), (y) Section 4.5 unless the Company
shall have failed to comply with the request of any Purchaser pursuant to the
last sentence of such Section and/or (z) Section 4.6 where failure to sell
results from another Purchaser refusing to purchase or being unable to purchase
for any reason specified in Section 4.5 unless the Company shall have failed to
comply with the request of any Purchaser pursuant to the last sentence of such
Section 4.5) and a Purchaser fails to purchase such Accepted Notes, the Company
shall have no obligation to pay the Delayed Delivery Fee with respect to such
Accepted Notes.
(iii) Cancellation Fee. If the Company at any time notifies MetLife or the
Purchaser obligated to purchase any Accepted Note in writing that the Company is
canceling the closing of the purchase and sale of any Accepted Note, or if
MetLife or the Purchaser obligated to purchase any Accepted Note notifies the
Company in writing under the circumstances set forth in the last sentence of
Section 2.2(e) or the penultimate sentence of Section 3.3 that the closing of
the purchase and sale of such Accepted Note is to be canceled, or if the closing
of the purchase and sale of any Accepted Note denominated in Sterling or Euros
is not consummated on or prior to the day which is 20 Business Days after the
Acceptance Day, or if the closing of the purchase and sale of any Accepted Note
is not consummated on or prior to the last day of the Issuance Period (the date
of any such notification, or the last day of the Issuance Period, as the case
may be, or such twentieth Business Day after the Acceptance Day, being herein
called the “Cancellation Date”), the Company will pay to each Purchaser which
shall have agreed to purchase such Accepted Note no later than one day after the
Cancellation Date in immediately available funds an amount (the “Cancellation
Fee”) equal to:
(A) in the case of an Accepted Note denominated in Dollars, the product of
(1) the principal amount of such Accepted Note and (2) the quotient (expressed
in decimals) obtained by dividing (y) the excess of the ask price (as determined
by MetLife) of the Hedge Treasury Note(s) on the Cancellation Date over the bid
price (as determined by MetLife) of the Hedge Treasury Note(s) on the Acceptance
Day for such Accepted Note by (z) such bid price, with the foregoing bid and ask
prices as reported on the Bridge\Telerate Service, or if such information ceases
to be available on the Bridge\Telerate Service, any publicly available source of
such market data selected by MetLife, and rounded to the second decimal place;
and
(B) in the case of an Accepted Note denominated in Sterling or Euros, the
aggregate of all costs and expenses (if any) incurred by such Purchaser or its
affiliate with respect to any interest rate and/or currency exchange agreement
entered into by the Purchaser or such affiliate and all unwinding costs incurred
by such Purchaser or its affiliate on positions
 
7




--------------------------------------------------------------------------------










executed by or on behalf of it or such affiliate, in each case in contemplation
of the Closing, in connection with fixing the coupon and the principal of the
Accepted Note, provided, however, that any gain realized upon either unwinding
interest rate hedging arrangements or currency swaps shall be offset against any
unwinding costs incurred in either instance. Such positions include currency and
interest rate swaps, futures, forwards, any government bond hedges and currency
exchange contracts which are subject to substantial price volatility. Such costs
may also include losses (if any) incurred by such Purchaser or its affiliate as
a result of fluctuations in exchange rates. All unwinding costs incurred by such
Purchaser shall be determined by such Purchaser in accordance with generally
accepted financial practice in the sole discretion of such Purchaser and upon
request the Purchaser shall provide the Company with a certificate setting out
the manner of calculation and the amount set out in such certificate shall be
conclusive, save in the case of manifest error.
In no case shall the Cancellation Fee be less than zero.
3. CLOSING.
Section 3.1. Series A/B Closing. The sale and purchase of the Series A Notes to
be purchased by each Series A Purchaser and the Series B Notes to be purchased
by each Series B Purchaser shall occur at the offices of Bingham McCutchen LLP,
One State Street, Hartford, Connecticut 06103, at 10:00 A.M., New York City
local time, at a closing (the “Series A/B Closing”) on February 12, 2015 or on
such other Business Day thereafter as may be agreed upon by the Company, the
Series A Purchasers and the Series B Purchasers (the day of the Series A/B
Closing hereinafter referred to as the “Series A/B Closing Day”). At the Series
A/B Closing the Company will deliver (i) to each Series A Purchaser the Series A
Notes to be purchased by such Purchaser in the form of a single Series A Note
(or such greater number of Series A Notes in denominations of at least $100,000
as such Purchaser may request) dated the date of the Series A/B Closing and
registered in such Purchaser’s name (or in the name of its nominee), against
delivery by such Purchaser to the Company or its order of immediately available
funds in the amount of the purchase price therefor and (ii) to each Series B
Purchaser the Series B Notes to be purchased by such Purchaser in the form of a
single Series B Note (or such greater number of Series B Notes in denominations
of at least $100,000 as such Purchaser may request) dated the date of the Series
A/B Closing and registered in such Purchaser’s name (or in the name of its
nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor, in
each case by wire transfer of immediately available funds for the account of the
Company to account number 458001259428 at Bank of America, N.A., 100 Middle
Street, 2nd Floor, Portland, ME 04101-4100, Account name: IDEXX Laboratories
Inc. Operating Account, Routing/Transit for Wires: 026009593. If at the Series
A/B Closing the Company shall fail to tender such Series A Notes to any Series A
Purchaser or such Series B Notes to any Series B Purchaser as provided above in
this Section 3.1, or any of the conditions specified in Section 4 shall not have
been fulfilled to such Purchaser’s reasonable satisfaction, such Purchaser
shall, at its election, be relieved of all further obligations under this
Agreement, without thereby waiving any rights such Purchaser may have by reason
of such failure or such nonfulfillment. The Series A/B Closing and each Shelf
Closing are hereafter sometimes each referred to as a “Closing”.
 
8




--------------------------------------------------------------------------------










Section 3.2. Facility Closings. Not later than 11:30 A.M. (New York City local
time) on the Closing Day for any Accepted Notes, the Company will deliver to
each Purchaser listed in the Confirmation of Acceptance relating thereto at the
offices of Metropolitan Life Insurance Company, 10 Park Avenue, Morristown, New
Jersey 07962-1902, Attention: Law Department or at such other place pursuant to
the directions of MetLife, the Accepted Notes to be purchased by such Purchaser
in the form of one or more Notes in authorized denominations as such Purchaser
may request for each Series of Accepted Notes to be purchased on the Closing
Day, dated the Closing Day and registered in such Purchaser’s name (or in the
name of its nominee), against payment of the purchase price thereof by transfer
of immediately available funds for credit to the Company’s account specified in
the Request for Purchase of such Notes.
Section 3.3. Rescheduled Facility Closings. If the Company fails to tender to
any Purchaser the Accepted Notes to be purchased by such Purchaser on the
scheduled Closing Day for such Accepted Notes as provided above in Section 3.2,
or any of the conditions specified in Section 4 shall not have been fulfilled by
the time required on such scheduled Closing Day, the Company shall, prior to
2:00 P.M., New York City local time, on such scheduled Closing Day notify
MetLife (which notification shall be deemed received by each Purchaser) in
writing whether (x) such closing is to be rescheduled (such rescheduled date to
be (i) in the case of a Note denominated in Dollars, a New York Business Day
during the Issuance Period not less than one New York Business Day and not more
than 10 New York Business Days after such scheduled Closing Day or (ii) in the
case of a Note denominated in a currency other than in Dollars, a Business Day
during the Issuance Period not more than 20 Business Days after the Acceptance
Day (each, a “Rescheduled Closing Day”)) and certify to MetLife (which
certification shall be for the benefit of each Purchaser) that the Company
reasonably believes that it will be able to comply with the conditions set forth
in Section 4 on such Rescheduled Closing Day and that the Company will pay the
Delayed Delivery Fee in accordance with Section 2.2(g)(ii) or (y) such closing
is to be canceled as provided in Section 2.2(g)(iii). For the avoidance of
doubt, in the event that a Rescheduled Closing Day is established pursuant to
the preceding sentence in respect of Notes denominated in Sterling or Euros, the
Notes to be issued on such Rescheduled Closing Day shall have the same
maturities, installment payment schedules and interest payment periods as if
such Notes had been issued on the original Closing Day. In the event that the
Company shall fail to give such notice referred to in the second preceding
sentence, MetLife (on behalf of each Purchaser) may at its election, at any time
after 2:00 P.M., New York City local time, on such scheduled Closing Day, notify
the Company in writing that such closing is to be canceled. Notwithstanding
anything to the contrary appearing in this Agreement, the Company may not elect
to reschedule a closing with respect to any given Accepted Notes on more than
one occasion, unless MetLife shall have otherwise consented in writing.
4. CONDITIONS TO CLOSING.
Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing for such Notes is subject to the fulfillment to such
Purchaser’s satisfaction, prior to or at such Closing, of the following
conditions (with respect to each Closing after the Series A/B Closing Day, in
addition to the condition that the Series A/B Closing Day shall have occurred):
 
9




--------------------------------------------------------------------------------










Section 4.1. Representations and Warranties.
The representations and warranties of the Company in this Agreement shall be
correct when made and at the time of the applicable Closing (except to the
extent of changes caused by the transactions herein contemplated and except as
updated pursuant to Section 5).
Section 4.2. Performance; No Default; No Material Adverse Effect.
The Company shall have performed and complied with all agreements and conditions
contained in this Agreement required to be performed or complied with by it
prior to or at such Closing, and after giving effect to the issue and sale of
the Notes (and the application of the proceeds thereof as contemplated by
Section 9.8), no Default or Event of Default shall have occurred and be
continuing, no Change in Control shall have occurred and, with respect to the
Series A/B Closing Day only, no event has occurred or condition exists, or
existed, since December 31, 2013, that has had a Material Adverse Effect. With
respect to the Series A/B Closing only, neither the Company nor any Subsidiary
shall have entered into any transaction since September 30, 2014 that would have
been prohibited by Sections 9 and 10 had such Sections applied since such date.
Section 4.3. Compliance Certificates.
(a) Officer’s Certificate. The Company shall have delivered to such Purchaser an
Officer’s Certificate, dated the date of such Closing, certifying that (i) the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled, (ii) with
respect to the Series A/B Closing only, the execution, delivery and performance
of this Agreement are permitted under each Material Credit Facility, and
(iii) and the issuance of the Notes hereunder are permitted under each Material
Credit Facility.
(b) Secretary’s or Director’s Certificate. Each of the Company and each
Subsidiary Guarantor shall have delivered to such Purchaser a certificate of its
Secretary or an Assistant Secretary or a Director or other appropriate person,
dated the date of such Closing, certifying as to (i) the resolutions attached
thereto and other corporate proceedings relating to the authorization, execution
and delivery of the Notes and this Agreement (in the case of the Company) and
the Guaranty Agreement (in the case of such Subsidiary Guarantor), and (ii) its
respective organizational documents as then in effect, certified by the
Secretary of State in the applicable jurisdiction.
(c) Good Standing Certificates. Each of the Company and each Subsidiary
Guarantor shall have delivered to such Purchaser a certificate of good standing
or existence dated as of a recent date from the Secretary of state of its state
of formation and each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to be so qualified could not reasonably be expected to
have a Material Adverse Effect.
 
10




--------------------------------------------------------------------------------










Section 4.4. Opinions of Counsel.
Such Purchaser shall have received opinions in form and substance satisfactory
to such Purchaser, dated the date of such Closing (a) from Wilmer Cutler
Pickering Hale and Dorr LLP, counsel for the Company and the other Credit
Parties, substantially in the form set forth in Exhibit 4.4(a) and covering such
other matters incident to the transactions contemplated hereby as such Purchaser
or its counsel may reasonably request (and the Company hereby instructs its
counsel to deliver such opinions to the Purchasers) and (b) from Morgan, Lewis &
Bockius LLP, the Purchasers’ special counsel in connection with such
transactions, substantially in the form set forth in Exhibit 4.4(b) and covering
such other matters incident to such transactions as such Purchaser may
reasonably request.
Section 4.5. Purchase Permitted By Applicable Law, Etc.
On the date of such Closing such Purchaser’s purchase of Notes shall (a) be
permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, without recourse to provisions (such as section 1405(a)(8)
of the New York Insurance Law) permitting limited investments by insurance
companies without restriction as to the character of the particular investment,
(b) not violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board) and (c) not subject such Purchaser to any
tax, penalty or liability under or pursuant to any applicable law or regulation,
which law or regulation was not in effect on the date hereof. If requested by
such Purchaser, such Purchaser shall have received an Officer’s Certificate
certifying as to such matters of fact as such Purchaser may reasonably specify
to enable such Purchaser to determine whether such purchase is so permitted.
Section 4.6. Sale of Other Notes.
Contemporaneously with such Closing the Company shall sell to each other
Purchaser and each other Purchaser shall purchase the Notes to be purchased by
it at such Closing as specified in Schedule A (in the case of the Series A Notes
and the Series B Notes) or the applicable Confirmation of Acceptance (in the
case of Shelf Notes).
Section 4.7. Payment of Fees.
(a) Without limiting the provisions of Section 15.1, the Company shall have paid
to MetLife and each Purchaser on or before such Closing any fees due it pursuant
to or in connection with this Agreement, including any Issuance Fee due pursuant
to Section 2.2(g)(i) and any Delayed Delivery Fee due pursuant to
Section 2.2(g)(ii).
(b) Without limiting the provisions of Section 15.1, the Company shall have paid
on or before such Closing the fees, charges and disbursements of the Purchasers’
special counsel referred to in Section 4.4 to the extent reflected in a
statement of such counsel rendered to the Company at least one Business Day
prior to such Closing.
 
11




--------------------------------------------------------------------------------










Section 4.8. Private Placement Number.
A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for each Series of Notes
issued at such Closing.
Section 4.9. Changes in Corporate Structure.
Following the date of the most recent financial statements referred to in
Section 5.4 and prior to the Series A/B Closing, the Company shall not have
changed its jurisdiction of incorporation or organization, as applicable, and
the Company shall not have been a party to any merger or consolidation or
succeeded to all or any substantial part of the liabilities of any other entity.
Section 4.10. Funding Instructions.
With respect to the Series A/B Closing only, at least three Business Days prior
to the date of such Closing, each Purchaser shall have received written
instructions signed by a Responsible Officer on letterhead of the Company
confirming the information specified in Section 3.1 including (a) the name and
address of the transferee bank, (b) such transferee bank’s ABA number and
(c) the account name and number into which the purchase price for the Notes is
to be deposited.
Section 4.11. Subsidiary Guarantee Agreement; Confirmation and Reaffirmation of
Guaranty.
(a) With respect to the Series A/B Closing only, each Purchaser shall have
received a Subsidiary Guarantee Agreement substantially in the form of Exhibit
4.11 hereto (as amended, restated or otherwise modified from time to time, a
“Subsidiary Guarantee Agreement”), duly executed and delivered by each
Subsidiary of the Company, other than an Excluded Foreign Subsidiary, that
Guarantees the Company’s obligations under, or is a co-obligor with respect to
the Company’s obligations under, any Material Credit Facility.
(b) With respect to each Closing occurring after the Series A/B Closing and
while any Subsidiary Guarantee Agreement is in place, each Subsidiary Guarantor
shall have delivered to each Purchaser a confirmation and reaffirmation of its
obligations under such Subsidiary Guarantee Agreement, in form and substance
satisfactory to such Purchaser.
Section 4.12. Updated Schedules.
With respect to the Series A/B Closing Day only (schedule updates for subsequent
Closings being provided in the applicable Request for Purchase), each Purchaser
shall have received any updated schedules provided pursuant to Section 5 hereof,
in form and substance reasonably acceptable to such Purchaser.
 
12




--------------------------------------------------------------------------------










Section 4.13. Proceedings and Documents.
All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be satisfactory to such Purchaser and its special
counsel, and such Purchaser and its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as such
Purchaser or such special counsel may reasonably request.
5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
The Purchasers and the holders of the Notes recognize and acknowledge that the
Company may supplement the following representations and warranties in this
Section 5, including the Schedules related thereto, on the Series A/B Closing
Day (provided such supplements are reasonably acceptable to the Purchasers), and
thereafter pursuant to a Request for Purchase; provided that no such supplement
to any representation or warranty applicable to any particular Closing Day shall
change or otherwise modify or be deemed or construed to change or otherwise
modify any representation or warranty given on any prior Closing Day or any
determination of the falseness or inaccuracy thereof pursuant to Section 11(e).
The Company represents and warrants to each Purchaser that:
Section 5.1. Organization; Powers.
Each Credit Party is duly organized, validly existing and in good standing (or
its jurisdictional equivalent, if any) under the laws of the jurisdiction of its
organization and has all requisite power and authority to carry on its business
as now conducted. Each Subsidiary is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization and has all
requisite power and authority to carry on its business as now conducted, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. Except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Credit Party and each
Subsidiary is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.
Section 5.2. Authorization, Enforceability.
The Transactions are within each Credit Party’s corporate powers and have been
duly authorized by all necessary corporate and, if required, stockholder action.
This Agreement has been duly executed and delivered by the Company. This
Agreement constitutes, and upon execution and delivery thereof, each Note will
constitute, a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
 
13




--------------------------------------------------------------------------------










Section 5.3. Governmental Approvals; No Conflicts.
The transactions contemplated hereunder (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) will not violate any law or regulation, applicable to
the Credit Parties or any Material Subsidiaries in any material respect or the
charter, by-laws or other organizational documents of the Company or any of its
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, material agreement or other material
instrument binding upon the Company or any of its Subsidiaries or their assets,
or give rise to a right thereunder to require any payment to be made by the
Credit Parties, and (d) will not result in the creation or imposition of any
Lien on any material asset of the Company or any of its Subsidiaries.
Section 5.4. Financial Condition.
The Company has delivered to each Purchaser of the Series A Notes, the Series B
Notes and any Accepted Notes the following financial statements identified by a
principal financial officer of the Company: (a) consolidated balance sheets of
the Company and its Subsidiaries as at December 31st in each of the three fiscal
years of the Company most recently completed prior to the date as of which this
representation is made or repeated to such Purchaser (other than fiscal years
completed within 90 days prior to such date for which audited financial
statements have not been released) and consolidated statements of income, cash
flows and shareholders’ equity of the Company and its Subsidiaries for each such
year, all reported on by PricewaterhouseCoopers LLP or such other independent
public accountants acceptable to the Required Holders and (b) consolidated
balance sheets of the Company and its Subsidiaries as at the end of the
quarterly period (if any) most recently completed prior to such date and after
the end of such fiscal year (other than quarterly periods completed within 60
days prior to such date for which financial statements have not been released)
and the comparable quarterly period in the preceding fiscal year and
consolidated statements of income, cash flows and shareholders’ equity for the
periods from the beginning of the fiscal years in which such quarterly periods
are included to the end of such quarterly periods, prepared by the Company. All
of said financial statements (including in each case the related schedules and
notes) fairly present in all material respects the consolidated financial
position of the Company and its Subsidiaries as of the respective dates thereof
and the consolidated results of their operations and cash flows for the
respective periods indicated and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments and the absence of footnotes).
Section 5.5. Properties.
(a) Each of the Company and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.
(b) Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
14




--------------------------------------------------------------------------------










Section 5.6. Litigation and Environmental Matters.
(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Company,
threatened against or affecting the Company or any of its Subsidiaries (i) that
would reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement or the Transactions, as of the date of this Agreement.
(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Company nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.
(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in a
Material Adverse Effect.
Section 5.7. Compliance with Laws and Agreements.
Each of the Company and its Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.
Section 5.8. Investment and Holding Company Status.
Neither the Company nor any of its Subsidiaries is (a) an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940 or (b) a “holding company” as defined in, or subject to regulation under,
the Public Utility Holding Company Act of 2005.
Section 5.9. Taxes.
Each of the Company and its Subsidiaries has timely filed or caused to be filed
all Tax returns and reports required to have been filed (within any applicable
extension) and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Company or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
 
15




--------------------------------------------------------------------------------










Section 5.10. ERISA and Pensions.
(a) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by more than $10,000,000, and the
present value of all accumulated benefit obligations of all Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
Plans by more than $10,000,000. For greater certainty, this subsection does not
apply to Canadian Benefit Plans or Canadian Pension Plans.
(b) As of such Closing Day, Schedule 5.10(b) lists all Canadian Benefit Plans
and Canadian Pension Plans currently maintained by or contributed to by the
Company and its Subsidiaries. The Canadian Pension Plans are duly registered
under the ITA and all other applicable laws which require registration. The
Company and each of its Subsidiaries are in material compliance with and have
performed all of their respective obligations under and in respect of the
Canadian Pension Plans and Canadian Benefit Plans under the terms thereof, any
funding agreements and all applicable laws (including any fiduciary, funding,
investment and administration obligations). All employer and employee payments,
contributions or premiums to be remitted, paid to or in respect of each Canadian
Pension Plan or Canadian Benefit Plan have been paid in a timely fashion in
accordance with the terms thereof, any funding agreement and all applicable
laws. There have been no improper withdrawals or applications of the assets of
the Canadian Pension Plans or the Canadian Benefit Plans. Except as set forth
on Schedule 5.10(b) and other than routine claims for benefits, there are no
outstanding disputes concerning the assets of the Canadian Pension Plans or the
Canadian Benefit Plans. There has been no partial termination of any Canadian
Pension Plan and, to the Company’s knowledge, no facts or circumstances have
occurred or existed which could result in a partial termination of any Canadian
Pension Plans.
(c) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.10(c) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.
Section 5.11. Disclosure.
None of the reports, financial statements, certificates or other information
furnished by or on behalf of the Company to any Purchaser in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of material fact or omits to state any material fact
 
16




--------------------------------------------------------------------------------










necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that with
respect to projected financial information, the Company represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
Section 5.12. Subsidiaries.
As of such Closing Day, Schedule 5.12 is a complete list of each of the
Company’s Subsidiaries and such Subsidiary’s jurisdiction of incorporation.
Section 5.13. Federal Regulations.
Neither the Company nor any of its Subsidiaries is engaged or will engage in any
activities, nor shall use any portion of the proceeds of the Notes be used for
any purpose, which in either case violate or are inconsistent with the
provisions of Regulations T, U and X of the Board as now and from time to time
hereafter in effect.
Section 5.14. Private Offering by the Company.
Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar Securities for sale to, or solicited any offer to buy the Notes or any
similar Securities from, or otherwise approached or negotiated in respect
thereof with, any Person other than the Purchasers and not more than 10 other
Institutional Investors, each of which has been offered the Notes at a private
sale for investment. Neither the Company nor anyone acting on its behalf has
taken, or will take, any action that would subject the issuance or sale of the
Notes to the registration requirements of section 5 of the Securities Act or to
the registration requirements of any Securities or blue sky laws of any
applicable jurisdiction. Neither the Company nor anyone acting on its behalf
has, with respect to the Notes, engaged in any form of “general solicitation or
general advertising” as defined under Rule 502(c) of the Securities Act.
Section 5.15. Foreign Assets Control Regulations, Etc.
(a) Neither the Company, the Subsidiaries or any Affiliates of the Company or,
to the Company’s knowledge, any of the directors, officers, brokers or other
agents of any of the foregoing entities acting or benefiting in any capacity in
connection with this Agreement or any other capital raising transaction
involving any holder of Notes or any such holder’s Affiliates, is a Designated
Person.
(b) No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Designated Person or will
otherwise be used by the Company, the Subsidiaries or any Affiliates of the
Company, directly or indirectly, (i) in connection with any investment in, or
any transactions or dealings with, any Designated Person, or (ii) otherwise in
violation of any Sanctions Laws and Regulations.
(c) The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company, each Subsidiary and each Affiliate of the Company is in compliance
with all applicable current Anti-Money Laundering Laws and Sanctions Laws and
Regulations.
 
17




--------------------------------------------------------------------------------










(d) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any improper payments, including bribes, to any
Governmental Official or commercial counterparty in order to obtain, retain or
direct business or obtain any improper advantage.
6. REPRESENTATIONS OF THE PURCHASERS.
Section 6.1. Purchase for Investment; Accredited Investor.
(a) Each Purchaser severally represents that it is purchasing the Notes
purchased by it hereunder for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes. Each Purchaser represents that it
is an “accredited investor” (as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act) acting for its own account (and not for
the account of others) or as a fiduciary or agent for others (which others are
also “accredited investors”).
(b) Each Purchaser further represents that such Purchaser has had the
opportunity to ask questions of the Company and received answers concerning the
terms and conditions of the sale of the Notes.
Section 6.2. Source of Funds.
Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by it hereunder:
(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
 
18




--------------------------------------------------------------------------------










(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or
(e) the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
(f) the Source is a governmental plan; or
(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.
 
19




--------------------------------------------------------------------------------










As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
7. [INTENTIONALLY OMITTED.]
8. PAYMENT AND PREPAYMENT OF THE NOTES.
Section 8.1. Maturity; Required Prepayments.
(a) Series A Notes. As provided therein, the entire unpaid principal balance of
the Series A Notes shall be due and payable on the stated maturity date thereof.
(b) Series B Notes. As provided therein, the entire unpaid principal balance of
the Series B Notes shall be due and payable on the stated maturity date thereof.
(c) Shelf Notes. Each Series of Shelf Notes shall be subject to required
prepayments, if any, as set forth in the Notes of such Series, provided that
upon any partial prepayment of the Shelf Notes of any Series pursuant to
Section 8.2, the principal amount of each required prepayment of the Shelf Notes
of such Series becoming due under this Section 8.1(c) on and after the date of
such prepayment shall be reduced in the same proportion as the aggregate unpaid
principal amount of the Shelf Notes of such Series is reduced as a result of
such prepayment.
Section 8.2. Optional Prepayments with Make-Whole Amount.
The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, any Series of Notes, in an amount
not less than $1,000,000 in the case of Dollar denominated Notes, £1,000,000 in
the case of Sterling denominated Notes and €1,000,000 in the case of Euro
denominated Notes, and integral multiples of $100,000, £100,00 or €100,000,
respectively, in the case of a partial prepayment, at 100% of the principal
amount so prepaid, plus the Make-Whole Amount, if any, applicable to each Note
to be prepaid, determined for the prepayment date with respect to such principal
amount, plus, with respect to any Swapped Notes, any applicable Net Loss (if
any) and less any applicable Net Gain (if any). The Company will give each
holder of the Series of Notes to be prepaid written notice of each optional
prepayment under this Section 8.2 not less than 10 days and not more than 60
days prior to the date fixed for such prepayment unless the Company and the
Required Holders agree to another time period pursuant to Section 17. Each such
notice shall specify such date (which shall be a Business Day), the aggregate
principal amount of the Series of Notes to be prepaid on such date, the
principal amount of each Note held by such holder to be prepaid (determined in
accordance with Section 8.3), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer as to the estimated Make-Whole
Amount for each Series of Notes due in connection with such prepayment
(calculated as if the date of such notice were the date of the prepayment),
setting forth the details of such computation. Two Business Days prior to such
prepayment, the Company shall deliver to each holder of the Series of Notes to
be prepaid a certificate of a Senior Financial Officer specifying the
calculation of such Make-Whole Amount as of the specified prepayment date.
 
20




--------------------------------------------------------------------------------










Section 8.3. Allocation of Partial Prepayments.
In the case of each partial prepayment of the Notes of any Series pursuant to
Section 8.1 or 8.2, the principal amount of the Notes of such Series to be
prepaid shall be allocated among all of the Notes of such Series at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.
Section 8.4. Maturity; Surrender, Etc.
In the case of each optional prepayment of Notes of any Series pursuant to this
Section 8, the principal amount of each Note to be prepaid shall mature and
become due and payable on the date fixed for such prepayment (which shall be a
Business Day), together with interest on such principal amount accrued to such
date and the applicable Make-Whole Amount, if any, plus any applicable Net Loss
(if any) and in each case, less any applicable Net Gain (if any). From and after
such date, unless the Company shall fail to pay such principal amount when so
due and payable, together with the interest and Make-Whole Amount, if any, plus
any applicable Net Loss (if any) and in each case less any applicable Net Gain
(if any), as aforesaid, interest on such principal amount shall cease to accrue.
Any Note paid or prepaid in full shall be surrendered to the Company and
cancelled and shall not be reissued, and no Note shall be issued in lieu of any
prepaid principal amount of any Note.
Section 8.5. Purchase of Notes.
The Company will not and will not permit any Affiliate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes except (a) upon the payment or prepayment of the Notes in accordance with
this Agreement and the Notes or (b) pursuant to an offer to purchase made by the
Company or an Affiliate pro rata to the holders of all Notes at the time
outstanding upon the same terms and conditions. Any such offer shall provide
each holder with sufficient information to enable it to make an informed
decision with respect to such offer, and shall remain open for at least 15
Business Days. If the holders of more than 25% of the principal amount of the
Notes then outstanding accept such offer, the Company shall promptly notify the
remaining holders of such fact and the expiration date for the acceptance by
holders of Notes of such offer shall be extended by the number of days necessary
to give each such remaining holder at least 5 Business Days from its receipt of
such notice to accept such offer. The Company will promptly cancel all Notes
acquired by it or any Affiliate pursuant to any payment, prepayment or purchase
of Notes pursuant to this Agreement and no Notes may be issued in substitution
or exchange for any such Notes.
Section 8.6. Make-Whole Amount.
(a) The term “Make-Whole Amount” means, with respect to any Non-Swapped Note, an
amount equal to the excess, if any, of the Discounted Value of the Remaining
Scheduled Payments with respect to the Called Principal of such Non-Swapped Note
over the amount of such Called Principal, provided that the Make-Whole Amount
may in no event be less than zero. For the purposes of determining the
Make-Whole Amount, the following terms have the following meanings:
 
21




--------------------------------------------------------------------------------










“Called Principal” means, with respect to any Non-Swapped Note, the principal of
such Non-Swapped Note that is to be prepaid pursuant to Section 8.2 or has
become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
“Discounted Value” means, with respect to the Called Principal of any
Non-Swapped Note, the amount obtained by discounting all Remaining Scheduled
Payments with respect to such Called Principal from their respective scheduled
due dates to the Settlement Date with respect to such Called Principal, in
accordance with accepted financial practice and at a discount factor (applied on
the same periodic basis as that on which interest on the Non-Swapped Note is
payable) equal to the Reinvestment Yield with respect to such Called Principal.
“Recognized British Government Bond Market Makers” means two internationally
recognized dealers of gilt edged securities reasonably selected by MetLife.
“Recognized German Bund Market Makers” means two internationally recognized
dealers of German Bunds reasonably selected by MetLife.
“Reinvestment Yield” means:
(a) with respect to the Called Principal of any Non-Swapped Note denominated in
Dollars, 0.50% (fifty basis points) plus the yield to maturity implied by the
yields reported as of 10:00 a.m. (New York City time) on the second Business Day
preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded
on-the-run U.S. Treasury securities (“Reported”) having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there are no such U.S. Treasury securities Reported having a maturity equal to
such Remaining Average Life, then such implied yield to maturity will be
determined by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between the yields Reported for the applicable most recently issued
actively traded on-the-run U.S. Treasury securities with the maturities
(1) closest to and greater than such Remaining Average Life and (2) closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.
If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, the Applicable
Percentage plus the yield to maturity implied by the U.S. Treasury constant
maturity yields reported, for the latest day for which such yields have been so
reported as of the second Business Day preceding the Settlement Date with
respect to such Called Principal, in Federal Reserve Statistical Release H.15
(or any comparable successor publication) for the U.S. Treasury constant
maturity having a term equal to the Remaining Average Life of such Called
Principal as of such Settlement Date. If there is no such U.S. Treasury constant
maturity having a term equal to such Remaining Average Life, such implied yield
to maturity will be determined by interpolating linearly between (1) the U.S.
Treasury constant maturity so reported with the term closest to and greater than
such Remaining Average Life and (2) the U.S. Treasury constant maturity so
reported with the term closest to and less than such Remaining Average Life. The
Reinvestment Yield shall be rounded to the number of decimal places as appears
in the interest rate of the applicable Note.
 
22




--------------------------------------------------------------------------------










(b) with respect to the Called Principal of any Non-Swapped Note denominated in
Euros, 0.50% (fifty basis points) plus the yield to maturity implied by (i) the
ask-side yields reported, as of 10:00 a.m. (New York City time) on the second
Business Day preceding the Settlement Date with respect to such Called
Principal, on the display designated as “Page PXGE” on Bloomberg Financial
Markets (or such other display as may replace Page PXGE’ on Bloomberg Financial
Markets) for the benchmark German Bund having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date, or (ii) if
such yields are not reported as of such time or the yields reported are not
ascertainable, the average of the ask-side yields as determined by Recognized
German Bund Market Makers. Such implied yield will be determined, if necessary,
by (a) converting quotations to bond-equivalent yields in accordance with
accepted financial practice and (b) interpolating linearly between (1) the
benchmark German Bund with the maturity closest to and greater than such
Remaining Average Life and (2) the benchmark German Bund with the maturity
closest to and less than such Remaining Average Life; and
(c) with respect to the Called Principal of any Non-Swapped Note denominated in
Sterling, 0.50% (fifty basis points) plus the yield to maturity implied by
(i) the ask-side yields reported, as of 10:00 a.m. (New York City time) on the
second Business Day preceding the Settlement Date with respect to such Called
Principal, on the display designated “Page PXUK” on Bloomberg Financial Markets
(or such other display as may replace “Page PXUK” on Bloomberg Financial
Markets) for actively traded gilt-edged securities having a maturity equal to
the Remaining Average Life of such Called Principal as of such Settlement Date,
or (ii) if such yields are not reported as of such time or the yields reported
are not ascertainable, the average of the ask-side yields as determined by
Recognized British Government Bond Market Makers. Such implied yield will be
determined, if necessary, by (a) converting quotations to bond-equivalent yields
in accordance with accepted financial practice and (b) interpolating linearly
between (1) the actively traded gilt-edged security with the maturity closest to
and greater than such Remaining Average Life and (2) the actively traded
gilt-edged security with the maturity closest to and less than such Remaining
Average Life.
The Reinvestment Yield will be rounded to that number of decimals as appears in
the coupon for the applicable Non-Swapped Note.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Non-Swapped Note, all payments of such Called Principal and interest thereon
that would be due after the Settlement Date with respect to such Called
Principal if no payment of such
 
23




--------------------------------------------------------------------------------










Called Principal were made prior to its scheduled due date, provided that if
such Settlement Date is not a date on which interest payments are due to be made
under the terms of such Non-Swapped Note, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.4 or Section 12.1.
“Settlement Date” means, with respect to the Called Principal of any Non-Swapped
Note, the date on which such Called Principal is to be prepaid pursuant to
Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.
(b) The term “Make-Whole Amount” means, with respect to any Swapped Note, an
amount equal to the excess, if any, of the Swapped Note Discounted Value with
respect to the Swapped Note Called Notional Amount related to such Swapped Note
over such Swapped Note Called Notional Amount, provided that the Make-Whole
Amount may not in any event be less than zero. All payments of Make-Whole Amount
in respect of any Swapped Note shall be made in Dollars. For the purposes of
determining the Make-Whole Amount with respect to any Swapped Note, the
following terms have the following meanings:
“New Swap Agreement” means any cross-currency swap agreement pursuant to which
the holder of a Swapped Note is to receive payment in Dollars and which is
entered into in full or partial replacement of an Original Swap Agreement as a
result of such Original Swap Agreement having terminated for any reason other
than due to a non-scheduled prepayment or a repayment of such Swapped Note prior
to its scheduled maturity. The terms of a New Swap Agreement with respect to any
Swapped Note do not have to be identical to those of the Original Swap Agreement
with respect to such Swapped Note.
“Original Swap Agreement” means, with respect to any Swapped Note, (x) a
cross-currency swap agreement and annexes and schedules thereto (an “Initial
Swap Agreement”) that is entered into on an arm’s length basis by the original
purchaser of such Swapped Note (or any affiliate thereof) in connection with the
execution of a Confirmation of Acceptance with respect to such Swapped Note, and
relates to the scheduled payments by the Company of interest and principal on
such Swapped Note, under which the holder of such Swapped Note is to receive
payments from the counterparty thereunder in Dollars and which is more
particularly described on Schedule 8.6(b) hereto, (y) any Initial Swap Agreement
that has been assumed (without any waiver, amendment, deletion or replacement of
any material economic term or provision thereof) by a holder of a Swapped Note
in connection with a transfer of such Swapped Note and (z) any Replacement Swap
Agreement; and a “Replacement Swap Agreement” means, with respect to any Swapped
Note, a cross-currency swap agreement and annexes and schedules thereto with
payment terms and provisions (other than a reduction in notional amount, if
applicable) identical to those of the Initial Swap Agreement with respect to
such Swapped Note that is entered into on an arm’s length basis by the holder of
such Swapped Note in full or partial replacement (by amendment, modification or
otherwise) of such Initial Swap Agreement (or any subsequent Replacement Swap
Agreement) in a notional amount not exceeding the outstanding principal amount
of such Swapped Note following a non-scheduled prepayment or a repayment of such
Swapped Note prior to its scheduled maturity. Any holder of a Swapped Note that
enters into, assumes or terminates an Initial Swap Agreement or Replacement Swap
Agreement shall within a reasonable period of time thereafter deliver to the
Company a copy of the confirmation, assumption or termination related thereto.
 
24




--------------------------------------------------------------------------------










“Swap Agreement” means, with respect to any Swapped Note, an Original Swap
Agreement or a New Swap Agreement, as the case may be.
“Swapped Note” means any Shelf Note that is also a Non-Dollar Note and that as
of the date of the Closing at which such Shelf Note was purchased is subject to
a Swap Agreement. A “Swapped Note” shall no longer be deemed a “Swapped Note” at
such time as the related Swap Agreement ceases to be in force in respect
thereof.
“Swapped Note Called Notional Amount” means, with respect to any Swapped Note
Called Principal of any Swapped Note, the payment in Dollars due to the holder
of such Swapped Note under the terms of the Swap Agreement to which such holder
is a party, attributable to and in exchange for such Swapped Note Called
Principal and assuming that such Swapped Note Called Principal is paid on its
scheduled maturity date, provided that if such Swap Agreement is not an Initial
Swap Agreement, then the “Swapped Note Called Notional Amount” in respect of
such Swapped Note shall not exceed the amount in U.S. Dollars which would have
been due to the holder of such Swapped Note under the terms of the Initial Swap
Agreement to which such holder was a party (or if such holder was never party to
an Initial Swap Agreement, then the last Initial Swap Agreement to which the
most recent predecessor in interest to such holder as a holder of such Swapped
Note was a party), attributable to and in exchange for such Swapped Note Called
Principal and assuming that such Swapped Note Called Principal is paid on its
scheduled maturity date.
“Swapped Note Called Principal” means, with respect to any Swapped Note, the
principal of such Swapped Note that is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
“Swapped Note Discounted Value” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note that is to be prepaid pursuant to
Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires, the amount obtained by
discounting all Swapped Note Remaining Scheduled Swap Payments corresponding to
the Swapped Note Called Notional Amount of such Swapped Note from their
respective scheduled due dates to the Swapped Note Settlement Date with respect
to such Swapped Note Called Notional Amount, in accordance with accepted
financial practice and at a discount factor (applied on the same periodic basis
as that on which interest on such Swapped Note is payable) equal to the Swapped
Note Reinvestment Yield with respect to such Swapped Note Called Notional
Amount.
“Swapped Note Reinvestment Yield” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note, 0.50% (fifty basis points) plus the yield
to maturity implied by the yields reported as of 10:00 a.m. (New York City time)
on the second Business Day preceding the Swapped Note Settlement Date with
respect to such Swapped Note Called Notional Amount, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on-the-run U.S.
Treasury securities having a maturity equal to the Swapped Note Remaining
 
25




--------------------------------------------------------------------------------










Average Life of such Swapped Note Called Notional Amount as of such Swapped Note
Settlement Date. If there are no such U.S. Treasury securities Reported having a
maturity equal to such Swapped Note Remaining Average Life, then such implied
yield to maturity will be determined by (a) converting U.S. Treasury bill
quotations to bond equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between the yields Reported for the
applicable most recently issued actively traded on-the-run U.S. Treasury
securities with the maturities (1) closest to and greater than such Remaining
Average Life and (2) closest to and less than such Swapped Note Remaining
Average Life. The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable Swapped Note.
If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Swapped Note
Reinvestment Yield” means, with respect to the Swapped Note Called Notional
Amount of any Swapped Note, 0.50% (fifty basis points) plus the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Swapped Note Called
Notional Amount, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Swapped Note Remaining Average Life of such Swapped Note Called
Notional Amount as of such Settlement Date. If there is no such U.S. Treasury
constant maturity having a term equal to such Swapped Note Remaining Average
Life, such implied yield to maturity will be determined by interpolating
linearly between (1) the U.S. Treasury constant maturity so reported with the
term closest to and greater than such Swapped Note Remaining Average Life and
(2) the U.S. Treasury constant maturity so reported with the term closest to and
less than such Swapped Note Remaining Average Life. The Swapped Note
Reinvestment Yield shall be rounded to the number of decimal places as appears
in the interest rate of the applicable Swapped Note.
“Swapped Note Remaining Average Life” means, with respect to any Swapped Note
Called Notional Amount, the number of years (calculated to the nearest
one-twelfth year) obtained by dividing (x) such Swapped Note Called Notional
Amount into (y) the sum of the products obtained by multiplying (1) the
principal component of each Swapped Note Remaining Scheduled Swap Payments with
respect to such Swapped Note Called Notional Amount by (2) the number of years
(calculated to the nearest one-twelfth year) that will elapse between the
Swapped Note Settlement Date with respect to such Swapped Note Called Notional
Amount and the scheduled due date of such Swapped Note Remaining Scheduled
Payments.
“Swapped Note Remaining Scheduled Swap Payments” means, with respect to the
Swapped Note Called Notional Amount relating to any Swapped Note, the payments
due to the holder of such Swapped Note in Dollars under the terms of the Swap
Agreement to which such holder is a party which correspond to all payments of
the Swapped Note Called Principal of such Swapped Note corresponding to such
Swapped Note Called Notional Amount and interest on such Swapped Note Called
Principal (other than that portion of the payment due under such Swap Agreement
corresponding to the interest accrued on the Swapped Note Called Principal to
the Swapped Note Settlement Date) that would be due after the Swapped Note
Settlement Date in respect of such Swapped Note Called Notional Amount assuming
that no payment of such Swapped Note Called Principal is made prior to its
originally scheduled payment date, provided
 
26




--------------------------------------------------------------------------------










that if such Swapped Note Settlement Date is not a date on which an interest
payment is due to be made under the terms of such Swapped Note, then the amount
of the next succeeding scheduled interest payment will be reduced by the amount
of interest accrued to such Swapped Note Settlement Date and required to be paid
on such Swapped Note Settlement Date pursuant to Section 8.2 or Section 12.1.
“Swapped Note Settlement Date” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note Called Principal of any Swapped Note, the
date on which such Swapped Note Called Principal is to be prepaid pursuant to
Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.
Section 8.7. Payments Due on Non-Business Days.
Anything in this Agreement or the Notes to the contrary notwithstanding,
(x) subject to clause (y), any payment of interest on any Note that is due on a
date that is not a Business Day shall be made on the next succeeding Business
Day without including the additional days elapsed in the computation of the
interest payable on such next succeeding Business Day; and (y) any payment of
principal of or Make-Whole Amount on any Note (including principal due on the
maturity date of such Note) that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.
Section 8.8. Prepayment of Notes Upon Change in Control.
(a) Notice of Change in Control. The Company will, within five Business Days
after any Responsible Officer has knowledge of the occurrence of any Change in
Control, give written notice of such Change in Control to each holder of Notes.
Such notice shall contain and constitute an offer to prepay Notes as described
in subparagraph (b) of this Section 8.8 and shall be accompanied by the
certificate described in subparagraph (e) of this Section 8.8.
(b) Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.8 shall be an offer to prepay, in accordance
with and subject to this Section 8.8, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such offer (the “Change in Control
Prepayment Date”) which shall be a Business Day. Such date shall be not less
than 30 days and not more than 60 days after the Change in Control.
(c) Acceptance/Rejection. A holder of Notes may accept the offer to prepay made
pursuant to this Section 8.8 by causing a notice of such acceptance to be
delivered to the Company not later than 15 days prior to the Change in Control
Prepayment Date. A failure by a holder of Notes to respond to an offer to prepay
made pursuant to this Section 8.8 shall be deemed to constitute a rejection of
such offer by such holder.
 
27




--------------------------------------------------------------------------------










(d) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.8 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment, plus any
applicable Net Loss (if any) and less any applicable Net Gain (if any), but
without Make-Whole Amount or other premium. The prepayment shall be made on the
Change in Control Prepayment Date.
(e) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.8 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Change in Control Prepayment Date; (ii) that such offer is made pursuant
to this Section 8.8; (iii) the principal amount of each Note offered to be
prepaid; (iv) the interest that would be due on each Note offered to be prepaid,
accrued to the Change in Control Prepayment Date; (v) that the conditions of
this Section 8.8 have been fulfilled; and (vi) in reasonable detail, the nature
and date or proposed date of the Change in Control.
Section 8.9. Prepayment in Connection with Asset Dispositions.
In the event the Company elects to make a Debt Prepayment Application pursuant
to Section 10.3(g), the Company shall offer to prepay each outstanding Note in a
principal amount which equals the Ratable Portion for such Note (which offer
shall be in writing and shall offer to make such prepayment on a Business Day
which is not less than 30 and not more than 60 days after the date of the notice
of offer (the “Disposition Prepayment Date”)), together with accrued interest
thereon to the date of such prepayment (but without Make-Whole Amount or other
premium). Each holder of a Note shall notify the Company of such holder’s
acceptance or rejection of such offer not later than 15 days prior to the
Disposition Prepayment Date by giving notice of such acceptance or rejection to
the Company, provided, however, that any holder of a Note who fails to so notify
the Company not later than 15 days prior to the Disposition Prepayment Date
shall be deemed to have rejected such offer. If any holder of a Note rejects or
is deemed to have rejected such offer of prepayment in accordance with the
preceding sentence, then, for the purposes of determining compliance with
Section 10.3(g), the Company nevertheless will be deemed to have made a Debt
Prepayment Application in an amount equal to the Ratable Portion for such Note.
The Company shall prepay on the Disposition Prepayment Date the Ratable Portion
of each Note held by the holders who have accepted such offer in accordance with
this Section 8.9, together with accrued interest thereon to the date of such
prepayment (but without Make-Whole Amount or other premium).
For purposes of this Section 8.9, “Ratable Portion” for any Note means, with
respect to a Debt Prepayment Application, an amount equal to the product of
(x) the Net Proceeds Amount being so applied to the payment of Senior
Indebtedness multiplied by (y) a fraction the numerator of which is the
outstanding principal amount of such Note and the denominator of which is the
aggregate principal amount of Senior Indebtedness of the Company and its
Subsidiaries subject to such prepayment (or a required offer of such
prepayment).
 
28




--------------------------------------------------------------------------------










Section 8.10. Swap Breakage.
If any Swapped Note is prepaid pursuant to Section 8.2, 8.8 or 8.9, or has
become or is declared to be immediately due and payable pursuant to
Section 12.1, then (a) any resulting Net Loss in connection therewith shall be
reimbursed to the holder of such Swapped Note by the Company in Dollars upon any
such prepayment or repayment of such Swapped Note and (b) any resulting Net Gain
in connection therewith shall be deducted (i) from the Make-Whole Amount, if
any, or any principal or interest to be paid to the holder of such Swapped Note
by the Company upon any such prepayment of such Swapped Note pursuant to
Section 8.2, 8.8 or 8.9 or (ii) from the Make-Whole Amount, if any, to be paid
to the holder of such Swapped Note by the Company upon any such repayment of
such Swapped Note pursuant to Section 12.1, provided that, in either case, the
Make-Whole Amount in respect of such Swapped Note may not in any event be less
than zero. Each holder of a Swapped Note shall be responsible for calculating
its own Net Loss or Net Gain, as the case may be, and Swap Breakage Amount in
Dollars upon the prepayment or repayment of all or any portion of such Swapped
Note, and such calculations as reported to the Company in reasonable detail
shall be binding on the Company absent demonstrable error.
As used in this Section 8.10 with respect to any Swapped Note that is prepaid or
accelerated: “Net Loss” means the amount, if any, by which the Swapped Note
Called Notional Amount exceeds the sum of (x) the Swapped Note Called Principal
plus (or minus in the case of an amount paid) (y) the Swap Breakage Amount
received (or paid) by the holder of such Swapped Note; and “Net Gain” means the
amount, if any, by which the Swapped Note Called Notional Amount is exceeded by
the sum of (x) the Swapped Note Called Principal plus (or minus in the case of
an amount paid) (y) the Swap Breakage Amount received (or paid) by such holder.
For purposes of any determination of any “Net Loss” or “Net Gain,” the Swapped
Note Called Principal shall be determined by the holder of the affected Swapped
Note by converting Applicable Currency into Dollars at the current Applicable
Currency/Dollar exchange rate, as determined as of 10:00 A.M. (New York City
time) on the day such Swapped Note is prepaid or accelerated as indicated on the
applicable screen of Bloomberg Financial Markets and any such calculation shall
be reported to the Company in reasonable detail and shall be binding on the
Company absent demonstrable error.
As used in this Section 8.10, “Swap Breakage Amount” means, with respect to the
Swap Agreement associated with any Swapped Note, in determining the Net Loss or
Net Gain, the amount that would be received (in which case the Swap Breakage
Amount shall be positive) or paid (in which case the Swap Breakage Amount shall
be negative) by the holder of such Swapped Note as if such Swap Agreement had
terminated due to the occurrence of an event of default or an early termination
under the ISDA 1992 Multi-Currency Cross Border Master Agreement or ISDA 2002
Master Agreement, as applicable (the “ISDA Master Agreement”); provided,
however, that if such holder (or its predecessor in interest with respect to
such Swapped Note) was, but is not at the time, a party to an Original Swap
Agreement but is a party to a New Swap Agreement, then the Swap Breakage Amount
shall mean the lesser of (x) the gain or loss (if any) which would have been
received or incurred (by payment, through off-set or netting or otherwise) by
the holder of such Swapped Note under the terms of the Original Swap Agreement
(if any) in respect of such Swapped Note to which such holder (or any affiliate
thereof) was a party (or if such holder was never a party to an Original Swap
Agreement, then the last Original Swap Agreement to which the most recent
predecessor in interest to such holder as a holder of a Swapped Note was a
party) and which would have arisen as a result of the payment of the Swapped
Note Called Principal on the Swapped Note Settlement Date and (y) the gain or
loss (if any) actually received or incurred by the holder of such Swapped Note,
in
 
29




--------------------------------------------------------------------------------










connection with the payment of such Swapped Note Called Principal on the Swapped
Note Settlement Date, under the terms of the New Swap Agreement to which such
holder (or any affiliate thereof) is a party. The holder of such Swapped Note
will make all calculations related to the Swap Breakage Amount in good faith and
in accordance with its customary practices for calculating such amounts under
the ISDA Master Agreement pursuant to which such Swap Agreement shall have been
entered into and assuming for the purpose of such calculation that there are no
other transactions entered into pursuant to such ISDA Master Agreement (other
than such Swap Agreement).
The Swap Breakage Amount shall be payable in Dollars.
9. AFFIRMATIVE COVENANTS.
Although it will not be a Default or an Event of Default if the Company fails to
comply with any provision of Section 9 on or after the date of this Agreement
and prior to the Series A/B Closing Day, if such a failure occurs, then any of
the Purchasers may elect not to purchase any Series A Notes or Series B Notes on
the Series A/B Closing Day. The Company covenants that during the Issuance
Period and so long thereafter as any of the Notes are outstanding:
Section 9.1. Financial Statements and Other Information.
The Company will furnish to the holders of the Notes:
(a) within 90 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;
(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, its consolidated balance sheet and related
statements of income and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Senior Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year- end audit adjustments
and the absence of footnotes;
(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Senior Financial Officer of the Company
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof
 
30




--------------------------------------------------------------------------------










and any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations demonstrating compliance with
Section 10.7 and (iii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 5.4 and, if any such change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate;
(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange or any applicable securities commission in
Canada, or distributed by the Company to its shareholders generally, as the case
may be; and
(e) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the Required
Holders may reasonably request. Any delivery of the items required to be
delivered by (i) clauses (a), (b), and (d) of this Section by the Company shall
be deemed to have been delivered to the holders of the Notes upon the filing of
such items with the Securities and Exchange Commission or other applicable
securities commission, provided that such items are readily available for public
viewing on EDGAR, or (ii) clause (c) of this Section by the Company shall be
deemed satisfied by delivery to the Company of such items for posting to
Intralinks or other such similar system (to the extent Intralinks or such other
system has been established, is functioning and is accessible to each holder of
Notes). For the avoidance of doubt, in any event, any delivery of the items
required to be delivered by this Section 9.1 by the Company shall be deemed to
have been delivered to the holders of the Notes upon such items being delivered
to the holders of the Notes by the Company in accordance with Section 18.
Section 9.2. Notices of Material Events.
The Company will furnish to the holders of the Notes prompt written notice of
the following:
(a) the occurrence of any Default;
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;
(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries with respect to any Plan in an
aggregate amount exceeding $10,000,000; and
(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
31




--------------------------------------------------------------------------------










Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Company setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
Section 9.3. Existence; Conduct of Business.
The Company (a) will do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and, except to the
extent that failure to do so could not reasonably be expected to result in a
Material Adverse Effect, preserve, renew and keep in full force and effect the
rights, licenses, permits, privileges and franchises material to the conduct of
its business, and (b) except to the extent that failure to do so could not
reasonably be expected to result in a Material Adverse Effect will cause each of
its Subsidiaries to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of the
business of the Company and its Subsidiaries, taken as a whole; provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 10.3.
Section 9.4. Payment of Obligations.
The Company will, and will cause each of its Subsidiaries to, pay its
obligations, including Tax liabilities, that, if not paid, could reasonably be
likely to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Company or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c)the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.
Section 9.5. Maintenance of Properties; Insurance.
The Company will, and will cause each of its Subsidiaries to, (a) keep and
maintain all property material to the conduct of the business of the Company and
its Subsidiaries, taken as a whole, in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations, except in the case of
clause (a) herein, to the extent that failure to do so could not reasonably be
expected to result in a Material Adverse Effect.
Section 9.6. Books and Records; Inspection Rights.
The Company will, and will cause each of its Subsidiaries to, keep proper books
of record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities. The
Company will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Required Holders, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times during
normal business hours and as often as reasonably requested, provided that such
visits shall not occur more than once per calendar year unless an Event of
Default has occurred and is continuing.
 
32




--------------------------------------------------------------------------------










Section 9.7. Compliance with Laws.
The Company will, and will cause each of its Subsidiaries to, comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
Section 9.8. Use of Proceeds.
The proceeds of the Notes will be used only for general corporate purposes of
the Company and its Subsidiaries, including stock repurchases, acquisitions and
the refinancing of other indebtedness. No part of the proceeds of any Note will
be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.
Section 9.9. Subsidiary Guarantors.
The Company will cause each of its Subsidiaries that guarantees the obligations
of the Company or otherwise becomes liable with the Company at any time, whether
as a borrower or an additional or co-borrower or otherwise, for or in respect of
any Indebtedness of the Company under any Material Credit Facility (but, in any
case, other than an Excluded Foreign Subsidiary) to concurrently therewith:
(a) enter into a Subsidiary Guarantee Agreement; and
(b) deliver the following to each holder of a Note:
(i) an executed counterpart of such Subsidiary Guarantee Agreement;
(ii) a certificate signed by an authorized responsible officer of such
Subsidiary containing representations and warranties on behalf of such
Subsidiary to the same effect, mutatis mutandis, as those contained in Sections
5.1, 5.2, 5.3 and 5.7 of this Agreement (but with respect to such Subsidiary and
such Subsidiary Guarantee Agreement rather than the Company);
(iii) all documents as may be reasonably requested by the Required Holders to
evidence the due organization, continuing existence and good standing of such
Subsidiary and the due authorization by all requisite action on the part of such
Subsidiary of the execution and delivery of such Subsidiary Guarantee Agreement
and the performance by such Subsidiary of its obligations thereunder; and
(iv) an opinion of counsel reasonably satisfactory to the Required Holders
covering such matters relating to such Subsidiary and such Subsidiary Guarantee
Agreement as the Required Holders may reasonably request.
 
33




--------------------------------------------------------------------------------










10. NEGATIVE COVENANTS.
Although it will not be a Default or an Event of Default if the Company fails to
comply with any provision of Section 10 on or after the date of this Agreement
and prior to the Series A/B Closing Day, if such a failure occurs, then any of
the Purchasers may elect not to purchase any Series A Notes or Series B Notes on
the Series A/B Closing Day. The Company covenants that during the Issuance
Period and so long thereafter as any of the Notes are outstanding:
Section 10.1. Indebtedness.
The Company will not permit any Subsidiary to create, incur, assume or permit to
exist any Indebtedness, except:
(a) Indebtedness created under any Subsidiary Guarantee Agreement;
(b) Indebtedness existing on the date hereof and up to the full commitment with
respect to such Indebtedness as set forth in Schedule 10.1 and any extensions,
renewals or replacements of any such Indebtedness to the extent the principal
amount thereof is not increased beyond the commitment amount set forth
in Schedule 10.1;
(c) Indebtedness of any Subsidiary to the Company or any other Subsidiary;
(d) Indebtedness of any Subsidiary Guarantors;
(e) Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets, and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof;
provided that such Indebtedness is incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement;
(f) Cash Pooling Obligations (i) owing from any Subsidiary to another Subsidiary
or (ii) owing from any Subsidiary to any third party financial institution
providing the cash management services in an aggregate amount not exceeding the
aggregate amount of cash and cash equivalents securing such Cash Pooling
Obligations;
(g) Indebtedness of any Subsidiary as an account party in respect of issued and
undrawn (i) standby letters of credit in an amount not to exceed $10,000,000 (or
its equivalent in other currencies), and (ii) trade letters of credit;
(h) Indebtedness of any Foreign Subsidiary so long as the amount of such
Indebtedness, when combined with the Indebtedness of all other Foreign
Subsidiaries incurred solely under this clause (h), does not exceed $100,000,000
(or its equivalent in other currencies) in the aggregate, the proceeds of which
are repatriated to the Company or any US Subsidiary; and
 
34




--------------------------------------------------------------------------------










(i) additional Indebtedness of Subsidiaries not to exceed 10% of the Company’s
consolidated assets as of the most recently ended fiscal quarter for which
financial statements are available.
Section 10.2. Liens.
The Company will not, and will not permit any Subsidiary to, create, incur,
assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof (unless it makes, or
causes to be made, effective provision whereby the Notes (and any guaranty
delivered in connection therewith) will concurrently be secured equally and
ratably with any and all other obligations thereby secured, such security to be
pursuant to documentation in form and substance reasonably satisfactory to the
Required Holders, including without limitation, an intercreditor agreement and
opinions of counsel to the Company and/or such Subsidiary, as the case may be,
from counsel reasonably acceptable to the Required Holders, such Liens being
herein referred to as (“Equal and Ratable Liens”)) except:
(a) any Lien on any property or asset of the Company or any Subsidiary existing
on the date hereof and set forth in Schedule 10.2; provided that (i) such Lien
shall not apply to any other property or asset of the Company or any Subsidiary
and (ii) to the extent such Lien is on assets of a Subsidiary, such Lien shall
secure only those obligations which it secures on the date hereof, up to the
full commitment amount of Indebtedness as set forth on Schedule 10.1 or Schedule
10.2 and any extensions, renewals or replacements of any such Indebtedness to
the extent the principal amount thereof is not increased beyond the commitment
amount set forth on Schedule 10.1;
(b) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary, and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary (or any refinancing or replacement
of such obligation which does not increase the principal amount of any such
obligations), as the case may be;
(c) Liens on fixed or capital assets acquired, constructed or improved by the
Company; provided that (i) such security interests and the Indebtedness secured
thereby are incurred prior to or within 90 days after such acquisition or the
completion of such construction or improvement, (ii) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets, and (iii) such security interests shall not apply to
any other property or assets of the Company or any Subsidiary;
(d) Liens on fixed or capital assets acquired, constructed or improved by any
Subsidiary; provided that (i) to the extent such Lien is on assets of a
Subsidiary, such security interests secure Indebtedness permitted by clause
(e) of Section 10.1, (ii) such security interests and the Indebtedness secured
thereby are incurred prior to or within 90 days after such
 
35




--------------------------------------------------------------------------------










acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of the Company or any Subsidiary;
(e) Liens on any cash and cash equivalents securing Cash Pooling Obligations
permitted by Section 10.1(f)(ii);
(f) Permitted Encumbrances;
(g) Liens against the assets of the Company that is an employer under a Canadian
Pension Plan, in respect of employee contributions withheld or remitted, until
such time as the contributions are due to be paid into the fund of a Canadian
Pension Plan pursuant to applicable law;
(h) any Lien arising under Article 24 of the general terms and conditions
(Algemene Bank Voorwaarden) of any member of the Dutch Bankers’ Association
(Nederlandse Vereniging van Banken) or any similar term applied by a financial
institution in The Netherlands pursuant to its general terms and conditions; and
(i) additional Liens securing Indebtedness not to exceed 10% of the Company’s
consolidated assets as of the most recently ended fiscal quarter for which
financial statements are available; provided that notwithstanding the foregoing,
the Company shall not, and shall not permit any of its Subsidiaries to, secure
pursuant to this clause (i) any Indebtedness outstanding under or pursuant to a
Material Credit Facility (excepting only Liens on cash collateral required to be
posted by the Company and or any Subsidiary under any Material Credit Facility
to secure the exposure of any lender that has become a “Defaulting Lender” (as
defined in such Material Credit Facility) for reimbursement obligations with
respect to, or participations in, letters of credit or swingline loans) unless
and until the Notes (and any guaranty delivered in connection therewith) shall
concurrently be secured by Equal and Ratable Liens.
Section 10.3. Fundamental Changes.
The Company will not, and will not permit any Subsidiary to, merge into or
amalgamate or consolidate with any other Person, or permit any other Person to
merge into or amalgamate or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
any substantial part of its assets, or all or substantially all of the stock of
any of its Subsidiaries (in each case, whether now owned or hereafter acquired),
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing:
(a) any Subsidiary may merge with the Company in a transaction in which the
Company is the surviving corporation;
(b) [intentionally omitted;]
 
36




--------------------------------------------------------------------------------










(c) any Subsidiary (other than a Subsidiary Guarantor) may merge with any Person
(other than a Subsidiary Guarantor or the Company) in a transaction in which the
surviving entity is a Subsidiary;
(d) any Subsidiary Guarantor may merge with any Person in a transaction in which
the surviving entity is a Subsidiary Guarantor or the Company, and the Company
may merge with any Person in a transaction in which the surviving entity is the
Company;
(e) the Company and any Subsidiary may sell, transfer, lease or otherwise
dispose of its assets to the Company, a Subsidiary Guarantor or to another
Subsidiary;
(f) any Subsidiary that is not a Subsidiary Guarantor may liquidate or dissolve
if the Company determines in good faith that such liquidation or dissolution is
in the best interests of the Company and is not materially disadvantageous to
the holders of the Notes;
(g) the Company and any Subsidiary may sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) other assets and
properties so long as the Net Proceeds Amount with respect thereto is applied to
a Debt Prepayment Application (including making an offer to prepay the Ratable
Portion of the Notes in accordance with Section 8.9) or a Property Reinvestment
Application within one year after such asset disposition (or with respect to
cash proceeds received after such asset disposition is consummated, within one
year after receipt of such cash proceeds); provided that the Net Proceeds Amount
shall not be required to be applied to a Debt Prepayment Application or Property
Reinvestment Application except to the extent that the aggregate net book value
of the disposed assets giving rise to such Net Proceeds Amount, when combined
with the aggregate net book value of all other assets disposed of and giving
rise to Net Proceeds Amounts during the fiscal year in which such disposition
occurs, exceeds 10% of the Company’s consolidated tangible assets as set forth
on the Company’s most recently delivered audited financial statements, and only
to the extent of such excess; and
(h) any Person may merge with and into the Company, any Subsidiary Guarantor or
any of its direct or indirect wholly-owned Subsidiaries in an Acquisition.
Section 10.4. Priority Debt.
The Company will not, at any time, permit the aggregate amount of Priority Debt
to exceed 10% of the Company’s consolidated assets as of the most recently ended
fiscal quarter for which financial statements are available.
Section 10.5. Transactions with Affiliates.
The Company will not, and will not permit any of its Subsidiaries to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to the Company
or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Company and its
wholly owned Subsidiaries not involving any other Affiliate, (c) transactions
otherwise expressly permitted by this Section 10, (d) Permitted Investments or
(e) other transactions involving aggregate payments or other market value in an
amount not to exceed $20,000,000.
 
37




--------------------------------------------------------------------------------










Section 10.6. [Intentionally Omitted.]
Section 10.7. Financial Covenants.
(a) The Company will not permit the Consolidated Leverage Ratio as of the last
day of any Reference Period to be greater than 3.50:1.00.
(b) For purposes of determining the Consolidated Leverage Ratio for any
Reference Period, there shall be (i) included, at the Company’s discretion, in
Consolidated EBITDA all Consolidated EBITDA attributable to any Person or
business acquired by (and thereafter owned by) the Company or any Subsidiary of
the Company during such period as if such Person or business had been acquired
on the day before the first day of such period and (ii) excluded from such
Consolidated EBITDA all Consolidated EBITDA attributable to any Person or
business disposed of by the Company or any Subsidiary of the Company during such
period as if such Person or business were disposed of on the first day of such
period. For purposes hereof, the Consolidated EBITDA attributable to any such
acquired or disposed Person or business prior to the date of acquisition or
disposition thereof shall be determined in a manner consistent with the method
for determining Consolidated EBITDA hereunder.
Section 10.8. Sanctions Laws and Regulations.
The Company will not and will not permit any of its Subsidiaries to, directly or
indirectly, use the proceeds of the Notes, or lend, contribute or otherwise make
available such proceeds to any Person, (a) to fund any activities or business of
or with any Designated Person, or in any country or territory, that at the time
of such funding is the subject of any sanctions under any Sanctions Laws and
Regulations, or (b) in any other manner that would result in a violation of any
Sanctions Laws and Regulations by any party to any Transaction Document
including, without limitation, the holders of the Notes. None of the funds or
assets of the Company that are used to pay any amount due pursuant to any
Transaction Document shall constitute funds obtained from transactions with or
relating to Designated Persons that would result in a violation of any Sanctions
Laws and Regulations by any party to any Transaction Document including, without
limitation, the holders of the Notes.
11. EVENTS OF DEFAULT.
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing (provided, however, that although it will not be a
Default or an Event of Default if any of the following conditions or events
shall occur and be continuing prior to the Series A/B Closing Day, if any such
condition or event shall occur and be continuing at any time during such period,
then any of the Purchasers may elect not to purchase any Series A Notes or the
Series B Notes on the Series A/B Closing Day):
 
38




--------------------------------------------------------------------------------










(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or
(b) the Company defaults in the payment of any interest on any Note or any fee
or any other amount (other than an amount referred to in clause (a) of this
Section 11) payable under any Transaction Document, when the same becomes due
and payable, whether at maturity or at a date fixed for prepayment or by
declaration or otherwise, and such failure shall continue unremedied for a
period of three Business Days; or
(c) any representation or warranty made or deemed made by or on behalf of the
Company or any Subsidiary in or in connection with any Transaction Document or
any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Transaction Document or any amendment or modification
thereof or waiver thereunder, shall prove to have been incorrect in any material
respect when made or deemed made;
(d) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 9.2, 9.3 (with respect to the Company’s
existence) or 9.8 or in Section 10;
(e) the Company or any Subsidiary Guarantor shall fail to observe or perform any
covenant, condition or agreement contained in any Transaction Document (other
than those specified in clause (a), (b) or (d) of this Section 11), and such
failure shall continue unremedied for a period of 30 days after notice thereof
from any holder of Notes);
(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable, beyond any
applicable grace or cure period;
(g) any event or condition occurs (and continues beyond any applicable grace or
cure period) that results in any Material Indebtedness becoming due prior to its
scheduled maturity or being required to be prepaid, repurchased, redeemed or
defeased prior to its scheduled maturity; provided that this clause (g) shall
not apply to (i) secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
(ii) any requirement to deliver cash, shares of common stock of the Company or a
combination of cash and shares of common stock of the Company to the holders of
Convertible Indebtedness upon conversion thereof (other than any right to so
convert such Indebtedness that is triggered by an event of default, a change of
control or a similar event, however denominated), or (iii) any right of any
holder of Convertible Indebtedness to require the repurchase, repayment or
redemption of such Convertible Indebtedness on a predetermined date provided in
the documentation for such Convertible Indebtedness (other than any right to so
require the repurchase, repayment or redemption of such Convertible Indebtedness
that is triggered by an event of default, a change of control or a similar
event, however denominated) or, for the avoidance of doubt, any offer to
repurchase, repay or redeem Convertible Indebtedness on such date or the
delivery of a notice with respect thereto;
 
39




--------------------------------------------------------------------------------










(h) an involuntary case, action or proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of the Company or any Material Subsidiary or its debts,
or of a substantial part of its assets, under any Federal, state, provincial or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, interim receiver, receiver
manager, trustee, custodian, sequestrator, conservator or similar official for
the Company or any Material Subsidiary or for a substantial part of its assets,
and, in any such case, such case, action, proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
(i) the Company or any Material Subsidiary shall (i) voluntarily commence any
case, action or proceeding or file any petition seeking liquidation,
reorganization or other relief under any Federal, state, provincial or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Section 11, (iii) apply for or consent to the appointment of a receiver, interim
receiver, receiver manager, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such case, action or proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(j) the Company or any Material Subsidiary shall admit in writing its inability
to pay its debts as they become due;
(k) one or more judgments for the payment of money in an aggregate amount in
excess of $20,000,000 (or its equivalent in other currencies) shall be rendered
against the Company, any Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Company or any
Subsidiary to enforce any such judgment that is not promptly stayed;
(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries with respect to any Plan, in an
aggregate amount exceeding $10,000,000 from and after the date of this
Agreement; or
(m) any material provision of any Transaction Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, shall
cease to be in full force and effect; or any Credit Party or any other Person
shall contest in any manner the validity or enforceability of any Transaction
Document; or any Credit Party shall deny that it has any or further liability or
obligation under any Transaction Document, or shall purport to revoke, terminate
or rescind any Transaction Document.
 
40




--------------------------------------------------------------------------------










12. REMEDIES ON DEFAULT, ETC.
Section 12.1. Acceleration.
(a) If an Event of Default with respect to the Company described in
Section 11(h) or (i) has occurred, all the Notes then outstanding shall
automatically become immediately due and payable and the Facility shall
automatically terminate.
(b) If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at their option, by notice or notices to the Company,
declare all the Notes then outstanding to be immediately due and payable, and
MetLife may at its option, by notice in writing to the Company, terminate the
Facility.
(c) If any Event of Default described in Section 11(a) or (b) has occurred and
is continuing, any holder or holders of Notes at the time outstanding affected
by such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, without limitation, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount (if any), plus (in the case of clauses
(x) and (y)) the Net Loss due on any Swapped Notes (if any), less (in the case
of clause (y) only) any Net Gain with respect to such Swapped Notes (if any),
determined in respect of such principal amount (to the full extent permitted by
applicable law), shall all be immediately due and payable, in each and every
case without presentment, demand, protest or further notice, all of which are
hereby waived. The Company acknowledges, and the parties hereto agree, that each
holder of a Note has the right to maintain its investment in the Notes free from
repayment by the Company (except as herein specifically provided for) and that
the provision for payment of a Make-Whole Amount and of Net Loss with respect to
Swapped Notes by the Company in the event that the Notes are prepaid or are
accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.
Section 12.2. Other Remedies.
If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note or
Subsidiary Guarantee Agreement, or for an injunction against a violation of any
of the terms hereof or thereof, or in aid of the exercise of any power granted
hereby or thereby or by law or otherwise.
 
41




--------------------------------------------------------------------------------










Section 12.3. Rescission.
At any time after any Notes have been declared due and payable pursuant to
Section 12.1(b) or (c), the Required Holders, by written notice to the Company,
may rescind and annul any such declaration and its consequences if (a) the
Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, and any Net Loss, if any, on any Notes that are due
and payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, Net Loss, if
any, and (to the extent permitted by applicable law) any overdue interest in
respect of the Notes, at the Default Rate, (b) neither the Company nor any other
Person shall have paid any amounts that have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.
Section 12.4. No Waivers or Election of Remedies, Expenses, Etc.
No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement, any Subsidiary Guarantee Agreement or by any
Note upon any holder thereof shall be exclusive of any other right, power or
remedy referred to herein or therein or now or hereafter available at law, in
equity, by statute or otherwise. Without limiting the obligations of the Company
under Section 15, the Company will pay to the holder of each Note on demand such
further amount as shall be sufficient to cover all costs and expenses of such
holder incurred in any enforcement or collection under this Section 12,
including, without limitation, reasonable attorneys’ fees, expenses and
disbursements.
13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.
Section 13.1. Registration of Notes.
The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register. If
any holder of one or more Notes is a nominee, then (a) the name and address of
the beneficial owner of such Note or Notes shall also be registered in such
register as an owner and holder thereof and (b) at any such beneficial owner’s
option, either such beneficial owner or its nominee may execute any amendment,
waiver or consent pursuant to this Agreement. Prior to due presentment for
registration of transfer, the Person(s) in whose name any Note(s) shall be
registered shall be deemed and treated as the owner and holder thereof for all
purposes hereof, and the Company shall not be affected by any notice or
knowledge to the contrary. The Company shall give to any holder of a Note that
is an Institutional Investor promptly upon request therefor, a complete and
correct copy of the names and addresses of all registered holders of Notes.
 
42




--------------------------------------------------------------------------------










Section 13.2. Transfer and Exchange of Notes.
Upon surrender of any Note to the Company at the address and to the attention of
the designated officer (all as specified in Section 18) for registration of
transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other details for
notices of each transferee of such Note or part thereof) within ten Business
Days thereafter the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more new Notes (as requested by the holder
thereof) of the same Series as such surrendered Note in exchange therefor, in an
aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Exhibit 1-A in the
case of a Series A Note, substantially in the form of Exhibit 1-B in the case of
a Series B Note, and substantially in the form of Exhibit 1-C in the case of a
Shelf Note. Each such new Note shall be dated and bear interest from the date to
which interest shall have been paid on the surrendered Note or dated the date of
the surrendered Note if no interest shall have been paid thereon. The Company
may require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $100,000, €100,000 or £100,000, as the
case may be, provided that if necessary to enable the registration of transfer
by a holder of its entire holding of Notes, one Note may be in a denomination of
less than such minimum amounts. Any transferee, by its acceptance of a Note
registered in its name (or the name of its nominee), shall be deemed to have
made the representation set forth in Section 6.2.
Section 13.3. Replacement of Notes.
Upon receipt by the Company at the address and to the attention of the
designated officer (all as specified in Section 18(iii)) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and
(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $100,000,000 (or its equivalent in any other currency) or a
Qualified Institutional Buyer, such Person’s own unsecured agreement of
indemnity shall be deemed to be satisfactory), or
(b) in the case of mutilation, upon surrender and cancellation thereof, within
ten Business Days thereafter the Company at its own expense shall execute and
deliver, in lieu thereof, a new Note of the same Series as such lost, stolen,
destroyed or mutilated Note, dated and bearing interest from the date to which
interest shall have been paid on such lost, stolen, destroyed or mutilated Note
or dated the date of such lost, stolen, destroyed or mutilated Note if no
interest shall have been paid thereon.
 
43




--------------------------------------------------------------------------------










14. PAYMENTS ON NOTES.
Section 14.1. Place of Payment.
Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, Net
Loss, if any, Net Gain, if any, and interest becoming due and payable on the
Notes shall be made in New York, New York, at the principal office of JPMorgan
Chase Bank, N.A. in such jurisdiction. The Company may at any time, by notice to
each holder of a Note, change the place of payment of the Notes so long as such
place of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.
Section 14.2. Home Office Payment.
So long as any Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, Net Loss, if any, and interest (in each case taking
into account any applicable deduction for Net Gain as provided in Section 8.10)
and all other amounts by the method and at the address specified for such
purpose below such Purchaser’s name in Schedule A (in the case of the Series A
Notes and the Series B Notes) or as specified in such Purchaser’s Confirmation
of Acceptance (in the case of a Shelf Note), or by such other method or at such
other address as such Purchaser shall have from time to time specified to the
Company in writing for such purpose, without the presentation or surrender of
such Note or the making of any notation thereon, except that upon written
request of the Company made concurrently with or reasonably promptly after
payment or prepayment in full of any Note, such Purchaser shall surrender such
Note for cancellation, reasonably promptly after any such request, to the
Company at its principal executive office or at the place of payment most
recently designated by the Company pursuant to Section 14.1. Prior to any sale
or other disposition of any Note held by a Purchaser or its nominee, such
Purchaser will, at its election, either endorse thereon the amount of principal
paid thereon and the last date to which interest has been paid thereon or
surrender such Note to the Company in exchange for a new Note or Notes pursuant
to Section 13.2. The Company will afford the benefits of this Section 14.2 to
any Institutional Investor that is the direct or indirect transferee of any Note
purchased by a Purchaser under this Agreement and that has made the same
agreement relating to such Note as the Purchasers have made in this
Section 14.2.
15. EXPENSES, ETC.
Section 15.1. Transaction Expenses.
Whether or not the transactions contemplated hereby are consummated, the Company
will pay all costs and expenses (including reasonable attorneys’ fees of a
special counsel and, if reasonably required by the Required Holders, local or
other counsel) incurred by the Purchasers and each other holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of this Agreement, any Subsidiary Guarantee
Agreement or the Notes (whether or not such amendment, waiver or consent becomes
effective), including, without limitation: (a) the costs and expenses incurred
in
 
44




--------------------------------------------------------------------------------










enforcing or defending (or determining whether or how to enforce or defend) any
rights under this Agreement, any Subsidiary Guarantee Agreement or the Notes or
in responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Agreement, any Subsidiary Guarantee
Agreement or the Notes, or by reason of being a holder of any Note, (b) the
costs and expenses, including financial advisors’ fees, incurred in connection
with the insolvency or bankruptcy of the Company or any Subsidiary or in
connection with any work-out or restructuring of the transactions contemplated
hereby and by the Notes and any Subsidiary Guarantee Agreement and (c) the costs
and expenses incurred in connection with the initial filing of this Agreement
and all related documents and financial information with the SVO, provided that
such costs and expenses under this clause (c) shall not exceed $3,500. The
Company will pay, and will save each Purchaser and each other holder of a Note
harmless from, (i) all claims in respect of any fees, costs or expenses, if any,
of brokers and finders (other than those, if any, retained by a Purchaser or
other holder in connection with its purchase of the Notes) and (ii) any and all
wire transfer fees that any bank deducts from any payment under such Note to
such holder or otherwise charges to a holder of a Note with respect to a payment
under such Note.
Section 15.2. Survival.
The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement, any Subsidiary Guarantee Agreement or the Notes, and the
termination of this Agreement.
16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.
All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement, the Notes and any
Subsidiary Guarantee Agreements embody the entire agreement and understanding
between each Purchaser and the Company and supersede all prior agreements and
understandings relating to the subject matter hereof.
17. AMENDMENT AND WAIVER.
Section 17.1. Requirements.
This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the Required
Holders, except that (a) no amendment or waiver of any of the provisions of
Section 1.1, 2.1, 3, 4, 5, 6 or 21 hereof, or any defined term (as it is used
therein), will be effective as to any Purchaser unless consented to by such
Purchaser in
 
45




--------------------------------------------------------------------------------










writing, (b) (i) with the written consent of MetLife (and without the consent of
any other holder of Notes), the provisions of Section 1.2 or 2.2 may be amended
or waived (except insofar as any such amendment or waiver would affect any
rights or obligations with respect to the purchase and sale of Notes which shall
have become Accepted Notes prior to such amendment or waiver), and (ii) with the
written consent of all of the Purchasers which shall have become obligated to
purchase Accepted Notes of any Series (and not without the written consent of
all such Purchasers), any of the provisions of Sections 2.2 and 4 may be amended
or waived insofar as such amendment or waiver would affect only rights or
obligations with respect to the purchase and sale of the Accepted Notes of such
Series or the terms and provisions of such Accepted Notes and (c) no such
amendment or waiver may, without the written consent of the holder of each Note
at the time outstanding affected thereby, (i) subject to the provisions of
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of interest or of the Make-Whole Amount, Net
Loss, Net Gain or Swap Breakage Amount (as applicable) on the Notes, (ii) change
the percentage of the principal amount of the Notes the holders of which are
required to consent to any such amendment or waiver, or (iii) amend any of
Section 8, 11(a), 11(b), 12, 17 or 20.
Section 17.2. Solicitation of Holders of Notes.
(a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes or any Subsidiary Guarantee Agreement, unless such
proposed amendment, waiver or consent relates only to a specific Series of
Accepted Notes which have not yet been purchased, in which case such information
will only be required to be delivered to the Purchasers which shall have become
obligated to purchase Accepted Notes of such Series. The Company will deliver
executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 17 to each holder of
outstanding Notes promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite holders of
Notes.
(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of Notes as consideration for or as an inducement to the entering into by any
holder of Notes of any waiver or amendment of any of the terms and provisions
hereof or of any Subsidiary Guarantee Agreement or any Note unless such
remuneration is concurrently paid, or security is concurrently granted or other
credit support concurrently provided, on the same terms, ratably to each holder
of Notes then outstanding even if such holder did not consent to such waiver or
amendment.
(c) Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 or any Subsidiary Guarantee Agreement by a holder of a Note that has
transferred or has agreed to transfer its Note (or otherwise in contemplation of
a repurchase or prepayment of its Note) to the Company, any Subsidiary or any
Affiliate of the Company or
 
46




--------------------------------------------------------------------------------










any other Person in connection with, or in anticipation of, an acquisition of,
tender offer for, or merger with the Company in connection with such consent
shall be void and of no force or effect except solely as to such holder, and any
amendments effected or waivers granted or to be effected or granted that would
not have been or would not be so effected or granted but for such consent (and
the consents of all other holders of Notes that were acquired under the same or
similar conditions) shall be void and of no force or effect except solely as to
such holder.
Section 17.3. Binding Effect, Etc.
Any amendment or waiver consented to as provided in this Section 17 or any
Subsidiary Guarantee Agreement applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Company
and the holder of any Note nor any delay in exercising any rights hereunder or
under any Note or any Subsidiary Guarantee Agreement shall operate as a waiver
of any rights of any holder of such Note. As used herein, the term “this
Agreement” and references thereto shall mean this Agreement as it may from time
to time be amended or supplemented.
Section 17.4. Notes Held by Company, Etc.
Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement, any Subsidiary Guarantee Agreement or the Notes, or have directed the
taking of any action provided herein or in any Subsidiary Guarantee Agreement or
in the Notes to be taken upon the direction of the holders of a specified
percentage of the aggregate principal amount of Notes then outstanding, Notes
directly or indirectly owned by the Company or any of its Affiliates shall be
deemed not to be outstanding.
18. NOTICES.
All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by an internationally recognized overnight delivery service (charges
prepaid), (b) by registered or certified mail with return receipt requested
(postage prepaid), or (c) by an internationally recognized overnight delivery
service (with charges prepaid). Any such notice must be sent:
(i) if to MetLife, to an Authorized Officer set forth in the Information
Schedule attached hereto, or at such other address as you or it shall have
specified to the Company in writing,
(ii) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A (in the case of the
Series A Notes and the Series B Notes) or as specified by such Purchaser in its
Confirmation of Acceptance (in the case of Shelf Notes), or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,
 
47




--------------------------------------------------------------------------------










(iii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or
(iv) if to the Company, to the Company at its address set forth at the beginning
hereof to the attention of the Chief Financial Officer with a copy to the Office
of General Counsel, or at such other address as the Company shall have specified
to the holder of each Note in writing.
Notices under this Section 18 will be deemed given only when actually received.
Notwithstanding anything to the contrary in this Section 18, any communication
pursuant to Section 2 shall be made by the method specified for such
communication in Section 2, and shall be effective to create any rights or
obligations under this Agreement only if, in the case of a telephone
communication, an Authorized Officer of the party conveying the information and
of the party receiving the information are parties to the telephone call, and in
the case of a fax or e-mail communication, the communication is signed by an
Authorized Officer of the party conveying the information, addressed to the
attention of an Authorized Officer of the party receiving the information, and
in fact received, with respect to a fax, at the fax terminal the number of which
is listed for the party receiving the communication in the Information Schedule
or at such other fax terminal as the party receiving the information shall have
specified in writing to the party sending such information, and in the case of
an e-mail, at the e-mail address listed for the party receiving the
communication in the Information Schedule or at such other email address as the
party receiving the information shall have specified in writing to the party
sending such information.
19. REPRODUCTION OF DOCUMENTS.
This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at any Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
 
48




--------------------------------------------------------------------------------










20. CONFIDENTIAL INFORMATION.
(a) Each Purchaser agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority, (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iv) to any other party to this Agreement, (v) in connection with the exercise
of any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to
(A) any assignee of, or any prospective assignee of, any of its rights or
obligations under this Agreement or (B) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Company
and its obligations, (vii) with the consent of the Company, (viii) to the extent
such Information (A) becomes publicly available other than as a result of a
breach of this Section or (B) becomes available to any Purchaser on a
nonconfidential basis from a source other than the Company or (ix) to the NAIC
or the SVO or, in each case, any similar organization, or any nationally
recognized rating agency that requires access to information about such
Purchaser’s investment portfolio. For the purposes of this Section,
“Information” means all information received from the Company relating to the
Company or its business, other than any such information that is available to
any Purchaser on a nonconfidential basis prior to disclosure by the Company. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Each of the Purchasers agrees to use reasonable
commercial efforts (if it may legally do so) to provide prior notice of any
disclosure of Information pursuant to clauses (ii) or (iii) above.
(b) EACH PURCHASER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 20(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL, PROVINCIAL, TERRITORIAL AND STATE SECURITIES LAWS.
(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE COMPANY OR THE PURCHASERS PURSUANT TO, OR IN THE COURSE OF ADMINISTERING,
THIS AGREEMENT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY,
THE OTHER CREDIT PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES. ACCORDINGLY, EACH PURCHASER REPRESENTS TO THE COMPANY THAT IT HAS
IDENTIFIED IN ITS NOTICE INFORMATION A CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.
 
49




--------------------------------------------------------------------------------










21. SUBSTITUTION OF PURCHASER.
Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.
22. MISCELLANEOUS.
Section 22.1. Successors and Assigns.
All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not.
Section 22.2. Accounting Terms.
Except as otherwise expressly provided herein, (i) all terms of an accounting or
financial nature shall be construed in accordance with GAAP, (ii) all
computations made pursuant to this Agreement shall be made in accordance with
GAAP, and (iii) all financial statements shall be prepared in accordance with
GAAP. If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Transaction Document, and either
the Company or the Required Holders shall so request, the holders of the Notes
and the Company shall negotiate in good faith to amend such ratio or requirement
to preserve the original intent thereof in light of such change in GAAP (subject
to the approval of the Required Holders, not to be unreasonably withheld or
delayed); provided, that until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Company shall provide to the holders of the Notes financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
 
50




--------------------------------------------------------------------------------










Notwithstanding anything to the contrary contained herein, unless the Company
gives notice to the holders of the Notes that the Company has elected to proceed
in accordance with the immediately preceding sentence, the definitions of
Consolidated Total Debt, Consolidated EBITDA, Consolidated Interest Charges and
Indebtedness and all provisions of Section 10 (to the extent such definitions
and provisions relate to the accounting for operating leases) shall be
calculated, and the Company’s compliance with such provisions (to such extent)
shall be determined, on the basis of GAAP in effect as of the date of this
Agreement, without giving effect to any subsequent changes. For purposes of
determining compliance with this Agreement (including, without limitation,
Section 9, Section 10 and the definition of “Indebtedness”), any election by the
Company to measure any financial liability using fair value (as permitted by
Financial Accounting Standards Board Accounting Standards Codification Topic
No. 825-10-25 — Fair Value Option, International Accounting Standard 39
— Financial Instruments: Recognition and Measurement or any similar accounting
standard) shall be disregarded and such determination shall be made as if such
election had not been made.
Section 22.3. Severability.
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
Section 22.4. Construction, Etc.
Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.
For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
Section 22.5. Counterparts.
This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.
Section 22.6. Governing Law.
This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice of law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State.
 
51




--------------------------------------------------------------------------------










Section 22.7. Jurisdiction and Process; Waiver of Jury Trial.
(a) The Company irrevocably submits to the non-exclusive jurisdiction of any New
York State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
(b) The Company consents to process being served by or on behalf of any holder
of a Note in any suit, action or proceeding of the nature referred to in
Section 22.7(a) by mailing a copy thereof by registered or certified or priority
mail, postage prepaid, return receipt requested, to it at its address specified
in Section 18 or at such other address of which such holder shall then have been
notified pursuant to such Section. The Company agrees that such service upon
receipt (i) shall be deemed in every respect effective service of process upon
it in any such suit, action or proceeding and (ii) shall, to the fullest extent
permitted by applicable law, be taken and held to be valid personal service upon
and personal delivery to it. Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service.
(c) Nothing in this Section 22.7 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.
(d) THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.
Section 22.8. Judgment Currency.
Any payment on account of an amount that is payable hereunder in a specified
currency (the “Specified Currency”) which is made to or for the account of any
holder of a Note in lawful currency of any other jurisdiction (the “Other
Currency”) whether as a result of any judgment or order or the enforcement
thereof or the realization of any security or the liquidation of an Issuer shall
constitute a discharge of the Company’s obligation under this Agreement only to
the extent of the amount of the Specified Currency which such holder could
purchase in the London foreign exchange markets with the amount of the Other
Currency in accordance with normal banking procedures at the rate of exchange
prevailing on the first day (other than a Saturday) on which banks in London are
generally open for business following receipt of the payment first referred to
above. If the amount of the Specified Currency that could be so purchased is
less than the amount of Specified Currency originally due to such holder, the
 
52




--------------------------------------------------------------------------------










Company shall indemnify and save harmless such holder from and against all loss
or damage arising out of or as a result of such deficiency. This indemnity shall
constitute an obligation separate and independent from the other obligations
contained in this Agreement, shall give rise to a separate and independent cause
of action, shall apply irrespective of any indulgence granted by any holder of a
Note from time to time and shall continue in full force and effect
notwithstanding any judgment or order for a liquidated sum in respect of an
amount due hereunder or under any judgment or order.
Section 22.9. Determinations Involving Different Currencies.
In the event of any determination of the requisite percentage or the principal
amount of any Notes of more than one currency, all Notes which are issued in a
currency other than Dollars shall, for purposes of determining any such
percentage or requisite principal amount, be deemed to have been converted into
Dollars at the time that such determination is made at the exchange rate
published in the Financial Times one Business Day prior to the date of
determination.
Section 22.10. Transaction References.
The Company agrees that MetLife and MetLife Affiliates may (a) refer to its role
in establishing the Facility, as well as the identity of the Company, the Series
A Notes, the Series B Notes and the maximum aggregate principal amount of the
Shelf Notes and the date on which the Facility was established, on its internet
site or in marketing materials, press releases, published “tombstone”
announcements or any other print or electronic medium and (b) display the
Company’s corporate logo in conjunction with any such reference.
Section 22.11. Release of Guarantees.
In the event (a) of a disposition of all the Equity Interests in a Subsidiary
Guarantor to a Person other than the Company or an Affiliate of the Company in a
transaction not prohibited by any covenant contained in this Agreement, (b) of
the release of any Subsidiary Guarantor from all Guarantees granted by such
Subsidiary Guarantor in connection with the then-existing Material Credit
Facilities or (c) that (whether as a result of a release, refinancing or
otherwise) the Guarantees granted by all Subsidiary Guarantors with respect to
all then-existing Material Credit Facilities have been (or substantially
contemporaneously with the release under the Subsidiary Guarantee Agreement will
be) released, at the election of the Company and by written notice to each
holder of Notes, each such Subsidiary Guarantor shall be discharged from all of
its obligations and liabilities under its Subsidiary Guarantee Agreement and
shall be automatically released from its obligations thereunder without the need
for the execution or delivery of any other document by the holders or any other
Person, provided, in each case, that (i) after giving effect to such release no
Default or Event of Default shall have occurred and be continuing, (ii) no
amount is then due and payable under such Subsidiary Guarantee Agreement,
(iii) each holder of Notes shall have received a certificate of a Responsible
Officer to the foregoing effect and setting forth the information reasonably
required to establish compliance with the foregoing requirements and (iv) to the
extent that any fee is paid to lenders under the Material Credit Facility in
connection with such Subsidiary Guarantor no longer being a borrower, co-obligor
or guarantor, an equivalent fee (based upon the magnitude of the
 
53




--------------------------------------------------------------------------------










outstanding Notes compared to the magnitude of such Material Credit Facility) is
paid ratably to the holders of the Notes based on the outstanding principal
amount thereof. The holders of the Notes shall take such actions and execute
such documents as the Company may reasonably request, at the Company’s sole
expense, to evidence or confirm such release.
*    *    *    *    *
 
54




--------------------------------------------------------------------------------










If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.
 
 
 
 
Very truly yours,
 
IDEXX LABORATORIES, INC.
 
 
By:
 
/s/ Brian P. McKeon
Name:
 
Brian P. McKeon
Title:
 
Executive Vice President and Chief
 
 
Financial Officer

This Agreement is hereby accepted and
agreed to as of the date thereof.
METROPOLITAN LIFE INSURANCE COMPANY
METLIFE INSURANCE COMPANY USA
 
 
 
 
By:
 
/s/ John A. Wills
Name:
 
John A. Wills
Title:
 
Managing Director

METLIFE INSURANCE K.K.
by MetLife Investment Management, LLC, Its Investment Manager
AXIS REINSURANCE COMPANY
by MetLife Investment Management, LLC, Its Investment Manager
SYMETRA LIFE INSURANCE COMPANY
by White Mountains Advisors, LLC, as Investment Manager
by MetLife Investment Management, LLC, Its Sub-Investment Manager
UNION FIDELITY LIFE INSURANCE COMPANY
by MetLife Investment Management, LLC, Its Investment Adviser
 




--------------------------------------------------------------------------------




 
 
 
By:
 
/s/ John A. Wills
Name:
 
John A. Wills
Title:
 
Managing Director







--------------------------------------------------------------------------------






INFORMATION SCHEDULE
Authorized Officers for MetLife
C. Scott Inglis, Managing Director
John A. Wills, Managing Director
Jennifer Potenta, Director
Authorized Officers for the Company
Jonathan W. Ayers, President and Chief Executive Officer
Brian P. McKeon, Executive Vice President and Chief Financial Officer
Geoffrey S. Baur, Assistant Treasurer




--------------------------------------------------------------------------------










SCHEDULE A
INFORMATION RELATING TO SERIES A PURCHASERS
AND SERIES B PURCHASERS
 
 
 
 
Name and Address of Purchaser
 
Note Registration Number and Principal
Amount of Notes to be Purchased
METROPOLITAN LIFE INSURANCE COMPANY
 
RA-1; $3,000,000
1095 Avenue of the Americas
 
 
New York, New York 10036
 
 

(Securities to be registered in the name of Metropolitan Life Insurance Company)
 
(1)
All scheduled payments of principal and interest by wire transfer of immediately
available funds to:

 
 
 
 
Bank Name:
 
JPMorgan Chase Bank
ABA Routing #:
 
021-000-021
Account No.:
 
496577268
Account Name:
 
Metropolitan Life Insurance Company-Separate Account 728
Ref:
 
IDEXX Laboratories, Inc., 3.25%, Due February 12, 2022

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.
 
(2)
All notices and communications:

Metropolitan Life Insurance Company
Investments, Private Placements
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Director
Facsimile (973) 355-4250
With a copy OTHER than with respect to deliveries of financial statements to:
Metropolitan Life Insurance Company
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email: sec_invest_law@metlife.com




--------------------------------------------------------------------------------




 
Schedule A-1




--------------------------------------------------------------------------------










(3)
Original notes delivered to:

Metropolitan Life Insurance Company
Securities Investments, Law Department
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Dimitrios Kandylas, Esq.
 
(4)
Taxpayer I.D. Number: 13-5581829

 
Schedule A-2




--------------------------------------------------------------------------------










 
 
 
Name and Address of Purchaser
 
Note Registration Number and Principal
Amount of Notes to be Purchased
METROPOLITAN LIFE INSURANCE COMPANY
 
RB-1; $15,000,000
1095 Avenue of the Americas
 
 
New York, New York 10036
 
 

(Securities to be registered in the name of Metropolitan Life Insurance Company)
All scheduled payments of principal and interest by wire transfer of immediately
available funds to:
 
 
 
 
Bank Name:
 
JPMorgan Chase Bank
ABA Routing #:
 
021-000-021
Account No.:
 
002-2-410591
Account Name:
 
Metropolitan Life Insurance Company
Ref:
 
IDEXX Laboratories, Inc., 3.72%, Due 2/12/27

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.
All notices and communications:
Metropolitan Life Insurance Company
Investments, Private Placements
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Director
Facsimile (973) 355-4250
With a copy OTHER than with respect to deliveries of financial statements to:
Metropolitan Life Insurance Company
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email: sec_invest_law@metlife.com
Original notes delivered to:
Metropolitan Life Insurance Company
Securities Investments, Law Department
P.O. Box 1902
10 Park Avenue




--------------------------------------------------------------------------------




Morristown, New Jersey 07962-1902
Attention: Dimitrios Kandylas, Esq.
Taxpayer I.D. Number: 13-5581829
 
Schedule A-3




--------------------------------------------------------------------------------










 
 
 
Name and Address of Purchaser
 
Note Registration Number and Principal
Amount of Notes to be Purchased
AXIS Reinsurance Company
 
RA-2; $25,000,000
11680 Great Oaks Way, Suite 500
 
 
Alpharetta, GA 30022 USA
 
 

(Securities to be registered in the name of Hare & Co)
 
(1)
All scheduled payments of principal and interest by wire transfer of immediately
available funds to:

 
 
 
 
Bank Name:
 
BNY Mellon
SWIFT:
 
IRVTUS3NAMS
ABA No.:
 
21000018
Account No.:
 
558155
Ref:
 
IDEXX Laboratories, Inc., 3.25% Due February 12, 2022

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.
 
(2)
All notices and communications:

AXIS Reinsurance Company
c/o MetLife Investment Management, LLC
Investments, Private Placements
P.O. Box 1902, 10 Park Avenue
Morristown, NJ 07962-1902
Attention: Managing Director
Facsimile: (973)355-4250
With a copy OTHER than with respect to deliveries of financial statements to:
AXIS Reinsurance Company
c/o MetLife Investment Management, LLC
Investments, Privates Placements
P.O. Box 1902, 10 Park Avenue
Morristown, NJ 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email: sec_invest_law@metlife.com
and
AXIS Reinsurance Company c/o AXIS Capital
Jamie Steeves




--------------------------------------------------------------------------------




AXIS House
92 Pitts Bay Road
Pembroke HM08 Bermuda
 
Schedule A-4




--------------------------------------------------------------------------------










(3)
Original notes delivered to:

The Bank of New York Mellon Corporation
One Wall Street, Window A
3rd Floor, Attn: Anthony Saviano
New York, NY 10286 (Reference: Account No. 558155)
With COPIES OF THE NOTES emailed to: Kandylas, Dimitrios@metlife.com
 
(4)
Taxpayer I.D. Number: 51-0434766

 
Schedule A-5




--------------------------------------------------------------------------------










 
 
 
Name and Address of Purchaser
 
Note Registration Number and Principal
Amount of Notes to be Purchased
Symetra Life Insurance Company
 
RA-3 $12,500,000
777 108th Avenue NE, Suite 1200
 
 
Bellevue, WA 98004-5135
 
 

(Securities to be registered in the name of CUDD and CO)
 
(1)
All scheduled payments of principal and interest by wire transfer of immediately
available funds to:

U.S. (USD)
 
 
 
 
Bank Name:
 
JPMorgan Chase
ABA:
 
021-000-021
Account No.:
 
9009000200
FFC:
 
P89526, Symetra Life Indexed Annuity 170 – Met Private
Ref:
 
IDEXX Laboratories, Inc., 3.25%, Due February 12, 2022

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.
 
(2)
All notices and communications:

Symetra Life Insurance Company (White Mountains Advisors, LLC)
c/o MetLife Investment Management, LLC
Investments, Private Placements
PO Box 1902, 10 Park Avenue
Morristown, NJ 07962-1902
Attention: Director
Facsimile: (973) 355-4250
With a copy OTHER than with respect to deliveries of financial statements to:
Symetra Life Insurance Company (White Mountains Advisors, LLC)
c/o MetLife Investment Management, LLC
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email: sec_invest_law@metlife.com
and
White Mountains Advisors, LLC




--------------------------------------------------------------------------------




Attn: Michael Persechino
200 Hubbard Road
Guilford, CT 06437
 
Schedule A-6




--------------------------------------------------------------------------------










(3)
Original notes delivered to:

White Mountains Advisors, LLC
Attn: Michael Persechino
200 Hubbard Road
Guilford, CT 06437
With COPIES OF THE NOTES emailed to Kandylas, Dimitrios @metlife.com
 
(4)
Taxpayer I.D. Number: 91-0742147

 
Schedule A-7




--------------------------------------------------------------------------------










 
 
 
Name and Address of Purchaser
 
Note Registration Number and Principal
Amount of Notes to be Purchased
Symetra Life Insurance Company
 
RA-4; $12,500,000
777 108th Avenue NE, Suite 1200
 
 
Bellevue, WA 98004-5135
 
 

(Securities to be registered in the name of CUDD and CO)
 
(1)
All scheduled payments of principal and interest by wire transfer of immediately
available funds to:

 
 
 
 
U.S. (USD)
 
 
Bank Name:
 
JPMorgan Chase
ABA:
 
021-000-021
Account No.:
 
9009000200
FFC:
 
P89536, Symetra Life Deferred Annuity 196 – Met Private
Ref:
 
IDEXX Laboratories, Inc., 3.25% Due 2/12/22

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.
 
(2)
All notices and communications:

Symetra Life Insurance Company (White Mountains Advisors, LLC)
c/o MetLife Investment Management, LLC
Investments, Private Placements
PO Box 1902, 10 Park Avenue
Morristown, NJ 07962-1902
Attention: Director
Facsimile: (973) 355-4250
With a copy OTHER than with respect to deliveries of financial statements to:
Symetra Life Insurance Company (White Mountains Advisors, LLC)
c/o MetLife Investment Management, LLC
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email: sec_invest_law@metlife.com
and
White Mountains Advisors, LLC




--------------------------------------------------------------------------------




Attn: Michael Persechino
200 Hubbard Road
Guilford, CT 06437
 
Schedule A-8




--------------------------------------------------------------------------------










(3)
Original notes delivered to:

White Mountains Advisors, LLC
Attn: Michael Persechino
200 Hubbard Road
Guilford, CT 06437
With COPIES OF THE NOTES emailed to _Kandylas, Dimitrios@metlife.com
 
(4)
Taxpayer I.D. Number: 91-0742147

 
Schedule A-9




--------------------------------------------------------------------------------










 
 
 
Name and Address of Purchaser
 
Note Registration Number and Principal
Amount of Notes to be Purchased
METLIFE INSURANCE COMPANY USA
 
RA-5; $15,000,000
c/o Metropolitan Life Insurance Company
 
 
1095 Avenue of the Americas
 
 
New York, New York 10036
 
 

(Securities to be registered in the name of MetLife Insurance Company USA)
 
(1)
All scheduled payments of principal and interest by wire transfer of immediately
available funds to:

 
 
 
 
Bank Name:
 
JPMorgan Chase Bank
ABA Routing #:
 
021-000-021
Account No.:
 
910-2-587434
Account Name:
 
MetLife Insurance Company USA
Ref:
 
IDEXX Laboratories, Inc., 3.25% Due 2/12/22

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.
 
(2)
All notices and communications:

MetLife Insurance Company USA
c/o Metropolitan Life Insurance Company
Investments, Private Placements
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Director
Facsimile (973) 355-4250
With a copy OTHER than with respect to deliveries of financial statements to:
MetLife Insurance Company USA
c/o Metropolitan Life Insurance Company
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email: sec_invest_law@metlife.com
 




--------------------------------------------------------------------------------




(3)
Original notes delivered to:

MetLife Insurance Company USA
c/o Metropolitan Life Insurance Company
Securities Investments, Law Department
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Dimitrios Kandylas, Esq.
 
(4)
Taxpayer I.D. Number: 06-0566090

 
Schedule A-10




--------------------------------------------------------------------------------










 
 
 
Name and Address of Purchaser
 
Note Registration Number and Principal
Amount of Notes to be Purchased
METLIFE INSURANCE COMPANY USA
 
RA-6; $7,000,000
c/o Metropolitan Life Insurance Company
 
 
1095 Avenue of the Americas
 
 
New York, New York 10036
 
 

(Securities to be registered in the name of MetLife Insurance Company USA, on
behalf of its Separate Account SA (Structured Annuity))
 
(1)
All scheduled payments of principal and interest by wire transfer of immediately
available funds to:

 
 
 
 
Bank Name:
 
JPMorgan Chase Bank
ABA Routing #:
 
021-000-021
Account No.:
 
496559365
Account Name:
 
MetLife Insurance Company USA, Separate Account SA (Structured Annuity)
Ref:
 
IDEXX Laboratories, Inc., 3.25% due 2/12/22

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.
 
(2)
All notices and communications:

MetLife Insurance Company USA
c/o Metropolitan Life Insurance Company
Investments, Private Placements
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Director
Facsimile (973) 355-4250
With a copy OTHER than with respect to deliveries of financial statements to:
MetLife Insurance Company USA
c/o Metropolitan Life Insurance Company
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email: sec_invest_law@metlife.com
 




--------------------------------------------------------------------------------




(3)
Original notes delivered to:

MetLife Insurance Company USA
c/o Metropolitan Life Insurance Company
Securities Investments, Law Department
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Dimitrios Kandylas, Esq.
 
(4)
Taxpayer I.D. Number: 06-0566090

 
Schedule A-11




--------------------------------------------------------------------------------










 
 
 
Name and Address of Purchaser
 
Note Registration Number and Principal
Amount of Notes to be Purchased
METLIFE INSURANCE COMPANY USA
 
RB-2; $15,000,000
c/o Metropolitan Life Insurance Company
 
 
1095 Avenue of the Americas
 
 
New York, New York 10036
 
 

(Securities to be registered in the name of MetLife Insurance Company USA)
 
(1)
All scheduled payments of principal and interest by wire transfer of immediately
available funds to:

 
 
 
 
Bank Name:
 
JPMorgan Chase Bank
ABA Routing #:
 
021-000-021
Account No.:
 
910-2-587434
Account Name:
 
MetLife Insurance Company USA
Ref:
 
IDEXX Laboratories, Inc., 3.72% Due 2/12/27

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.
 
(2)
All notices and communications:

MetLife Insurance Company USA
c/o Metropolitan Life Insurance Company
Investments, Private Placements
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Director
Facsimile (973) 355-4250
With a copy OTHER than with respect to deliveries of financial statements to:
MetLife Insurance Company USA
c/o Metropolitan Life Insurance Company
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email: sec_invest_law@metlife.com
 




--------------------------------------------------------------------------------




(3)
Original notes delivered to:

MetLife Insurance Company USA
c/o Metropolitan Life Insurance Company
Securities Investments, Law Department
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Dimitrios Kandylas, Esq.
 
(4)
Taxpayer I.D. Number: 06-0566090

 
Schedule A-12




--------------------------------------------------------------------------------










 
 
 
Name and Address of Purchaser
 
Note Registration Number and Principal
Amount of Notes to be Purchased
UNION FIDELITY LIFE INSURANCE COMPANY
 
RB-3; $30,000,000
C/O Jane Kipper
 
 
5700 Broadmoor
 
 
Suite 1000
 
 
Mission, KS 66202
 
 

(Securities to be registered in the name of Hare & Co.)
All scheduled payments of principal and interest by wire transfer of immediately
available funds to:
 
 
 
 
Bank Name:
 
Bank of New York Mellon
ABA Routing #:
 
21000018
Account No.:
 
GLA 111566
Ref:
 
UFLICCORE PP – IDEXX Laboratories, Inc., 3.72%, Due 2/12/27

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.
All notices and communications:
Union Fidelity Life Insurance Company
c/o MetLife Investment Management, LLC
Investments, Private Placements
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Director
Facsimile (973) 355-4250
With a copy OTHER than with respect to deliveries of financial statements to:
Union Fidelity Life Insurance Company
c/o MetLife Investment Management, LLC
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email: sec_invest_law@metlife.com
Original notes delivered to:
Bank of New York Mellon
1 Wall Street
3rd Floor Window A




--------------------------------------------------------------------------------




New York, NY 10286
Attention: Anthony Saviano (FFC TAS No. 127028)
212-635-6764
With COPIES OF THE NOTES emailed to Kandylas, Dimitrios@metlife.com
Taxpayer I.D. Number: 310252460
 
Schedule A-13




--------------------------------------------------------------------------------










 
 
 
Name and Address of Purchaser
 
Note Registration Number and Principal
Amount of Notes to be Purchased
METLIFE INSURANCE K.K.
 
RB-4; $15,000,000.
4-1-3, Taihei, Sumida-ku
 
 
Tokyo, 130-0012 JAPAN
 
 

(Securities to be registered in the name of MetLife Insurance K.K.)
 
(1)
All scheduled payments of principal and interest by wire transfer of immediately
available funds to:

 
 
 
 
Bank Name:
 
Citibank New York
 
 
111 Wall Street, New York, New York 10005 (USA)
ABA Routing #:
 
21000089
Acct No./DDA:
 
30872002
Acct Name:
 
METLIFE PP USDF
Ref:
 
IDEXX Laboratories, Inc., 3.72%, Due 2/12/27

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.
 
(2)
All notices and communications:

Alico Asset Management Corp. (Japan)
Administration Department
ARCA East 7F, 3-2-1 Kinshi
Sumida-ku, Tokyo 130-0013 Japan
Attention: Administration Dept. Manager
Email: saura@metlife.co.jp
With a copy to:
MetLife Investment Management, LLC
Investments, Private Placements
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Director
Facsimile: (973) 355-4250
With another copy OTHER than with respect to deliveries of financial
statements to:
MetLife Investment Management, LLC
P.O. Box 1902
10 Park Avenue




--------------------------------------------------------------------------------




Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email: sec_invest_law@metlife.com
 
Schedule A-14




--------------------------------------------------------------------------------










(3)
Original notes delivered to:

MetLife Investment Management, LLC
Securities Investments, Law Department
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Dimitrios Kandylas, Esq.
 
(4)
Taxpayer I.D. Numbers: 98-1037269 (USA) and 00661996 (Japan)

 
Schedule A-15




--------------------------------------------------------------------------------










SCHEDULE B
DEFINED TERMS
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Acceptance” is defined in Section 2.2(e).
“Acceptance Day” is defined in Section 2.2(e).
“Acceptance Window” means, with respect to any Quotation, the time period
designated by MetLife during which the Company may elect to accept such
Quotation. The Acceptance Window with respect to any Quotation is expected to be
two minutes, but may be a shorter period if MetLife so elects.
“Accepted Currencies” means Dollars, Sterling and Euros.
“Accepted Note” is defined in Section 2.2(e).
“Acquisition” means the purchase or acquisition by any Person of (a) more than
40% of the Equity Interests with ordinary voting power of another Person or
(b) all or any substantial portion of the property (other than Equity Interests)
of another Person, whether or not involving a merger or consolidation with such
Person.
“Affiliate” means, at any time, (a) with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and (b) with respect to MetLife, shall include any managed account,
investment fund or other vehicle for which MetLife or any MetLife Affiliate acts
as investment advisor or portfolio manager. Unless the context otherwise clearly
requires, any reference to an “Affiliate” is a reference to an Affiliate of the
Company.
“Anti-Money Laundering Laws” means the Currency and Foreign Transactions
Reporting Act of 1970 (otherwise known as the Bank Secrecy Act) and the USA
PATRIOT Act.
“Applicable Currency” means (i) with respect to any Notes denominated in
Dollars, Dollars, (ii) with respect to any Notes denominated in Euros, Euros and
(iii) with respect to any Notes denominated in Sterling, Sterling.
“Applicable Percentage” is defined in Section 8.6.
“Authorized Officer” means (i) in the case of the Company, its chief executive
officer, its chief financial officer, any other Person authorized by the Company
to act on behalf of the Company and designated as an “Authorized Officer” of the
Company in the Information Schedule attached hereto or any other Person
authorized by the Company to act on behalf of the Company and designated as an
“Authorized Officer” of the Company for the purpose of this Agreement in an
Officer’s Certificate executed by the Company’s chief executive officer or chief
 
Schedule B-1




--------------------------------------------------------------------------------










financial officer and delivered to MetLife, and (ii) in the case of MetLife, any
officer of MetLife designated as its “Authorized Officer” in the Information
Schedule or any officer of MetLife designated as its “Authorized Officer” for
the purpose of this Agreement in a certificate executed by one of its Authorized
Officers or a lawyer in its law department. Any action taken under this
Agreement on behalf of the Company by any individual who on or after the date of
this Agreement shall have been an Authorized Officer of the Company and whom
MetLife in good faith believes to be an Authorized Officer of the Company at the
time of such action shall be binding on the Company even though such individual
shall have ceased to be an Authorized Officer of the Company, and any action
taken under this Agreement on behalf of MetLife by any individual who on or
after the date of this Agreement shall have been an Authorized Officer of
MetLife and whom the Company in good faith believes to be an Authorized Officer
of MetLife at the time of such action shall be binding on MetLife even though
such individual shall have ceased to be an Authorized Officer of MetLife.
“Available Facility Amount” is defined in Section 2.2(a).
“Bank Agreement” means that certain Amended and Restated Credit Agreement dated
as of June 18, 2014, by and among IDEXX Laboratories, Inc., IDEXX Distribution,
Inc., IDEXX Operations, Inc., IDEXX Reference Laboratories, Inc., OPTI Medical
Systems, Inc., IDEXX Laboratories Canada Corporation, IDEXX Europe B.V., the
lenders party thereto from time to time, JPMorgan Chase Bank, N.A., as
administrative agent, and certain other parties thereto, as such agreement is
amended, restated, supplemented or otherwise modified from time to time.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Business Day” means (i) other than as provided in clauses (ii) and (iii) below,
any day other than a Saturday, a Sunday or a day on which commercial banks in
New York City or London, England are authorized or required to be closed,
(ii) for purposes of Section 2.2(c) only, any day which is both a New York
Business Day and a day on which MetLife is open for business and (iii) for
purposes of Section 8.5, (a) if with respect to Notes denominated in Dollars, a
New York Business Day, (b) if with respect to Notes denominated in Sterling, any
day which is both a New York Business Day and a day on which commercial banks
are not required or authorized to be closed in London, England and (c) if with
respect to Notes denominated in Euros, any day which is both a New York Business
Day and a day on which commercial banks are not required or authorized to be
closed in London, England and a day on which the Trans European Automated Real
time Gross Settlement Express Transfer payment system (or any successor thereto)
is open for the authorized settlement of payment in Euro.
“Called Principal” is defined in Section 8.6.
“Canadian Benefit Plans” means any plan, fund, program, or policy, whether oral
or written, formal or informal, funded or unfunded, insured or uninsured,
providing employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement or savings benefits,
under which any Credit Party or any Subsidiary of any Credit Party has any
liability with respect to any employee or former employee, but excluding any
Canadian Pension Plans or any benefit plan established, administered or
maintained by a Governmental Authority.
 
Schedule B-2




--------------------------------------------------------------------------------










“Canadian Pension Plans” means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by a
Credit Party or any Subsidiary of any Credit Party for its employees or former
employees, but does not include the Canada Pension Plan or the Quebec Pension
Plan as maintained by the Government of Canada or the Province of Quebec,
respectively.
“Cancellation Date” is defined in Section 2.2(g)(iii).
“Cancellation Fee” is defined in Section 2.2(g)(iii).
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Pooling Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of cash
management services (including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management arrangements),
including obligations for the payment of fees, interest, charges, expenses,
attorneys’ fees and disbursements in connection therewith.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company; (b) a
majority of the members of the board of directors of the Company shall cease to
be comprised of individuals (i) who were directors on the date hereof or
(ii) whose election by the board of directors, or whose nomination for election
by the shareholders of the Company, was approved by a vote of at least a
majority of the directors who were either directors on the date hereof or whose
election or nomination was previously so approved; or (c) the acquisition of
direct or indirect Control of the Company by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof).
“Change in Control Prepayment Date” is defined in Section 8.8(b).
“Closing” is defined in Section 3.1.
“Closing Day” means, with respect to the Series A Notes and the Series B Notes,
the Series A/B Closing Day, and, with respect to any Accepted Note, the Business
Day specified for the closing of the purchase and sale of such Accepted Note in
the Confirmation of Acceptance for such Accepted Note, provided that (i) if the
Company and the Purchaser which is
 
Schedule B-3




--------------------------------------------------------------------------------










obligated to purchase such Accepted Note agree on an earlier Business Day for
such closing, the “Closing Day” for such Accepted Note shall be such earlier
Business Day, and (ii) if the closing of the purchase and sale of such Accepted
Note is rescheduled pursuant to Section 3.3, the Closing Day for such Accepted
Note, for all purposes of this Agreement except references to “original Closing
Day” in Section 2.2(g)(ii), shall mean the Rescheduled Closing Day with respect
to such Accepted Note.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Company” means IDEXX Laboratories, Inc., a Delaware corporation or any
successor that becomes such in the manner prescribed in Section 10.3.
“Confirmation of Acceptance” is defined in Section 2.2(e).
“Consolidated” or “consolidated” means, with reference to any term defined
herein, that term as applied to the accounts of the Company and its
Subsidiaries, consolidated in accordance with GAAP.
“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to (a) Consolidated Net
Income for such period plus the following to the extent deducted in calculating
such Consolidated Net Income and without duplication: (i) Consolidated Interest
Charges for such period, (ii) the provision for federal, state, provincial,
local and foreign income taxes payable by the Company and its Subsidiaries for
such period, (iii) depreciation expense, (iv) amortization expense, (v) non-
recurring transaction expenses incurred in connection with Acquisitions,
(vi) non- cash charges associated with “Share Based Payments” as described in
the Financial Accounting Standards Board Statement 123, as amended, and
(vii) extraordinary and other non- recurring non- cash losses and charges, minus
(b) non- recurring gains and non- operating gains resulting from divestitures of
businesses or other asset disposals.
“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Company and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Company and its Subsidiaries with respect to such
period under capital leases that is treated as interest in accordance with GAAP.
“Consolidated Leverage Ratio” means, as of the last day of any fiscal quarter,
the ratio of (a) Consolidated Total Debt as of such date minus the amount of
such Indebtedness represented by issued but undrawn letters of credit or bank
guarantees, and minus Indebtedness incurred as guaranties or repurchase
obligations on behalf of non- Subsidiaries under equipment purchase, lease or
rental agreements, to (b) Consolidated EBITDA for the Reference Period ended on
such date.
 
Schedule B-4




--------------------------------------------------------------------------------










“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries for such period determined in accordance with GAAP.
“Consolidated Total Debt” means, as of any date of determination, the
outstanding principal amount on such date of all Indebtedness of the Company and
its Subsidiaries on a consolidated basis, excluding any Indebtedness permitted
under Section 10.1(f).
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convertible Indebtedness” means Indebtedness convertible at the option of the
holder thereof into common stock of the Company, cash or a combination of common
stock and cash (as provided in the documentation governing such Indebtedness).
“Credit Party” means the Company and the Subsidiary Guarantors.
“Debt Prepayment Application” means, with respect to any asset disposition, the
application by the Company or any Subsidiary thereof of cash in an amount equal
to the Net Proceeds Amount (or portion thereof) with respect to such asset
disposition to pay Senior Indebtedness of the Company or such Subsidiary.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, the lapse of time or both would, unless cured or waived,
become an Event of Default.
“Default Rate” with respect to any Note, has the meaning given in such Note.
“Delayed Delivery Fee” means a Dollar Delayed Delivery Fee or a Non-Dollar
Delayed Delivery Fee.
“Designated Euro Securities” is defined in Section 2.2(d).
“Designated Gilt(s)” is defined in Section 2.2(d).
“Designated Person” means a Person (a) listed in the annex to, or otherwise
subject to the provisions of, any Executive Order; (b) named as a “Specially
Designated National and Blocked Person” (an “SDN”) on the most current list
published by OFAC at its official website or any replacement website or other
replacement official publication of such list (the “SDN List”) or is otherwise
the subject of any Sanctions Laws and Regulations; or (c) in which a Person on
the SDN List has 50% or greater ownership interest or that is otherwise
controlled by an SDN.
“Designated Treasuries” is defined in Section 2.2(d).
 
Schedule B-5




--------------------------------------------------------------------------------










“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 5.6.
“Discounted Value” is defined in Section 8.6.
“Disposition Prepayment Date” is defined in Section 8.9.
“Designated Gilt(s)” is defined in Section 2.2(d).
“Designated Treasuries” is defined in Section 2.2(d).
“Dollar Delayed Delivery Fee” is defined in Section 2.2(g)(ii)(A).
“Dollar Equivalent” means in respect of any Note, the amount of Dollars
specified for such Note in the Request for Purchase relating to such Note.
“Dollars” and “$” shall mean lawful currency of the United States of America.
“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders- in-council, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority;
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release or presence of any
Hazardous Material or to health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) the presence of or exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Equal and Ratable Liens” is defined in Section 10.2.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
 
Schedule B-6




--------------------------------------------------------------------------------










“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Sections 302, 303,
304 and 305 of ERISA and Sections 412, 430, 431, 432 and 436 of the Code, is
treated as a single employer under Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Multiemployer Plan of an “accumulated funding deficiency” (as
defined in Sections 412 and 431 of the Code or Sections 302 and 304 of ERISA),
whether or not waived, or the determination that any Multiemployer Plan is in
either “endangered status” or “critical status” (as defined in Section 432 of
the Code or Section 305 of ERISA), or the failure of any Plan that is not a
Multiemployer Plan to satisfy the minimum funding standards of Sections 412 and
430 of the Code or Sections 302 and 303 of ERISA, or the determination that any
Plan that is not a Multiemployer Plan is in “at- risk” status (as defined in
Section 430(i) of the Code or Section 303(i) of ERISA) or the imposition of any
lien on the Company or any of its ERISA Affiliates pursuant to Section 430(k) of
the Code or Section 303(k) of ERISA; (c) the filing pursuant to Section 412(c)
of the Code or Section 303(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Company or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Company or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Company or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
“Euro” and “€” means the single currency of Participating Member States of the
European Union.
“Euro Equivalent” means the principal amount of Notes specified by the Company
in a Request for Purchase (expressed in Dollars), converted into Euros at the
rate of exchange determined by MetLife at the time the Company accepts the
relevant Quotation pursuant to Section 2.2(e).
“Event of Default” is defined in Section 11.
“Excluded Foreign Subsidiary” means any Foreign Subsidiary that is a borrower or
guarantor under a Material Credit Facility, but does not Guarantee Indebtedness
of the Company or any US Subsidiaries under a Material Credit Facility.
“Executive Order” has the meaning assigned to such term in the definition of
“Sanctions Laws and Regulations”.
 
Schedule B-7




--------------------------------------------------------------------------------










“Facility” is defined in Section 2.2(a).
“Foreign Subsidiary” means each Subsidiary that is organized outside of the
United States of America, any state thereof or the District of Columbia.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.
“Hazardous Material” means all explosive or radioactive substances or wastes and
all hazardous or toxic substances, contaminants, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
“Hedge Treasury Note(s)” means, with respect to any Accepted Note, the United
States Treasury Note or Notes whose duration (as determined by MetLife) most
closely matches the duration of such Accepted Note.
“holder” means, with respect to any Note the Person in whose name such Note is
registered in the register maintained by the Company pursuant to
Section 13.1; provided, however, that if such Person is a nominee, then for the
purposes of Sections 9.1, 9.2, 9.6, 12, 17.2 and 18 and any related definitions
in this Schedule B, “holder” shall mean the beneficial owner of such Note whose
name and address appears in such register.
 
Schedule B-8




--------------------------------------------------------------------------------










“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, and (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.
“INHAM Exemption” is defined in Section 6.2(e).
“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 10% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.
“ISDA Master Agreement” is defined in Section 8.10.
“Issuance Fee” is defined in Section 2.2(g)(i).
“Issuance Period” is defined in Section 2.2(b).
“ITA” means the Income Tax Act (Canada) and the regulations thereunder or any
successor law purported to cover the same subject matter, as amended from time
to time.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities securing any
Indebtedness.
“Make-Whole Amount” is defined in Section 8.6.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition, of the Company and the Subsidiaries
taken as a whole, or (b) the validity, legality, binding effect or
enforceability of this Agreement or any of the other Transaction Documents or
the rights or remedies of the holders of the Notes hereunder or thereunder.
 
Schedule B-9




--------------------------------------------------------------------------------










“Material Credit Facility” means, as to the Company and its Subsidiaries,
(a) the NYL Agreement, including any renewals, extensions, amendments,
supplements, restatements, replacements or refinancings thereof;
(b) the Bank Agreement, including any renewals, extensions, amendments,
supplements, restatements, replacements or refinancings thereof;
(c) the Prudential Agreement, including any renewals, extensions, amendments,
supplements, restatements, replacements or refinancings thereof; and
(d) any other agreement(s) creating or evidencing indebtedness for borrowed
money entered into on or after the date hereof by the Company or the Company and
any Subsidiary as co-obligors on Indebtedness of the Company, or in respect of
which the Company or any Subsidiary otherwise provides a guarantee or other
credit support for indebtedness of the Company or any other Subsidiary (“Credit
Facility”), in a principal amount outstanding or available for borrowing equal
to or greater than $50,000,000 (or the equivalent of such amount in the relevant
currency of payment, determined as of the date of the closing of such facility
based on the exchange rate of such other currency).
“Material Foreign Subsidiary” means a Subsidiary of the Company organized in a
jurisdiction outside of the United States of America which by itself or together
with its Subsidiaries, accounts (excluding intercompany receivables and
goodwill) for a portion of assets or EBITDA comprising 5% or more of the
Company’s consolidated assets or Consolidated EBITDA as of the end of or for the
most recently ended Reference Period.
“Material Indebtedness” means Indebtedness (other than the Notes), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Company and its Subsidiaries in an aggregate principal amount exceeding
$15,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Company or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Company or such Subsidiary would be required
to pay if such Swap Agreement were terminated at such time.
“Material Subsidiaries” means, collectively, the Material Foreign Subsidiaries
and the Material US Subsidiaries.
“Material US Subsidiary” means a Subsidiary of the Company organized in a
jurisdiction within the United States of America which (a) is a Subsidiary
Guarantor or (b) by itself or together with its Subsidiaries, accounts
(excluding intercompany receivables and goodwill) for a portion of assets or
EBITDA comprising 5% or more of the Company’s consolidated assets or
Consolidated EBITDA as of the end of or for the most recently ended Reference
Period.
 
Schedule B-10




--------------------------------------------------------------------------------










“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“MetLife” is defined in the addressee line to this Agreement.
“MetLife Affiliate” means any Affiliate of MetLife.
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“NAIC Annual Statement” is defined in Section 6.2(a).
“Net Gain” is defined in Section 8.10.
“Net Loss” is defined in Section 8.10.
“Net Proceeds Amount” means, with respect to any asset disposition of any asset
by the Company or any Subsidiary thereof, an amount equal to the difference of
(a) the aggregate amount of consideration (valued at the fair market value
thereof by the Company or such Subsidiary in good faith) received by the Company
or Subsidiary in respect of such asset disposition, minus (b) all applicable
taxes and all ordinary and reasonable out-of-pocket costs and expenses actually
incurred by the Company or Subsidiary in connection with such asset disposition.
“New Swap Agreement” is defined in Section 8.6(b).
“New York Business Day” means any day other than a Saturday, a Sunday or a day
on which commercial banks in New York City are required or authorized to be
closed.
“Non-Dollar Delayed Delivery Fee” is defined in Section 2.2(g)(ii)(B).
“Non-Swapped Note” means any Note other than a Swapped Note.
“Notes” is defined in Section 1.2.
“NYL Agreement” means that certain Note Purchase Agreement dated as of
December 11, 2013, by and among IDEXX Laboratories, Inc., New York Life
Insurance Company, and the other purchasers party thereto from time to time, as
such agreement is amended, restated, supplemented or otherwise modified from
time to time.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of any Credit Party arising under any Transaction Document,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Company or any other Credit Party of any
proceeding under any debtor relief laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
 
Schedule B-11




--------------------------------------------------------------------------------










“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
“Original Swap Agreement” is defined in Section 8.6(b).
“Other Currency” is defined in Section 22.8.
“Overnight Investment Rate” means (a) with respect to an Accepted Note
denominated in Sterling, the actual rate of interest, if any received by the
Purchaser which intends to purchase such Accepted Note on the overnight deposit
of Sterling designated for the purchase of such Accepted Note and (b) with
respect to an Accepted Note denominated in Euros, the actual rate of interest,
if any received by the Purchaser which intends to purchase such Accepted Note on
the overnight deposit of Euros designated for the purchase of such Accepted
Note, it being understood in each case that reasonable efforts will be made by
or on behalf of the Purchaser to make any such deposit in an interest bearing
account.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 9.4;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 9.4;
(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;
(d) pledges or deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 11;
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary; and
 
Schedule B-12




--------------------------------------------------------------------------------










(g) Liens in respect of social regulations or benefit plans imposed by
Governmental Authorities of foreign countries in which the Credit Parties or
their Affiliates conduct business;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Investments” means:
(h) investments by the Company in its Subsidiaries (or Persons that become
Subsidiaries at the time of such investment);
(i) investments by Subsidiaries in other Subsidiaries (or Persons that become
Subsidiaries at the time of such investment);
(j) loans or advances made by the Company to any Subsidiary or made by any
Subsidiary to a Company or any other Subsidiary;
(k) Guarantees constituting Indebtedness not prohibited by Section 10.1;
(l) investments pursuant to Acquisitions; and
(m) investments in non-Subsidiaries (not constituting an Acquisition); provided,
that all such investments after the date hereof shall not exceed, in the
aggregate, an amount equal to 20% of the Company’s consolidated assets for the
most recently ended fiscal quarter for which financial statements are available
prior to such investment.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Priority Debt” means, at any time, without duplication, the sum of
(i) Indebtedness or other liabilities or obligations of the Company or any
Subsidiaries secured by Liens (other than Liens permitted under clauses
(a) through (h) of Section 10.2 and any Equal and Ratable Liens), plus
(ii) Indebtedness of Subsidiaries of the Company other than Indebtedness
permitted under clauses (a) through (h) of Section 10.1.
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
 
Schedule B-13




--------------------------------------------------------------------------------










“Property Reinvestment Application” means, with respect to any asset
disposition, the application of the Net Proceeds Amount (or a portion thereof)
with respect to such asset disposition to the acquisition by the Company or any
Subsidiary of fixed or capital assets of the Company or any Subsidiary or any
other assets or property to be used in the business of such Person.
“Prudential Agreement” means that certain Note Purchase and Private Shelf
Agreement, dated as of July 21, 2014 by and among the Company, Prudential
Investment Management, Inc., and the purchasers party thereto from time to time,
as such agreement is amended, restated, supplemented or otherwise modified from
time to time.
“PTE” is defined in Section 6.2(a).
“Purchaser” is defined in the addressee line to this Agreement.
“QPAM Exemption” is defined in Section 6.2(d).
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
“Quotation” shall have the meaning provided in paragraph 2.2(d).
“Ratable Portion” is defined in Section 8.9.
“Rate of Interest” means, with respect to any Accepted Note, the rate of
interest fixed for such Note.
“Reference Period” means, as of the last day of any fiscal quarter, the period
of four (4) consecutive fiscal quarters of the Company and its Subsidiaries
ending on such date.
“Reinvestment Yield” is defined in Section 8.6.
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
“Remaining Average Life” is defined in Section 8.6.
“Remaining Scheduled Payments” is defined in Section 8.6.
“Reported” is defined in Section 8.6.
“Request for Purchase” is defined in Section 2.2(c).
“Required Holders” means, at any time, the holders of more than 50% in principal
amount of the Notes (without regard to Series) at the time outstanding
(exclusive of Notes then owned by the Company or any of its Affiliates).
“Rescheduled Closing Day” is defined in Section 3.3.
 
Schedule B-14




--------------------------------------------------------------------------------










“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
“Sanctions Laws and Regulations” means, collectively, (a) any sanctions,
prohibitions or requirements imposed by any executive order (an “Executive
Order”) or by any sanctions program administered by OFAC, and (B) any sanctions
measures imposed by the United Nations Security Council, the European Union or
the United Kingdom.
“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.
“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Senior Financial Officer” means the chief executive officer, chief financial
officer, treasurer or Vice President of Corporate Finance of the Company.
“Senior Indebtedness” means and includes any Indebtedness of the Company or any
Subsidiary thereof owing to any Person other than the Company, a Subsidiary
thereof or an Affiliate and which is not expressed to be junior or subordinate
to any other Indebtedness of the Company or any Subsidiary.
“Series” is defined in Section 1.2.
“Series A/B Closing” is defined in Section 3.1.
“Series A/B Closing Day” is defined in Section 3.1.
“Series A Notes” is defined in Section 1.1.
“Series A Purchaser” is defined in the addressee line to this Agreement.
“Series B Notes” is defined in Section 1.1.
“Series B Purchaser” is defined in the addressee line to this Agreement.
“Settlement Date” is defined in Section 8.6.
“Shelf Closing” means, with respect to any Series of Shelf Notes, the closing of
the sale and purchase of such Series of Shelf Notes.
“Shelf Notes” is defined in Section 1.2.
“Source” is defined in Section 6.2.
 
Schedule B-15




--------------------------------------------------------------------------------










“Specified Currency” is defined in Section 22.8.
“Sterling” and “£” means the lawful currency of the United Kingdom prior to the
United Kingdom becoming a Participating Member State.
“Sterling Equivalent” means the principal amount of Notes specified by the
Issuer in a Request for Purchase (expressed in Dollars), converted into Sterling
at the rate of exchange determined by MetLife at the time the Company accepts
the relevant Quotation pursuant to Section 2.2(e).
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any direct or indirect subsidiary of the Company.
“Subsidiary Guarantors” means those Subsidiaries of the Company that execute and
deliver a Subsidiary Guarantee Agreement.
“Subsidiary Guarantee Agreement” is defined in Section 4.11.
“Substitute Purchaser” is defined in Section 21.
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
“Swap Agreement” (a) other than as used in Section 8.6(b) and Section 8.10,
means any agreement with respect to any swap, forward, future or derivative
transaction, or any option or similar agreement, involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities (or prices thereof), or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value or any
similar transaction or any combination of these transactions; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Company or the Subsidiaries shall be a Swap Agreement, and (b) as used in
Section 8.6(b) and Section 8.10, has the meaning provided in Section 8.6(b).
“Swap Breakage Amount” is defined in Section 8.10.
“Swapped Note” is defined in Section 8.6(b).
 
Schedule B-16




--------------------------------------------------------------------------------










“Swapped Note Called Notional Amount” is defined in Section 8.6(b).
“Swapped Note Called Principal” is defined in Section 8.6(b).
“Swapped Note Settlement Date” is defined in Section 8.6(b).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of a tax imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.
“Transaction Documents” means this Agreement, the Notes and each Subsidiary
Guarantee Agreement.
“Transactions” means the execution, delivery and performance by each Credit
Party of the Transaction Documents to which it is or is to be a party, the
issuance of the Notes and the use of the proceeds thereof.
“U.S. Dollar Equivalent” means, with respect to any Note or Accepted Note
denominated or to be denominated in any Accepted Currency other than Dollars
(“Non-Dollar Notes”), the Dollar equivalent of the principal amount of such
Non-Dollar Notes, in each case, as set forth in the records of MetLife.
“US Subsidiary” means any Subsidiary that is organized under the laws of the
United States of America, any state thereof or the District of Columbia.
“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof’ and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Sections, Exhibits
and Schedules shall be construed
 
Schedule B-17




--------------------------------------------------------------------------------










to refer to Sections of, and Exhibits and Schedules to, this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible assets and properties, including
cash, securities, accounts and contract rights.
 
Schedule B-18




--------------------------------------------------------------------------------










EXHIBIT 1-A
[Form of Series A Note]
IDEXX LABORATORIES, INC.
3.25% Series A Senior Note Due February 12, 2022
 
 
 
 
No. RA-[            ]
 
[Date]
 
 
U.S. $ [                    ]
 
PPN: 45168D B#0

FOR VALUE RECEIVED, the undersigned, IDEXX LABORATORIES, INC. (herein called the
“Company”), a corporation organized and existing under the laws of Delaware,
hereby promises to pay to [                    ], or registered assigns, the
principal sum of [                    ] DOLLARS (or so much thereof as shall not
have been prepaid) on February 12, 2022, with interest (computed on the basis of
a 360-day year of twelve 30-day months) (a) on the unpaid balance thereof at the
rate of 3.25% per annum from the date hereof, payable semiannually, on the 12th
day of February and August in each year, commencing with the February or August
next succeeding the date hereof, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, on any overdue payment
of interest and, during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
(the “Default Rate”) from time to time equal to 5.25%, payable semiannually as
aforesaid (or, at the option of the registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
JPMorgan Chase Bank, N.A. or at such other place as the Company shall have
designated by written notice to the holder of this Note as provided in the Note
Purchase Agreement referred to below.
This Note is one of a series of Series A Senior Notes (herein called the
“Notes”) issued pursuant to the Multicurrency Note Purchase and Private Shelf
Agreement, dated as of December 19, 2014 (as from time to time amended, the
“Note Purchase Agreement”), between the Company, Metropolitan Life Insurance
Company and each MetLife Affiliate which becomes a party thereto and is entitled
to the benefits thereof. Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representation set forth in Section 6.2 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, accompanied by a
written instrument of transfer duly executed by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.
 
Exhibit 1-A-1




--------------------------------------------------------------------------------










This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.
 
 
 
 
IDEXX LABORATORIES, INC.
 
 
By:
 
 
 
 
 
Name:
 
 
Title:
 
 

 
Exhibit 1-A-2




--------------------------------------------------------------------------------










EXHIBIT 1-B
[Form of Series B Note]
IDEXX LABORATORIES, INC.
3.72% Series B Senior Note Due February 12, 2027
 
 
 
 
No. RB-[            ]
 
[Date]
 
 
U.S. $ [                    ]
 
PPN: 45168D C*3

FOR VALUE RECEIVED, the undersigned, IDEXX LABORATORIES, INC. (herein called the
“Company”), a corporation organized and existing under the laws of Delaware,
hereby promises to pay to [                    ], or registered assigns, the
principal sum of [                    ] DOLLARS (or so much thereof as shall not
have been prepaid) on February 12, 2027, with interest (computed on the basis of
a 360-day year of twelve 30-day months) (a) on the unpaid balance thereof at the
rate of 3.72% per annum from the date hereof, payable semiannually, on the 12th
day of February and August in each year, commencing with the February or August
next succeeding the date hereof, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, on any overdue payment
of interest and, during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
(the “Default Rate”) from time to time equal to 5.72%, payable semiannually as
aforesaid (or, at the option of the registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
JPMorgan Chase Bank, N.A. or at such other place as the Company shall have
designated by written notice to the holder of this Note as provided in the Note
Purchase Agreement referred to below.
This Note is one of a series of Series B Senior Notes (herein called the
“Notes”) issued pursuant to the Multicurrency Note Purchase and Private Shelf
Agreement, dated as of December 19, 2014 (as from time to time amended, the
“Note Purchase Agreement”), between the Company, Metropolitan Life Insurance
Company and each MetLife Affiliate which becomes a party thereto and is entitled
to the benefits thereof. Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representation set forth in Section 6.2 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, accompanied by a
written instrument of transfer duly executed by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.
 
Exhibit 1-B-1




--------------------------------------------------------------------------------










This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.
 
 
 
 
IDEXX LABORATORIES, INC.
 
 
 
By:
 
 
 
 
 
Name:
 
 
Title:
 
 

 
Exhibit 1-B-2




--------------------------------------------------------------------------------










EXHIBIT 1-C
[Form of Shelf Note]
IDEXX LABORATORIES, INC.
 
 
 
 
No. [            ]
 
[Date]

PPN [                    ]
ORIGINAL PRINCIPAL AMOUNT:
ORIGINAL ISSUE DATE:
INTEREST PERIOD AND INTEREST PAYMENT DATES:
FINAL MATURITY DATE:
PRINCIPAL PREPAYMENT DATES AND AMOUNTS:
FOR VALUE RECEIVED, the undersigned, IDEXX LABORATORIES, INC. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [                    ], or registered
assigns, the principal sum of [                    ] [DOLLARS][EUROS][STERLING]
[on the Final Maturity Date specified above (or so much thereof as shall not
have been prepaid),][, payable on the Principal Prepayment Dates and in the
amounts specified above, and on the Final Maturity Date specified above in an
amount equal to the unpaid balance of the principal hereof,] with interest
[(computed on the basis of a 360-day year of twelve 30 day months - for Dollar
denominated Note or Euro denominated Note)] [(computed on the basis of a 365-day
year - for Sterling denominated Note)] (a) on the unpaid balance hereof at the
Interest Rate per annum specified above, payable on each Interest Payment Date
specified above and on the Final Maturity Date specified above, commencing with
the Interest Payment Date next succeeding the date hereof, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, on any overdue payment of interest and, during the continuance of an Event
of Default, on such unpaid balance and on any overdue payment of any Make Whole
Amount, at a rate per annum (the “Default Rate”) from time to time equal to 2%
over the interest rate specified above, payable on each Interest Payment Date as
aforesaid (or, at the option of the registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount [and Net Loss]
with respect to this Note are to be made in lawful money of the [United States
of America] [United Kingdom] [the single currency of the European Union] at
JPMorgan Chase Bank, N.A. in [New York] [London, England] [Frankfurt, Germany]
or at such other place as the Company shall have designated by written notice to
the holder of this Note as provided in the Note Purchase Agreement referred to
below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Multicurrency Note Purchase and Private Shelf Agreement, dated
as of December 19, 2014 (as from time to time amended, the “Note Purchase
Agreement”), between the Company, Metropolitan Life Insurance Company and each
MetLife Affiliate which becomes a party thereto and is entitled to the benefits
thereof. Each holder of this Note will be deemed, by its acceptance hereof, to
have (i) agreed to the confidentiality provisions set forth in Section 20
 
Exhibit 1-C-1




--------------------------------------------------------------------------------










of the Note Purchase Agreement and (ii) made the representation set forth in
Section 6.2 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
[The Company will make required prepayments of principal on the dates and in the
amounts specified above and in the Note Purchase Agreement.] This Note is [also]
subject to [optional] prepayment, in whole or from time to time in part, at the
times and on the terms specified in the Note Purchase Agreement, but not
otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount [and Net Loss]) and with the effect
provided in the Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.
 
 
 
 
IDEXX LABORATORIES, INC.
 
 
By:
 
 
 
 
 
Name:
 
 
Title:
 
 

 
Exhibit 1-C-2




--------------------------------------------------------------------------------










EXHIBIT 2(c)
[FORM OF REQUEST FOR PURCHASE]
[                    ]
Reference is made to the Multicurrency Note Purchase and Private Shelf Agreement
(as amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), dated as of December 19, 2014, between IDEXX LABORATORIES, INC.
(the “Company”), on the one hand, and Metropolitan Life Insurance Company
(“MetLife”), the Series A Purchasers, the Series B Purchasers and each MetLife
Affiliate which becomes party thereto, on the other hand. Capitalized terms used
and not otherwise defined herein shall have the respective meanings specified in
the Agreement.
Pursuant to Section 2.2(c) of the Agreement, the Company hereby makes the
following Request for Purchase:
 
 
1.
Currency: [Dollars / Sterling / Euros]

 
 
2.
Aggregate principal amount of
the Shelf Notes covered hereby
(the “Notes”) [$][£][€]1

 
 
3.
Interest Rate
Interest Payment Period: [quarterly or semiannually in arrears]

 
 
4.
Individual specifications of the Notes:

 
 
 
 
 
 
 
 
Principal
Amount
 
Final Maturity
Date
 
Principal
Prepayment
Dates and
Amounts
 
Interest
Payment
Period
 
 
 
 
 
 
[            ] in arrears

 
 
5.
Use of proceeds of the Notes:

 
 
6.
Proposed day for the closing of the purchase and sale of the Notes:

 
 
7.
The purchase price of the Notes is to be transferred to:

 




--------------------------------------------------------------------------------




 
 
 
Name and Address
and ABA Routing
Number of Bank
 
Number of
Account

 

--------------------------------------------------------------------------------

1


Minimum principal amount of $10,000,000 (or its equivalent in Sterling or
Euros).

 
Exhibit 2(c)-1




--------------------------------------------------------------------------------










 
8.
The Company certifies that (a) [except as set forth on Exhibit A hereto,] the
representations and warranties contained in Section 5 of the Agreement are true
on and as of the date of this Request for Purchase and (b) that there exists on
the date of this Request for Purchase no Event of Default or Default.

 
 
9.
The Issuance Fee to be paid pursuant to the Agreement will be paid by the
Company on the closing date.

 
 
 
 
 
 
 
 
Dated:
 
 
 
[                     ]
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
        Authorized Officer

 
Exhibit 2(c)-2




--------------------------------------------------------------------------------










EXHIBIT A
SUPPLEMENTAL REPRESENTATIONS
The Section references hereinafter set forth correspond to the similar sections
of the Agreement which are supplemented hereby:
 
Exhibit 2(c)-3




--------------------------------------------------------------------------------










EXHIBIT 2(e)
[FORM OF CONFIRMATION OF ACCEPTANCE]
Reference is made to the Multicurrency Note Purchase and Private Shelf Agreement
(as amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), dated as of December 19, 2014 between IDEXX LABORATORIES, INC.
(the “Company”), on the one hand, and Metropolitan Life Insurance Company
(“MetLife”), the Series A Purchasers, the Series B Purchasers and each MetLife
Affiliate which becomes party thereto, on the other hand. All terms used herein
that are defined in the Agreement have the respective meanings specified in the
Agreement.
MetLife or the MetLife Affiliate which is named below as a Purchaser of Shelf
Notes hereby confirms the representations as to such Shelf Notes set forth in
Section 6 of the Agreement, and agrees to be bound by the provisions of the
Agreement applicable to the Purchasers or holders of the Notes.
Pursuant to Section 2.2(e) of the Agreement, an Acceptance with respect to the
following Accepted Notes is hereby confirmed:
 
 
1.
Accepted Notes: Aggregate principal amount $

 
 
(A)
(a)   Name of Purchaser:

 
 
(b)
Principal amount:

 
 
(c)
Final maturity date:

 
 
(d)
Principal prepayment dates and amounts:

 
 
(e)
Interest rate:

 
 
(f)
Interest payment period: [            ] in arrears

 
 
(g)
Payment and notice instructions: As set forth on attached Purchaser Schedule

 
 
(h)
Swap Description (if applicable): As attached hereto.

 
 
(B)
(a)   Name of Purchaser:

 
 
(a)
Principal amount:

 
 
(b)
Final maturity date:

 




--------------------------------------------------------------------------------




 
(c)
Principal prepayment dates and amounts:

 
 
(d)
Interest rate:

 
 
(e)
Interest payment period: [            ] in arrears

 
 
(f)
Payment and notice instructions: As set forth on attached Purchaser Schedule

 
 
(g)
Swap Description (if applicable): As attached hereto.

 
 
[(C),
(D) same information as above.]

 
Exhibit 2(e)-1




--------------------------------------------------------------------------------










 
2.
Closing Day:

 
 
 
 
[                     ]
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
Dated:
 
 
 
 
 
 
METROPOLITAN LIFE INSURANCE COMPANY
 
 
By:
 
 
 
 
 
 
 
        Vice President
 
[METLIFE AFFILIATE]
 
 
By:
 
 
 
 
 
 
 
        Vice President

[ATTACH PURCHASER SCHEDULES]
 
Exhibit 2(e)-2




--------------------------------------------------------------------------------










EXHIBIT 4.4(a)
FORMS OF OPINIONS OF SPECIAL COUNSEL
TO THE COMPANY
The following opinions are to be provided by United States counsel for the
Company, subject to customary assumptions, limitations and qualifications. All
capitalized terms used herein without definition shall have the meanings
ascribed thereto in the Note Purchase Agreement.
1. Each of the Company, Operations, Reference and OPTI is a corporation validly
existing and in good standing under the laws of the State of Delaware, and has
all requisite corporate power and authority to conduct its business as it is, to
our knowledge, currently conducted. Distribution is a corporation validly
existing and in good standing under the laws of the Commonwealth of
Massachusetts, and has all requisite corporate power and authority to conduct
its business as it is, to our knowledge, currently conducted.
2. Each of the Credit Parties has all requisite corporate power and authority to
execute and deliver, and to perform its obligations under, each Transaction
Document to which it is a party and to consummate the transactions contemplated
thereby.
3. The execution and delivery by each of the Credit Parties of each Transaction
Document to which it is a party and the consummation by the Credit Parties of
the transactions contemplated thereby have been duly authorized by all necessary
corporate action on the part of Credit Parties.
4. Each of the Transaction Documents has been duly executed and delivered by
each of the Credit Parties party thereto and constitutes the legal, valid and
binding obligation of the applicable Credit Party, enforceable against the
applicable Credit Party in accordance with its respective terms.
5. The execution and delivery by each of the Credit Parties of each of the
Transaction Documents to which it is a party, and the consummation of the
transactions contemplated thereby, do not (a) violate the provisions of the
Charter or the By-Laws of such Credit Party, each as amended to date,
(b) violate the provisions of the state laws of the State of New York, the DGCL
or the federal laws of the United States of America, applicable to the Credit
Parties, or (c) contravene, result in any breach of, or constitute a default
under the NYL Agreement or the Bank Agreement.
6. No authorization, approval or consent of, and no filing or registration with,
any U.S. federal or New York or Massachusetts state governmental or regulatory
authority or agency, or any Delaware state governmental or regulatory authority
or agency under the DGCL, is required on the part of the Credit Parties for the
execution or delivery by each Credit Party of the Transaction Documents to which
it is a party or the consummation by the Credit Parties of the transactions
contemplated thereby.
 
Exhibit 4.4(a)-1




--------------------------------------------------------------------------------










7. No registration under the Securities Act of 1933, as amended, of the Notes,
and no qualification of an indenture under the Trust Indenture Act of 1939, as
amended, is required in connection with the offer and sale on the date hereof of
the Notes by the Company to the Purchasers in the manner governed by the
Agreement.
8. The issuance of the Notes and the use of the proceeds from the sale of the
Notes in accordance with the provisions of and as contemplated by the Agreement
do not violate Regulation T, U or X of the Board of Governors of the Federal
Reserve System.
9. The Company is not an investment company required to register under the
Investment Company Act of 1940, as amended.
 
Exhibit 4.4(a)-2




--------------------------------------------------------------------------------










EXHIBIT 4.4(b)
Form of Opinion of Special Counsel
to The Purchasers
[To Be Provided on a Case by Case Basis]
 
Exhibit 4.4(b)-1




--------------------------------------------------------------------------------










EXHIBIT 4.11
Form of Subsidiary Guarantee Agreement
See attached
 
Exhibit 4.11




--------------------------------------------------------------------------------










 
 

--------------------------------------------------------------------------------

SUBSIDIARY GUARANTEE AGREEMENT
Dated as of February 12, 2015
of
IDEXX Distribution, Inc., a Massachusetts corporation
IDEXX Operations, Inc., a Delaware corporation
IDEXX Reference Laboratories, Inc., a Delaware corporation
OPTI Medical Systems, Inc., a Delaware corporation
 
 
 

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



SUBSIDIARY GUARANTEE AGREEMENT
THIS SUBSIDIARY GUARANTEE AGREEMENT, dated as of February 12, 2015 (this
“Guaranty Agreement”), is made by each of the undersigned (each a “Guarantor”
and, together with each of the other signatories hereto and any other entities
from time to time parties hereto pursuant to Section 14.1 hereof, the
“Guarantors”) in favor of the Purchasers (as defined below) and the other
holders from time to time of the Notes (as defined below). The Purchasers and
such other holders are herein collectively called the “holders” and individually
a “holder.”
PRELIMINARY STATEMENTS:
I. IDEXX Laboratories, Inc., a Delaware corporation (the “Company”), has entered
into a Multicurrency Note Purchase and Private Shelf Agreement dated as of
December 19, 2014 (as amended, modified, supplemented or restated from time to
time, the “Note Agreement”) with the Persons listed on the signature pages
thereto (the “Purchasers”). Capitalized terms used herein have the meanings
specified in the Note Agreement unless otherwise defined herein.
II. The Company has authorized the issuance, pursuant to the Note Agreement, of
(i) 3.25% Series A Senior Notes due February 12, 2022 in the aggregate principal
amount of $75,000,000 (the “Series A Notes”); (ii) 3.72% Series B Senior Notes
due February 12, 2027 in the aggregate principal amount of $75,000,000 (the
“Series B Notes”); and (iii) additional senior promissory notes in the aggregate
principal amount of up to $50,000,000 (or the equivalent thereof in other
currencies) (the “Shelf Notes”). Pursuant to the Note Agreement, the Company
proposes to issue and sell its Series A Notes and its Series B Notes
(collectively, the “Initial Notes”) on the Series A/B Closing Day. The Initial
Notes, the Shelf Notes and any other Notes that may from time to time be issued
pursuant to the Note Agreement (including any notes issued in substitution for
any of the Notes) are herein collectively called the “Notes” and each
individually a “Note”.
III. It is a condition to the agreement of the Purchasers to purchase the Notes
that this Guaranty Agreement shall have been executed and delivered by each
Guarantor and shall be in full force and effect.
IV. Each Guarantor will receive direct and indirect benefits from the financing
arrangements contemplated by the Note Agreement, and the incurrence of such
obligations is in the best interests of such Guarantor.




--------------------------------------------------------------------------------










NOW THEREFORE, in compliance with the Note Agreement, and in consideration of,
the execution and delivery of the Note Agreement and the purchase of the Notes
by each of the Purchasers, each Guarantor hereby covenants and agrees with, and
represents and warrants to each of the holders as follows:
SECTION 1. GUARANTY.
Each Guarantor hereby irrevocably, unconditionally and jointly and severally
with the other Guarantors guarantees to each holder, the due and punctual
payment in full of (a) the principal of, Make-Whole Amount, if any, Net Loss, if
any, and interest on (including, without limitation, interest accruing after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), and any other amounts due
under, the Notes when and as the same shall become due and payable (whether at
stated maturity or by required or optional prepayment or by acceleration or
otherwise) and (b) any other sums which may become due under the terms and
provisions of the Notes, the Note Agreement or any other instrument referred to
therein, (all such obligations described in clauses (a) and (b) above are herein
called the “Guaranteed Obligations”). The guaranty in the preceding sentence is
an absolute, present and continuing guaranty of payment and not of
collectibility and is in no way conditional or contingent upon any attempt to
collect from the Company or any other guarantor of the Notes (including, without
limitation, any other Guarantor hereunder) or upon any other action, occurrence
or circumstance whatsoever. In the event that the Company shall fail so to pay
any of such Guaranteed Obligations, each Guarantor agrees to pay the same when
due to the holders entitled thereto, without demand, presentment, protest or
notice of any kind, in the applicable currency of the obligation, pursuant to
the requirements for payment specified in the Notes and the Note Agreement. Each
default in payment of any of the Guaranteed Obligations shall give rise to a
separate cause of action hereunder and separate suits may be brought hereunder
as each cause of action arises. Each Guarantor agrees that the Notes issued in
connection with the Note Agreement may (but need not) make reference to this
Guaranty Agreement.
Each Guarantor agrees to pay and to indemnify and save each holder harmless from
and against any damage, loss, cost or expense (including attorneys’ fees) which
such holder may incur or be subject to as a consequence, direct or indirect, of
(x) any breach by such Guarantor, by any other Guarantor or by the Company of
any warranty, covenant, term or condition in, or the occurrence of any default
under, this Guaranty Agreement, the Notes, the Note Agreement or any other
instrument referred to therein, together with all expenses resulting from the
compromise or defense of any claims or liabilities arising as a result of any
such breach or default, (y) any legal action commenced to challenge the validity
or enforceability of this Guaranty Agreement, the Notes, the Note Agreement or
any other instrument referred to therein and (z) enforcing or defending (or
determining whether or how to enforce or defend) the provisions of this Guaranty
Agreement.
Each Guarantor hereby acknowledges and agrees that such Guarantor’s liability
hereunder is joint and several with the other Guarantors and any other Person(s)
who may guarantee the obligations and Indebtedness under and in respect of the
Notes and the Note Agreement.




--------------------------------------------------------------------------------










Notwithstanding the foregoing provisions or any other provision of this Guaranty
Agreement, the Purchasers (on behalf of themselves and their successors and
assigns) and each Guarantor hereby agree that if at any time the Guaranteed
Obligations exceed the Maximum Guaranteed Amount determined as of such time with
regard to such Guarantor, then this Guaranty Agreement shall be automatically
amended to reduce the Guaranteed Obligations to the Maximum Guaranteed Amount.
Such amendment shall not require the written consent of any Guarantor or any
holder and shall be deemed to have been automatically consented to by each
Guarantor and each holder. Each Guarantor agrees that the Guaranteed Obligations
may at any time exceed the Maximum Guaranteed Amount without affecting or
impairing the obligation of such Guarantor. “Maximum Guaranteed Amount” means as
of the date of determination with respect to a Guarantor, the lesser of (a) the
amount of the Guaranteed Obligations outstanding on such date and (b) the
maximum amount that would not render such Guarantor’s liability under this
Guaranty Agreement subject to avoidance under Section 548 of the United States
Bankruptcy Code (or any successor provision) or any comparable provision of
applicable state law.
SECTION 2. OBLIGATIONS ABSOLUTE.
The obligations of each Guarantor hereunder shall be primary, absolute,
irrevocable and unconditional, irrespective of the validity or enforceability of
the Notes, the Note Agreement or any other instrument referred to therein, shall
not be subject to any counterclaim, setoff, deduction or defense based upon any
claim such Guarantor may have against the Company or any holder or otherwise,
and shall remain in full force and effect without regard to, and shall not be
released, discharged or in any way affected by, any circumstance or condition
whatsoever (whether or not such Guarantor shall have any knowledge or notice
thereof), including, without limitation: (a) any amendment to, modification of,
supplement to or restatement of the Notes, the Note Agreement or any other
instrument referred to therein (it being agreed that the obligations of each
Guarantor hereunder shall apply to the Notes, the Note Agreement or any such
other instrument as so amended, modified, supplemented or restated) or any
assignment or transfer of any thereof or of any interest therein, or any
furnishing, acceptance or release of any security for the Notes or the addition,
substitution or release of any other Guarantor or any other entity or other
Person primarily or secondarily liable in respect of the Guaranteed Obligations;
(b) any waiver, consent, extension, indulgence or other action or inaction under
or in respect of the Notes, the Note Agreement or any other instrument referred
to therein; (c) any bankruptcy, insolvency, arrangement, reorganization,
readjustment, composition, liquidation or similar proceeding with respect to the
Company or its property; (d) any merger, amalgamation or consolidation of any
Guarantor or of the Company into or with any other Person or any sale, lease or
transfer of any or all of the assets of any Guarantor or of the Company to any
Person; (e) any failure on the part of the Company for any reason to comply with
or perform any of the terms of any other agreement with any Guarantor; (f) any
failure on the part of any holder to obtain, maintain, register or otherwise
perfect any security; or (g) any other event or circumstance which might
otherwise constitute a legal or equitable discharge or defense of a guarantor
(whether or not similar to the foregoing), and in any event however material or
prejudicial it may be to any Guarantor or to any subrogation, contribution or




--------------------------------------------------------------------------------










reimbursement rights any Guarantor may otherwise have. Each Guarantor covenants
that its obligations hereunder will not be discharged except by indefeasible
payment in full in cash of all of the Guaranteed Obligations and all other
obligations hereunder.
SECTION 3. WAIVER.
Each Guarantor unconditionally waives to the fullest extent permitted by law,
(a) notice of acceptance hereof, of any action taken or omitted in reliance
hereon and of any default by the Company in the payment of any amounts due under
the Notes, the Note Agreement or any other instrument referred to therein, and
of any of the matters referred to in Section 2 hereof, (b) all notices which may
be required by statute, rule of law or otherwise to preserve any of the rights
of any holder against such Guarantor, including, without limitation, presentment
to or demand for payment from the Company or any Guarantor with respect to any
Note, notice to the Company or to any Guarantor of default or protest for
nonpayment or dishonor and the filing of claims with a court in the event of the
bankruptcy of the Company, (c) any right to require any holder to enforce,
assert or exercise any right, power or remedy including, without limitation, any
right, power or remedy conferred in the Note Agreement or the Notes, (d) any
requirement for diligence on the part of any holder and (e) any other act or
omission or thing or delay in doing any other act or thing which might in any
manner or to any extent vary the risk of such Guarantor or otherwise operate as
a discharge of such Guarantor or in any manner lessen the obligations of such
Guarantor hereunder.
SECTION 4. OBLIGATIONS UNIMPAIRED.
Each Guarantor authorizes the holders, without notice or demand to such
Guarantor or any other Guarantor and without affecting its obligations
hereunder, from time to time: (a) to renew, compromise, extend, accelerate or
otherwise change the time for payment of, all or any part of the Notes, the Note
Agreement or any other instrument referred to therein; (b) to change any of the
representations, covenants, events of default or any other terms or conditions
of or pertaining to the Notes, the Note Agreement or any other instrument
referred to therein, including, without limitation, decreases or increases in
amounts of principal, rates of interest, the Make-Whole Amount or any other
obligation; (c) to take and hold security for the payment of the Notes, the Note
Agreement or any other instrument referred to therein, for the performance of
this Guaranty Agreement or otherwise for the Indebtedness guaranteed hereby and
to exchange, enforce, waive, subordinate and release any such security; (d) to
apply any such security and to direct the order or manner of sale thereof as the
holders in their sole discretion may determine; (e) to obtain additional or
substitute endorsers or guarantors or release any other Guarantor or any other
Person or entity primarily or secondarily liable in respect of the Guaranteed
Obligations; (f) to exercise or refrain from exercising any rights against the
Company, any Guarantor or any other Person; and (g) to apply any sums, by
whomsoever paid or however realized, to the payment of the Guaranteed
Obligations and all other obligations owed hereunder. The holders shall have no
obligation to proceed against any additional or substitute endorsers or
guarantors or to pursue or exhaust any security provided by the Company, such
Guarantor or any other Guarantor or any other Person or to pursue any other
remedy available to the holders.




--------------------------------------------------------------------------------










If an event permitting the acceleration of the maturity of the principal amount
of any Notes shall exist and such acceleration shall at such time be prevented
or the right of any holder to receive any payment on account of the Guaranteed
Obligations shall at such time be delayed or otherwise affected by reason of the
pendency against the Company, any Guarantor or any other guarantors of a case or
proceeding under a bankruptcy or insolvency law, such Guarantor agrees that, for
purposes of this Guaranty Agreement and its obligations hereunder, the maturity
of such principal amount shall be deemed to have been accelerated with the same
effect as if the holder thereof had accelerated the same in accordance with the
terms of the Note Agreement, and such Guarantor shall forthwith pay such
accelerated Guaranteed Obligations.
SECTION 5. SUBROGATION AND SUBORDINATION.
(a) Each Guarantor will not exercise any rights which it may have acquired by
way of subrogation under this Guaranty Agreement, by any payment made hereunder
or otherwise, or accept any payment on account of such subrogation rights, or
any rights of reimbursement, contribution or indemnity or any rights or recourse
to any security for the Notes or this Guaranty Agreement unless and until all of
the Guaranteed Obligations shall have been indefeasibly paid in full in cash.
(b) Each Guarantor hereby subordinates the payment of all Indebtedness and other
obligations of the Company or any other guarantor of the Guaranteed Obligations
owing to such Guarantor, whether now existing or hereafter arising, including,
without limitation, all rights and claims described in clause (a) of this
Section 5, to the indefeasible payment in full in cash of all of the Guaranteed
Obligations. If the Required Holders so request, any such Indebtedness or other
obligations shall be enforced and performance received by such Guarantor as
trustee for the holders and the proceeds thereof shall be paid over to the
holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of any Guarantor under this Guaranty
Agreement.
(c) If any amount or other payment is made to or accepted by any Guarantor in
violation of any of the preceding clauses (a) and (b) of this Section 5, such
amount shall be deemed to have been paid to such Guarantor for the benefit of,
and held in trust for the benefit of, the holders and shall be paid over to the
holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of such Guarantor under this Guaranty
Agreement.
(d) Each Guarantor acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by the Note Agreement and
that its agreements set forth in this Guaranty Agreement (including this
Section 5) are knowingly made in contemplation of such benefits.




--------------------------------------------------------------------------------










(e) Each Guarantor hereby agrees that, to the extent that a Guarantor shall have
paid an amount hereunder to any holder that is greater than the net value of the
benefits received, directly or indirectly, by such paying Guarantor as a result
of the issuance and sale of the Notes (such net value, its “Proportionate
Share”), such paying Guarantor shall, subject to Section 5(a) and 5(b), be
entitled to contribution from any Guarantor that has not paid its Proportionate
Share of the Guaranteed Obligations. Any amount payable as a contribution under
this Section 5(e) shall be determined as of the date on which the related
payment is made by such Guarantor seeking contribution and each Guarantor
acknowledges that the right to contribution hereunder shall constitute an asset
of such Guarantor to which such contribution is owed. Notwithstanding the
foregoing, the provisions of this Section 5(e) shall in no respect limit the
obligations and liabilities of any Guarantor to the holders of the Notes
hereunder or under the Notes, the Note Agreement or any other document,
instrument or agreement executed in connection therewith, and each Guarantor
shall remain jointly and severally liable for the full payment and performance
of the Guaranteed Obligations.
SECTION 6. REINSTATEMENT OF GUARANTY.
This Guaranty Agreement shall continue to be effective, or be reinstated, as the
case may be, if and to the extent at any time payment, in whole or in part, of
any of the sums due to any holder on account of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned by a holder upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or any other guarantors, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Company or any other guarantors or any part of its or their property, or
otherwise, all as though such payments had not been made.
SECTION 7. [INTENTIONALLY OMITTED.]
SECTION 8. COVENANTS OF EACH GUARANTOR.
Each Guarantor hereby covenants and agrees that, so long as any part of the
Guaranteed Obligations shall remain outstanding, such Guarantor will perform and
observe, and cause each of its Subsidiaries to perform and observe, all of the
terms, covenants and agreements set forth in the Note Agreement on its or their
part to be performed or observed or that the Company has agreed to cause such
Guarantor or such Subsidiaries to perform or observe.




--------------------------------------------------------------------------------










SECTION 9. REPRESENTATIONS AND WARRANTIES OF EACH GUARANTOR.
Each Guarantor hereby represents and warrants to each holder that each of the
representations and warranties made by the Company as to its Subsidiaries or the
Credit Parties in respect of such Guarantor in the Note Agreement is true and
correct as to such Guarantor. Each Guarantor further represents and warrants to
each holder as follows:
SECTION 9.1. AUTHORIZATION, ETC. This Guaranty Agreement has been duly
authorized by all necessary corporate action on the part of such Guarantor, and
this Guaranty Agreement constitutes a legal, valid and binding obligation of
such Guarantor enforceable against such Guarantor in accordance with its terms,
except as such enforceability may be limited by (a) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (b) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
SECTION 9.2. SOLVENCY. Upon the execution and delivery hereof, such Guarantor
will be solvent, will be able to pay its debts as they mature, and will have
capital sufficient to carry on its business.
SECTION 10. TERM OF GUARANTY AGREEMENT.
This Guaranty Agreement and all guarantees, covenants and agreements of the
Guarantors contained herein shall continue in full force and effect and shall
not be discharged until such time as (i) all of the Guaranteed Obligations and
all other obligations hereunder shall be indefeasibly paid in full in cash and
(ii) the Issuance Period has expired, and shall be subject to reinstatement
pursuant to Section 6. For avoidance of doubt, the discharge or release of any
Guarantor under Section 22.11 of the Note Agreement does not discharge or
release any other Guarantors that have not satisfied the conditions of that
section unless this Section 10 shall have been fully satisfied.
SECTION 11. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.
All representations and warranties contained herein shall survive the execution
and delivery of this Guaranty Agreement and may be relied upon by any subsequent
holder, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder. All statements contained in any certificate or
other instrument delivered by or on behalf of a Guarantor pursuant to this
Guaranty Agreement shall be deemed representations and warranties of such
Guarantor under this Guaranty Agreement. Subject to the preceding sentence, this
Guaranty Agreement embodies the entire agreement and understanding between each
holder and the Guarantors and supersedes all prior agreements and understandings
relating to the subject matter hereof.




--------------------------------------------------------------------------------










SECTION 12. AMENDMENT AND WAIVER.
SECTION 12.1. REQUIREMENTS. Except as otherwise provided in the fourth paragraph
of Section 1 of this Guaranty Agreement, this Guaranty Agreement may be amended,
and the observance of any term hereof may be waived (either retroactively or
prospectively), with (and only with) the written consent of each Guarantor and
the Required Holders, except that no amendment or waiver (a) of any of the first
three paragraphs of Section 1 or any of the provisions of Sections 2, 3, 4, 5,
6, 10 or 12 hereof, or any defined term (as it is used therein), or (b) which
results in the limitation of the liability of any Guarantor hereunder (except to
the extent provided in the fourth paragraph of Section 1 of this Guaranty
Agreement) will be effective as to any holder unless consented to by such holder
in writing.
SECTION 12.2. SOLICITATION OF HOLDERS OF NOTES.
(a) Solicitation. Each Guarantor will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof. Each Guarantor will deliver executed or true and correct copies of each
amendment, waiver or consent effected pursuant to the provisions of this
Section 12.2 to each holder promptly following the date on which it is executed
and delivered by, or receives the consent or approval of, the requisite holders
of Notes.
(b) Payment. The Guarantors will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder as consideration for or as an inducement to the entering into by any
holder of any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted or other credit support concurrently provided, on the same terms,
ratably to each holder even if such holder did not consent to such waiver or
amendment.
(c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 12 by a holder that has transferred or has agreed to transfer its Notes
to the Company, any Subsidiary or any Affiliate (including any Guarantor) of the
Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.




--------------------------------------------------------------------------------










SECTION 12.3. BINDING EFFECT. Any amendment or waiver consented to as provided
in this Section 12 applies equally to all holders and is binding upon them and
upon each future holder and upon each Guarantor without regard to whether any
Note has been marked to indicate such amendment or waiver. No such amendment or
waiver will extend to or affect any obligation, covenant or agreement not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between a Guarantor and the holder nor any delay in exercising any
rights hereunder or under any Note shall operate as a waiver of any rights of
any holder. As used herein, the term “this Guaranty Agreement” and references
thereto shall mean this Guaranty Agreement as it may be amended, modified,
supplemented or restated from time to time.
SECTION 12.4. NOTES HELD BY COMPANY, ETC. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Guaranty Agreement, or have directed the
taking of any action provided herein to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by any Guarantor, the
Company or any of their respective Affiliates shall be deemed not to be
outstanding.
SECTION 13. NOTICES.
All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:
(a) if to any Guarantor, to such address as such Guarantor shall have specified
to the holders in writing, or
(b) if to any holder, to such holder at the addresses specified for such
communications set forth in Schedule A to the Note Agreement, or such other
address as such holder shall have specified to the Guarantors in writing.
SECTION 14. MISCELLANEOUS.
SECTION 14.1. SUCCESSORS AND ASSIGNS; JOINDER. All covenants and other
agreements contained in this Guaranty Agreement by or on behalf of any of the
parties hereto bind and inure to the benefit of their respective successors and
assigns whether so expressed or not. It is agreed and understood that any Person
may become a Guarantor hereunder by executing a Guarantor Supplement
substantially in the form of Exhibit A attached hereto and delivering the same
to the Holders. Any such Person shall thereafter be a “Guarantor” for all
purposes under this Guaranty Agreement.




--------------------------------------------------------------------------------










SECTION 14.2. SEVERABILITY. Any provision of this Guaranty Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by
law), not invalidate or render unenforceable such provision in any other
jurisdiction.
SECTION 14.3. CONSTRUCTION. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such express contrary provision) be deemed to excuse compliance with any
other covenant. Whether any provision herein refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.
The section and subsection headings in this Guaranty Agreement are for
convenience of reference only and shall neither be deemed to be a part of this
Guaranty Agreement nor modify, define, expand or limit any of the terms or
provisions hereof. All references herein to numbered sections, unless otherwise
indicated, are to sections of this Guaranty Agreement. Words and definitions in
the singular shall be read and construed as though in the plural and vice versa,
and words in the masculine, neuter or feminine gender shall be read and
construed as though in either of the other genders where the context so
requires.
SECTION 14.4. FURTHER ASSURANCES. Each Guarantor agrees to execute and deliver
all such instruments and take all such action as the Required Holders may from
time to time reasonably request in order to effectuate fully the purposes of
this Guaranty Agreement.
SECTION 14.5. GOVERNING LAW. This Guaranty Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York, excluding choice-of-law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.
SECTION 14.6. JURISDICTION AND PROCESS; WAIVER OF JURY TRIAL.
(a) Each Guarantor irrevocably submits to the non-exclusive jurisdiction of any
New York State or federal court sitting in the Borough of Manhattan, The City of
New York, over any suit, action or proceeding arising out of or relating to this
Guaranty Agreement. To the fullest extent permitted by applicable law, each
Guarantor irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.




--------------------------------------------------------------------------------










(b) Each Guarantor consents to process being served by or on behalf of any
holder in any suit, action or proceeding of the nature referred to in
Section 14.6(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 13 or at such other address
of which such holder shall then have been notified pursuant to Section 13. Each
Guarantor agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
(c) Nothing in this Section 14.6 shall affect the right of any holder to serve
process in any manner permitted by law, or limit any right that the holders may
have to bring proceedings against any Guarantor in the courts of any appropriate
jurisdiction or to enforce in any lawful manner a judgment obtained in one
jurisdiction in any other jurisdiction.
(d) THE GUARANTORS AND THE HOLDERS HEREBY WAIVE TRIAL BY JURY IN ANY ACTION
BROUGHT ON OR WITH RESPECT TO THIS GUARANTY AGREEMENT OR OTHER DOCUMENT EXECUTED
IN CONNECTION HEREWITH.
SECTION 14.7. OBLIGATION TO MAKE PAYMENT IN APPLICABLE CURRENCY. Any payment on
account of an amount that is payable hereunder in a specified currency (the
“Specified Currency”) which is made to or for the account of any holder in
lawful currency of any other jurisdiction (the “Other Currency”), whether as a
result of any judgment or order or the enforcement thereof or the realization of
any security or the liquidation of any Guarantor, shall constitute a discharge
of the obligation of such Guarantor under this Guaranty Agreement only to the
extent of the amount of Specified Currency which such holder could purchase in
the London foreign exchange markets with the amount of the Other Currency in
accordance with normal banking procedures at the rate of exchange prevailing on
the first day (other than a Saturday) on which banks in London are generally
open for business following receipt of the payment first referred to above. If
the amount of the Specified Currency that could be so purchased is less than the
amount of Specified Currency originally due to such holder, such Guarantor
agrees to the fullest extent permitted by law, to indemnify and save harmless
such holder from and against all loss or damage arising out of or as a result of
such deficiency. This indemnity shall, to the fullest extent permitted by law,
constitute an obligation separate and independent from the other obligations
contained in this Guaranty Agreement, shall give rise to a separate and
independent cause of action, shall apply irrespective of any indulgence granted
by such holder from time to time and shall continue in full force and effect
notwithstanding any judgment or order for a liquidated sum in respect of an
amount due hereunder or under any judgment or order.




--------------------------------------------------------------------------------










SECTION 14.8. REPRODUCTION OF DOCUMENTS; EXECUTION. This Guaranty Agreement may
be reproduced by any holder by any photographic, photostatic, electronic,
digital or other similar process and such holder may destroy any original
document so reproduced. Each Guarantor agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such holder in the regular course of business) and any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 14.8 shall not prohibit any
Guarantor or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction. A facsimile or
electronic transmission of the signature page of a Guarantor shall be as
effective as delivery of a manually executed counterpart hereof and shall be
admissible into evidence for all purposes.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, each Guarantor has caused this Guaranty Agreement to be duly
executed and delivered as of the date and year first above written.
 




--------------------------------------------------------------------------------




 
 
 
IDEXX DISTRIBUTION, INC.
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
Notice Address for such Guarantor
 
 
 
 
 
IDEXX OPERATIONS, INC.
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
Notice Address for such Guarantor
 
 
 
 
 
IDEXX REFERENCE LABORATORIES, INC.
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
Notice Address for such Guarantor
 
 
 
 







--------------------------------------------------------------------------------








 
 
 
OPTI MEDICAL SYSTEMS, INC.
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
Notice Address for such Guarantor
 
 
 
 







--------------------------------------------------------------------------------








EXHIBIT A
GUARANTOR SUPPLEMENT
THIS GUARANTOR SUPPLEMENT (this “Guarantor Supplement”), dated as of
[            , 20    ] is made by [                    ], a
[                    ]1 (the “Additional Guarantor”), in favor of the holders
from time to time of the Notes issued pursuant to the Note Agreement described
below.
PRELIMINARY STATEMENTS:
I. Pursuant to the Multicurrency Note Purchase and Private Shelf Agreement dated
as of December 19, 2014 (as amended, modified, supplemented or restated from
time to time, the “Note Agreement”), by and among IDEXX Laboratories, Inc., a
Delaware corporation (the “Company”), and the Persons listed on the signature
pages thereto (the “Purchasers”), the Company has issued and sold to the
Purchasers (i) 3.25% Series A Senior Notes due February 12, 2022 in the
aggregate principal amount of $75,000,000 (the “Series A Notes”), and (ii) 3.72%
Series B Senior Notes due February 12, 2027 in the aggregate principal amount of
$75,000,000 (the “Series B Notes”, and together with the Series A Notes,
collectively, the “Initial Notes”). The Company has also authorized the issuance
of additional senior promissory notes in the aggregate principal amount of up to
$50,000,000 (or its equivalent in other currencies) (“Shelf Notes”). The Initial
Notes, the Shelf Notes and any other Notes that may from time to time be issued
pursuant to the Note Agreement (including any notes issued in substitution for
any of the Notes) are herein collectively called the “Notes” and each
individually a “Note”.
II. The Company is required pursuant to the Note Agreement to cause the
Additional Guarantor to deliver this Guarantor Supplement in order to cause the
Additional Guarantor to become a Guarantor under the Guaranty Agreement dated as
of February 12, 2015 executed by certain Subsidiaries of the Company (together
with each entity that from time to time becomes a party thereto by executing a
Guarantor Supplement pursuant to Section 14.1 thereof, collectively, the
“Guarantors”) in favor of each holder from time to time of any of the Notes (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Guaranty Agreement”).
III. The Additional Guarantor has received and will receive substantial direct
and indirect benefits from the Company’s compliance with the terms and
conditions of the Note Agreement and the Notes issued thereunder.
IV. Capitalized terms used and not otherwise defined herein have the definitions
set forth in the Note Agreement.
 
 

--------------------------------------------------------------------------------

1


Insert the jurisdiction of formation and organizational type.







--------------------------------------------------------------------------------








NOW THEREFORE, in consideration of the funds advanced to the Company by the
Purchasers under the Note Agreement and to enable the Company to comply with the
terms of the Note Agreement, the Additional Guarantor hereby covenants,
represents and warrants to the holders as follows:
The Additional Guarantor hereby becomes a Guarantor (as defined in the Guaranty
Agreement) for all purposes of the Guaranty Agreement. Without limiting the
foregoing, the Additional Guarantor hereby (a) jointly and severally with the
other Guarantors under the Guaranty Agreement, guarantees to the holders from
time to time of the Notes the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) and the full and prompt performance and
observance of all Guaranteed Obligations (as defined in Section 1 of the
Guaranty Agreement) in the same manner and to the same extent as is provided in
the Guaranty Agreement, (b) accepts and agrees to perform and observe all of the
covenants set forth therein, (c) waives the rights set forth in Section 3 of the
Guaranty Agreement, (d) agrees to perform and observe the covenants contained in
Section 8 of the Guaranty Agreement, (e) makes the representations and
warranties set forth in Section 9 of the Guaranty Agreement, and (f) waives the
rights, submits to jurisdiction, and waives service of process as described in
Section 14.6 of the Guaranty Agreement.
Notice of acceptance of this Guarantor Supplement and of the Guaranty Agreement,
as supplemented hereby, is hereby waived by the Additional Guarantor.
The address for notices and other communications to be delivered to the
Additional Guarantor pursuant to Section 13 of the Guaranty Agreement is set
forth below.
IN WITNESS WHEREOF, the Additional Guarantor has caused this Guarantor
Supplement to be duly executed and delivered as of the date and year first above
written.
 
 
 
 
[NAME OF GUARANTOR]
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
Notice Address for such Guarantor
 
 
 
 

 
A-2




